 



Exhibit 10.29
FINANCING AGREEMENT
Dated as of March 30, 2007
by and among
LOUD TECHNOLOGIES INC.,
as US Borrower,
GRACE ACQUISITIONCO LIMITED,
as UK Borrower,
THE SUBSIDIARIES OF US BORROWER PARTY HERETO,
THE LENDERS FROM TIME TO TIME PARTY HERETO,
AND
ABLECO FINANCE LLC,
as Collateral Agent and as Administrative Agent,

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE I DEFINITIONS; CERTAIN TERMS     2  
 
           
Section 1.01
  Definitions     2  
Section 1.02
  Terms Generally     26  
Section 1.03
  Accounting and Other Terms     26  
Section 1.04
  Time References     26  
 
            ARTICLE II THE LOANS     27  
 
           
Section 2.01
  Commitments     27  
Section 2.02
  Making the Loans     27  
Section 2.03
  Repayment of Loans; Evidence of Debt     30  
Section 2.04
  Interest     31  
Section 2.05
  Reduction of Commitment; Prepayment of Loans     32  
Section 2.06
  Fees     34  
Section 2.07
  Securitization     35  
Section 2.08
  Taxes     36  
 
            ARTICLE IV FEES, PAYMENTS AND OTHER COMPENSATION     41  
 
           
Section 4.01
  Audit and Collateral Monitoring Fees     41  
Section 4.02
  Payments; Computations and Statements     41  
Section 4.03
  Sharing of Payments, Etc.     42  
Section 4.04
  Apportionment of Payments     43  
Section 4.05
  Increased Costs and Reduced Return     44  
 
            ARTICLE V CONDITIONS TO LOANS     45  
 
           
Section 5.01
  Conditions Precedent     45  
Section 5.02
  Conditions Precedent to All Loans     50  
 
            ARTICLE VI REPRESENTATIONS AND WARRANTIES     51  
 
           
Section 6.01
  Representations and Warranties     51  
 
            ARTICLE VII COVENANTS OF THE LOAN PARTIES     59  
 
           
Section 7.01
  Affirmative Covenants     59  
Section 7.02
  Negative Covenants     67  
Section 7.03
  Financial Covenants     72  
 
           
ARTICLE VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS RECEIVABLE AND OTHER
COLLATERAL
    73  
 
           
Section 8.01
  Collection of Accounts Receivable; Management of Collateral     73  
Section 8.02
  Accounts Receivable Documentation     76  
Section 8.03
  Status of Accounts Receivable and Other Collateral     76  
Section 8.04
  Collateral Custodian     77  
 
            ARTICLE IX EVENTS OF DEFAULT     77  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                      Page
Section 9.01
  Events of Default     77  
 
            ARTICLE X AGENTS     81  
 
           
Section 10.01
  Appointment     81  
Section 10.02
  Nature of Duties     82  
Section 10.03
  Rights, Exculpation, Etc.     82  
Section 10.04
  Reliance     83  
Section 10.05
  Indemnification     83  
Section 10.06
  Agents Individually     84  
Section 10.07
  Successor Agent     84  
Section 10.08
  Collateral Matters     84  
Section 10.09
  Agency for Perfection     86  
 
            ARTICLE XI GUARANTY     86  
 
           
Section 11.01
  Guaranty     86  
Section 11.02
  Guaranty Absolute     87  
Section 11.03
  Waiver     87  
Section 11.04
  Continuing Guaranty; Assignments     88  
Section 11.05
  Subrogation     88  
 
            ARTICLE XII MISCELLANEOUS     89  
 
           
Section 12.01
  Notices, Etc.     89  
Section 12.02
  Amendments, Etc.     90  
Section 12.03
  No Waiver; Remedies, Etc.     91  
Section 12.04
  Expenses; Taxes; Attorneys Fees     91  
Section 12.05
  Right of Set-off     92  
Section 12.06
  Severability     92  
Section 12.07
  Assignments and Participations.     92  
Section 12.08
  Counterparts     95  
Section 12.09
  GOVERNING LAW     95  
Section 12.10
  CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE     95  
Section 12.11
  WAIVER OF JURY TRIAL, ETC.     96  
Section 12.12
  Consent by the Agents and Lenders     96  
Section 12.13
  No Party Deemed Drafter     97  
Section 12.14
  Reinstatement; Certain Payments     97  
Section 12.15
  Indemnification     97  
Section 12.16
  Records     98  
Section 12.17
  Binding Effect     98  
Section 12.18
  Interest     98  
Section 12.19
  Confidentiality     99  
Section 12.20
  Integration     100  

-ii-



--------------------------------------------------------------------------------



 



(PAUL HASTINGS LOGO) [v28626kv2862601.gif]
FINANCING AGREEMENT
     Financing Agreement, dated as of March 30, 2007, by and among LOUD
TECHNOLOGIES INC., a Washington corporation (“Parent” or “US Borrower”), and
GRACE ACQUISITIONCO LIMITED, a company incorporated under the laws of England
and Wales with registered number 06078534 (“UK Borrower”), each subsidiary of
the Parent listed on the signature pages hereto, the lenders from time to time
party hereto (each a “Lender” and collectively, the “Lenders”), ABLECO FINANCE
LLC, a Delaware limited liability company (“Ableco”), as collateral agent for
the Lenders (in such capacity, together with any successor collateral agent, the
“Collateral Agent”), and Ableco, as administrative agent for the Lenders (in
such capacity, together with any successor administrative agent, the
“Administrative Agent” and together with the Collateral Agent, each an “Agent”
and collectively, the “Agents”).
RECITALS
     Parent has asked the Lenders to extend a credit facility of $112,000,000
(the “Maximum Credit Facility Amount”) consisting of (a) a term loan A to US
Borrower in the original principal amount of $20,000,000 (b) a term loan B to US
Borrower in the original principal amount of $40,000,000 and a term loan B to UK
Borrower in the original principal amount of $30,000,000, (c) a term loan C to
US Borrower in the original principal amount of $12,000,000 and (d) a revolving
credit facility to US Borrower in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding. The proceeds of the term loans described
above that are made to the UK Borrower shall be used to finance the Acquisition
(as hereinafter defined), to refinance exiting indebtedness of Target (as
defined below) and its Subsidiaries and to pay fees and expenses incurred in
connection herewith or therewith. The proceeds of the term loans described above
that are made to the US Borrower and the loans made under the revolving credit
facility to US Borrower shall be used to refinance existing indebtedness of the
US Borrower and its Subsidiaries, and for general working capital purposes of US
Borrower and its Subsidiaries. The Lenders are severally, and not jointly,
willing to extend such credit to the US Borrower and the UK Borrower subject to
the terms and conditions hereinafter set forth.
     In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS; CERTAIN TERMS
     Section 1.01 Definitions. As used in this Agreement, the following terms
shall have the respective meanings indicated below, such meanings to be
applicable equally to both the singular and plural forms of such terms:
     “Ableco” has the meaning specified therefor in the preamble hereto.

 



--------------------------------------------------------------------------------



 



     “Account Debtor” means any Person who is or who may become obligated under,
with respect to, or on account of, an Account Receivable, chattel paper, or a
general intangible.
     “Account Receivable” means, with respect to any Person, all of such
Person’s now owned or hereafter acquired right, title, and interest with respect
to “accounts” (as that term is defined in Article 9 of the Code), and any and
all “supporting obligations” (as that term is defined in the Code) in respect
thereof.
     “Acquisition” means the acquisition by the UK Borrower of all of the issued
and outstanding Capital Stock of the Target pursuant to the terms of the
Acquisition Agreement.
     “Acquisition Agreement” means that certain Share Purchase Agreement, dated
as of March 6, 2007, by and among the Parent, UK Borrower and Sellers, as
amended from time to time prior to the UK Term Loan B Effective Date with the
consent of the Collateral Agent.
     “Acquisition Documents” means the Acquisition Agreement and all other
documents and agreements executed and delivered in connection therewith.
     “Action” has the meaning specified therefor in Section 12.12.
     “additional amount” has the meaning specified therefor in Section 2.08(a)
     “Administrative Agent” has the meaning specified therefor in the preamble
hereto.
     “Administrative Agent’s Account” means an account at a bank designated by
the Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.
     “Administrative Borrower” has the meaning specified therefor in
Section 12.20.
     “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the Capital Stock having ordinary voting power
for the election of directors of such Person or (ii) direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise. Notwithstanding anything herein to the contrary, in no event shall
any Agent or any Lender be considered an “Affiliate” of any Loan Party.
     “After Acquired Property” means any fee interest in real property acquired
by the Parent or any of its Subsidiaries after the date hereof with a Current
Value in excess of $100,000.
     “Agent” and “Agents” have the respective meanings specified therefor in the
preamble hereto.

- 2 -



--------------------------------------------------------------------------------



 



     “Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by an assigning Lender and an assignee, and accepted by the Collateral Agent, in
accordance with Section 12.07 and substantially in the form of Exhibit A-1
hereto or such other form acceptable to the Collateral Agent.
     “Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, treasurer, president, or executive or senior
vice president of such Person.
     “Availability” means, at any time, the difference between (i) the lesser of
(A) the Borrowing Base, and (B) the Total Revolving Credit Commitment, and
(ii) the aggregate outstanding principal amount of all Revolving Loans.
     “Bank of Montreal Letter Agreement” means that certain letter agreement
dated as of the UK Term Loan B Effective Date by and among the Bank of Montreal,
Administrative Agent and each Borrower, which is in form and substance
satisfactory to the Agents.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101,
et seq.), as amended, and any successor statute.
     “Base LIBOR Rate” means the greater of (a) 4.75 percent per annum, and
(b) the rate per annum, determined by the Administrative Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate, on the basis of the rates at which Dollar
deposits are offered to major banks in the London interbank market on or about
11:00 a.m. (New York time) 2 Business Days prior to the commencement of the
applicable Interest Period, for a term and in amounts comparable to the Interest
Period and amount of the LIBOR Rate Loan requested by the Administrative
Borrower in accordance with this Agreement, which determination shall be
conclusive in the absence of manifest error.
     “Blocked Account” has the meaning specified therefor in Section 8.01(a).
     “Blocked Account Bank” has the meaning specified therefor in
Section 8.01(a).
     “Board” means the Board of Governors of the Federal Reserve System of the
United States.
     “Book Value” means, with respect to any Inventory of any Person, the lower
of (i) cost (as reflected in the general ledger of such Person before customary
(but not extraordinary) reserves established by such Person in good faith and in
accordance with GAAP) and (ii) market value, in each case, determined in
accordance with GAAP calculated on a first-in first-out basis.
     “Borrowers” means US Borrower and UK Borrower.
     “Borrowing Base” means, as of any date of determination, the difference
between (a) the sum of (i) up to 80% of the value of the Net Amount of Eligible
Accounts Receivable at

- 3 -



--------------------------------------------------------------------------------



 



such time, plus (ii) up to 50% of the Book Value of the Eligible Inventory at
such time and (b) such reserves as the Administrative Agent may deem appropriate
in the exercise of its business judgment based upon the lending practices of the
Administrative Agent.
     “Borrowing Base Certificate” means a certificate signed by an Authorized
Officer of the Administrative Borrower and setting forth the calculation of the
Borrowing Base in compliance with Section 7.01(a)(vi), substantially in the form
of Exhibit B-1.
     “Borrowing Base Participants” means (a) prior to the Whitewash Completion
Date, US Borrower, and (b) from and after the Whitewash Completion Date, US
Borrower and Martin.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are authorized or required to close in the State of New York,
except that, if a determination of a Business Day shall relate to a LIBOR Rate
Loan, the term “Business Day” also shall exclude any day on which banks are
closed for dealings in U.S. Dollar deposits in the London interbank market.
     “Capital Expenditures” means, with respect to any Person for any period,
the sum of (i) the aggregate of all expenditures by such Person and its
Subsidiaries during such period that in accordance with GAAP are or should be
included in “property, plant and equipment” or in a similar fixed asset account
on its balance sheet, whether such expenditures are paid in cash or financed,
and (ii) to the extent not covered by clause (i) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Capital Stock
of, any other Person; provided, however, that the following shall not constitute
“Capital Expenditures”: (a) expenditures to the extent that they are financed
with the Net Cash Proceeds of the sale by Parent of its Capital Stock, and
(b) expenditures to the extent that they are made with proceeds from sale of
equipment of a Loan Party, proceeds of casualty insurance with respect to
equipment of a Loan Party, or with the portion of any trade-in of equipment of a
Loan Party.
     “Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e. a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).
     “Capitalized Lease Obligations” means, with respect to any Person,
obligations of such Person and its Subsidiaries under Capitalized Leases, and,
for purposes hereof, the amount of any such obligation shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person.
     “Carry-Over Amount” has the meaning specified therefor in Section 7.03(d).

- 4 -



--------------------------------------------------------------------------------



 



     “Cash and Cash Equivalents” means all cash, deposit or securities account
balances, certificates of deposit or other financial instruments properly
classified as cash or cash equivalents under GAAP.
     “CFC” means a controlled foreign corporation (as that term is defined in
the IRC).
     “Change in Law” has the meaning specified therefor in Section 4.05(a).
     “Change of Control” means each occurrence of any of the following:
          (a) the Permitted Holder shall cease to have beneficial ownership (as
defined in Rule 13d-3 under the Exchange Act), in the aggregate, of more than
50% of the aggregate outstanding voting power of the Capital Stock of the
Parent,
          (b) the Parent ceases to own and control, directly or indirectly, 100%
of the shares of the Capital Stock of the Subsidiaries of Parent (as of the
Effective Date), unless otherwise permitted hereunder,
          (c) at any time the Permitted Holder ceases to have the power to
appoint, or ceases to have appointed within 10 Business Days of the applicable
vacancy, a majority of the individuals who compose the Board of Directors of the
Parent, or
          (d) (i) the Parent consolidates with or merges into another entity or
conveys, transfers or leases all or substantially all of its property and assets
to any Person (other than the grant of a Lien in and to its assets pursuant to
the Loan Documents), or (ii) any entity consolidates with or merges into the
Parent, which in either event (i) or (ii) is pursuant to a transaction in which
the outstanding voting Capital Stock of the Parent is reclassified or changed
into or exchanged for cash, securities or other property, other than any such
transaction in which the Permitted Holder has beneficial ownership in the
aggregate of more than 50% of the aggregate voting power of all Capital Stock of
the resulting, surviving or transferee entity.
     “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to Collateral Agent’s Liens on any Collateral is governed
by the Uniform Commercial Code as enacted and in effect in a jurisdiction other
than the State of New York, the term “Code” shall mean the Uniform Commercial
Code as enacted and in effect in such other jurisdiction solely for purposes of
the provisions thereof relating to such attachment, perfection, priority, or
remedies.
     “Collateral” means all of the property and assets and all interests therein
and proceeds thereof now owned or hereafter acquired by any Person upon which a
Lien is granted or purported to be granted by such Person in favor of Collateral
Agent, as security for all or any part of the Obligations.
     “Collateral Agent” has the meaning specified therefor in the preamble
hereto.
     “Collateral Agent Advances” has the meaning specified therefor in Section
10.08(a).

- 5 -



--------------------------------------------------------------------------------



 



     “Commitments” means, with respect to each Lender, such Lender’s Revolving
Credit Commitment, Term Loan A Commitment, US Term Loan B Commitment, UK Term
Loan B Commitment, and Term Loan C Commitment.
     “Companies Act” means the Companies Act 1985 of the United Kingdom (as
amended or otherwise re-enacted from time to time).
     “Consolidated EBITDA” means, with respect to any Person for any period,
(a) the Consolidated Net Income of such Person and its Subsidiaries for such
period, plus (b) without duplication, the sum of the following amounts of such
Person and its Subsidiaries for such period and to the extent deducted in
determining Consolidated Net Income of such Person and its Subsidiaries for such
period (in each case calculated on a consolidated basis in accordance with
GAAP): (i) Consolidated Net Interest Expense, (ii) income tax expense
(including, without limitation, franchise and foreign withholding taxes and any
State business, unitary, gross receipts or similar tax), (iii) depreciation
expense, (iv) amortization expense, (v) to the extent actually paid during such
period, fees and expenses related to the consummation of the transactions
contemplated to be closed on the Effective Date under this Agreement and the
transactions contemplated by the Acquisition Agreement, (vi) management fees
paid during such period pursuant to the Management Agreement, (vii) non-cash
restructuring charges relating to the Transaction, (h) expenses relating to
implementation of FAS 123R with respect to the issuance of Capital Stock
pursuant to the Stock Option Plans, (viii) restructuring and charges (including
severance expenses) incurred during Parent’s 2007 Fiscal Year, in an aggregate
amount not to exceed $2,004,000, (ix) payments made during Parent’s 2007 Fiscal
Year with respect to leases for locations not being used by any Loan Party, in
an aggregate amount not to exceed $120,000, (x) non-cash purchase accounting
adjustments, (xi) deferred financing fee expenses to the extent not included in
Consolidated Net Interest Expense, (xii) to the extent not capitalized, the out
of pocket expenses, fees, and charges incurred by UK Borrower for services
performed by a third party in connection with the Acquisition no later than
75 days after the consummation of such Acquisition, to the extent such expenses,
fees, and charges are actually paid and (xiii) solely with respect to the 2007
Fiscal Year, to the extent that the Consolidated EBITDA of the UK Loan Parties
calculated in accordance with UK GAAP for such period exceeds the Consolidated
EBITDA of the UK Loan Parties calculated in accordance with GAAP for such period
(in each case, calculated without giving effect to this clause (b)(xiii) and
clause (c) of this definition below), the amount of such excess, minus
(c) solely with respect to the 2007 Fiscal Year, to the extent that the
Consolidated EBITDA of the UK Loan Parties calculated in accordance with GAAP
for such period exceeds the Consolidated EBITDA of the UK Loan Parties
calculated in accordance with UK GAAP for such period (in each case, calculated
without giving effect to this clause (c) and clause (b)(xiii) of this definition
above), the amount of such excess.
     “Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Indebtedness for borrowed money or letters of credit of such Person,
determined on a consolidated basis in accordance with GAAP, which by its terms
matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of such Person to a date more than one year from such
date, including, in any event, but without duplication, with respect to the
Parent and its Subsidiaries, the Revolving Loans, the Term Loans, and the amount
of their Capitalized Lease Obligations.

- 6 -



--------------------------------------------------------------------------------



 



     “Consolidated Net Income” means, with respect to any Person for any period,
the net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP, but excluding
from the determination of Consolidated Net Income (without duplication) (a) any
non-cash extraordinary or non-cash non-recurring gains or non-cash losses or
non-cash gains or losses from Dispositions, (b) non-cash restructuring charges,
(c) non-cash effects of discontinued operations, (d) interest that is
paid-in-kind, and (e) any tax refunds, net operating losses or other net tax
benefits received during such period on account of any prior period.
     “Consolidated Net Interest Expense” means, with respect to any Person for
any period, gross cash interest expense of such Person and its Subsidiaries for
such period determined on a consolidated basis and in accordance with GAAP, less
(i) the sum of (A) interest income for such period and (B) gains for such period
on Hedging Agreements (to the extent not included in interest income above and
to the extent not deducted in the calculation of gross cash interest expense),
plus (ii) the sum of (A) losses for such period on Hedging Agreements (to the
extent not included in such gross cash interest expense) and (B) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in such gross cash interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.
     “Contingent Obligation” means, with respect to any Person, any obligation
of such Person guaranteeing or intended to guarantee any Indebtedness, leases,
dividends or other obligations (“primary obligations”) of any other Person (the
”primary obligor”) in any manner, whether directly or indirectly, including
(i) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of a primary
obligor, (ii) the obligation to make take-or-pay or similar payments, if
required, regardless of nonperformance by any other party or parties to an
agreement, (iii) any obligation of such Person, whether or not contingent,
(A) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (B) to advance or supply funds (1) for the
purchase or payment of any such primary obligation or (2) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (C) to purchase property, assets,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (D) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term “Contingent Obligation” shall not include any product warranties
extended in the ordinary course of business. The amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation with respect to which such Contingent
Obligation is made (or, if less, the maximum amount of such primary obligation
for which such Person may be liable pursuant to the terms of the instrument
evidencing such Contingent Obligation) or, if not stated or determinable, the
maximum reasonably anticipated liability with respect thereto (assuming such
Person is required to perform thereunder), as determined by such Person in good
faith.
     “Control Agreement” means a control agreement, or charge over account, in
form and substance reasonably satisfactory to the Collateral Agent, executed and
delivered by a Loan

- 7 -



--------------------------------------------------------------------------------



 



Party, the Collateral Agent and the applicable securities intermediary with
respect to a securities account or a bank with respect to a deposit account.
     “Credit Parties” means Parent and each of its Subsidiaries (including
Target and its Subsidiaries).
     “Current Value” has the meaning specified therefor in Section 7.01(o).
     “Default” means an event which, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.
     “Disposition” means any transaction, or series of related transactions,
pursuant to which any Person or any of its Subsidiaries sells, assigns,
transfers or otherwise disposes of any property or assets (whether now owned or
hereafter acquired, but exclusive of the issuance of Capital Stock by such
Person) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.
     “Dollar,” “Dollars” and the symbol “$” each means lawful money of the
United States of America.
     “Domestic Subsidiary” means any Subsidiary of any Person that is not a CFC.
     “Effective Date” means the date, on or before March 31, 2007, on which all
of the conditions precedent set forth in Section 5.01 are first satisfied or
waived.
     “Eligible Accounts Receivable” means the Accounts Receivable of the
Borrowing Base Participants which are, and at all times continue to be,
acceptable to the Administrative Agent in the exercise of its reasonable
business judgment. In general, an Account Receivable may, in the sole and
absolute discretion of the Administrative Agent, be deemed to be eligible if:
(i) delivery of the merchandise or the rendition of the services has been
completed with respect to such Account Receivable and the Account Receivable has
not resulted from a transaction wherein goods are placed on consignment or are
sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill
and hold, or any other terms by reason of which the payment by the Account
Debtor may be conditional; (ii) no return, rejection, repossession or dispute
has occurred with respect to such Account Receivable, the Account Debtor has not
asserted any setoff, defense or counterclaim with respect to such Account
Receivable, and there has not occurred any extension of the time for payment
with respect to such Account Receivable without the consent of the
Administrative Agent, provided that, in the case of any dispute, setoff, defense
or counterclaim with respect to an Account Receivable, the portion of such
Account Receivable not subject to such dispute, setoff, defense or counterclaim
will not be ineligible solely by reason of this clause (ii); (iii) such Account
Receivable is lawfully owned by the applicable Borrowing Base Participant free
and clear of any Lien (other than (A) the Liens in favor of the Collateral Agent
for the benefit of the Agents and the Lenders and (B) Permitted Liens that have
priority over the Collateral Agent’s Liens under applicable law so long as the
Administrative Agent has imposed a reserve against the Borrowing Base in an
amount equal to the Indebtedness secured by such Liens) and otherwise continues
to be in conformity with all representations and warranties made by the Loan
Parties to the Agents and the Lenders with respect thereto in the Loan
Documents; (iv) such Account Receivable is not evidenced by a promissory note,
chattel paper

- 8 -



--------------------------------------------------------------------------------



 



or any other instrument or other document; (v) no more than 60 days have elapsed
from the invoice due date and no more than 90 days have elapsed from the invoice
date with respect to such Account Receivable; (vi) such Account Receivable is
not due from an Affiliate of the US Borrower (exclusive of another portfolio
company controlled by Sun or one of its Affiliates, so long as such sale is on
an arm’s length basis and so long as such portfolio company has executed any and
all documentation reasonably requested by one or more of the Agents); (vii) the
Account Debtor with respect to such Account Receivable is not a supplier to or
creditor of the Borrowing Base Participants; provided, however, that in the
event that an Account Debtor is a supplier to or creditor of the Borrowing Base
Participants such Account Receivable will be eligible under this clause if the
Account Debtor has executed a non-offset letter satisfactory to the
Administrative Agent; provided further, however, that if such an Account Debtor
has not executed a non-offset agreement, Administrative Agent, in its
discretion, may include as eligible the net amount due from such Account Debtor
to the Borrowing Base Participants; (viii) not more than 50% of the aggregate
amount of all Accounts Receivable of the applicable Account Debtor with respect
to its Account Receivable have remained unpaid 60 days past their respective
invoice due dates or 90 days past their respective invoice dates; (ix) the
Account Debtor with respect to such Account Receivable (A) has not filed a
petition for bankruptcy or any other relief under the Bankruptcy Code or any
other law relating to bankruptcy, insolvency, reorganization or relief of
debtors, made an assignment for the benefit of creditors, had filed against it
any petition or other application for relief under the Bankruptcy Code or any
such other law, (B) has not failed, suspended business operations, or called a
meeting of its creditors for the purpose of obtaining any financial concession
or accommodation, (C) has not had or suffered to be appointed a receiver or a
trustee for all or a significant portion of its assets or affairs, or (D) in the
case of an Account Debtor who is an individual, is not an employee of any
Borrowing Base Participant or any of its Affiliates and has not died or been
declared incompetent; (x) the Administrative Agent is, and continues to be,
reasonably satisfied with the credit standing of the Account Debtor in relation
to the amount of credit extended and the Administrative Agent believes, in its
reasonable discretion, that the prospect of collection of such Account
Receivable is not impaired for any reason; (xi) the aggregate amount of all
obligations owed to the Borrowing Base Participants by the Account Debtor with
respect to such Account Receivable do not exceed 20% (such percentage, as
applied to a particular Account Debtor, being subject to reduction by the
Administrative Agent in its sole and absolute discretion if the creditworthiness
of such Account Debtor materially deteriorates) of all Eligible Accounts
Receivable, to the extent of the obligations owing by such Account Debtor that
is less than or equal to such percentage; provided, however, that, in each case,
the amount of Accounts Receivable that are included because they do not exceed
the foregoing percentage shall be determined by the Administrative Agent based
on all of the otherwise Eligible Accounts Receivable prior to giving effect to
any eliminations based upon the foregoing concentration limit; and (xii) the
Account Receivable does not represent the right to receive progress payments or
other advance billings that are due prior to the completion of performance by
the applicable Borrowing Base Participant of the subject contract for goods or
services.
     “Eligible Inventory” means all Inventory consisting of finished goods and
raw materials of the Borrowing Base Participants that meets all of the following
specifications: (i) such Inventory is lawfully owned by the applicable Borrowing
Base Participant free and clear of any existing Lien other than in favor of the
Collateral Agent for the benefit of the Agents and the Lenders and otherwise
continues to be in full conformity with all representations and

- 9 -



--------------------------------------------------------------------------------



 



warranties made by the Loan Parties to the Agents and the Lenders with respect
thereto in the Loan Documents; (ii) such Inventory is not held on consignment
and may be lawfully sold; (iii) the applicable Borrowing Base Participant has
the right to grant Liens on such Inventory; (iv) such Inventory arose or was
acquired in the ordinary course of the business of the Borrowing Base
Participants and does not represent damaged, obsolete, or non-salable goods;
(v) no Account Receivable or document of title has been created or issued with
respect to such Inventory; (vi) such Inventory is located in one of the
locations in one of the continental United States or in the United Kingdom
listed on Schedule 6.01(ff) (as such schedule may be amended from time to time
in accordance with the provisions of Section 6.01(ff)) or such other locations
in the continental United States or in the United Kingdom as the Collateral
Agent may approve in writing from time to time; (vii) if such Inventory consists
of finished goods Inventory sold under a licensed trademark or if such Inventory
contains or uses a medium subject to a licensed copyright (A) the Collateral
Agent shall have entered into a waiver letter, in form and substance
satisfactory to the Collateral Agent, with the licensor with respect to the
rights of the Collateral Agent to use the licensed trademark or copyright to
sell or otherwise dispose of such Inventory, or (B) the Collateral Agent shall
otherwise be satisfied, in its sole discretion, that the Collateral Agent has
rights to sell or dispose of such Inventory; (viii) the Inventory is not
work-in-process, supplies or packaging; and (ix) such Inventory is and at all
times shall continue to be acceptable to the Administrative Agent in its
reasonable business judgment.
     “Employee Plan” means an employee benefit plan (other than a Multiemployer
Plan) covered by Title IV of ERISA and maintained (or that was maintained at any
time during the six (6) calendar years preceding the date of any borrowing
hereunder) for employees of any Credit Party or any of its ERISA Affiliates.
     “Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Governmental
Authority involving violations of Environmental Laws or Releases of Hazardous
Materials (i) from any assets, properties or businesses of any Credit Party or
any of its Subsidiaries or any predecessor in interest; (ii) from adjoining
properties or businesses; or (iii) onto any facilities which received Hazardous
Materials generated by any Credit Party or any of its Subsidiaries or any
predecessor in interest.
     “Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other present or
future federal, state, local or foreign statute, ordinance, rule, regulation,
order, judgment, decree, permit, license or other binding determination of any
Governmental Authority in the United States, the United Kingdom or elsewhere
imposing liability or establishing standards of conduct for protection of the
environment or other government restrictions relating to the protection of the
environment or the release, emission, deposit, discharge, leaching, migration or
spill of any Hazardous Materials into the environment.

- 10 -



--------------------------------------------------------------------------------



 



     “Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to the liability or potential
liability of any Credit Party with respect to any environmental condition or a
Release of Hazardous Materials from or onto (i) any property currently or
formerly owned by any Credit Party or any of its Subsidiaries or (ii) any Real
Property which received Hazardous Materials generated by any Credit Party or any
of its Subsidiaries.
     “Environmental Lien” means any Lien in favor of any Governmental Authority
for Environmental Liabilities and Costs.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute of similar import, and regulations
thereunder, in each case, as in effect from time to time. References to sections
of ERISA shall be construed also to refer to any successor sections.
     “ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the IRC.
     “Event of Default” means any of the events set forth in Section 9.01.
     “Excess Amount” has the meaning specified therefor in Section 7.03(d).
     “Excess Cash Flow” means, with respect to any Person for any period,
(i) Consolidated Net Income of such Person and its Subsidiaries for such period,
plus (without duplication of any amounts constituting a mandatory prepayment and
actually paid and the following) (ii) the sum of (A) non cash items of such
person and its Subsidiaries that reduce Consolidated Net Income for such period,
including non-cash restructuring charges, (B) depreciation and amortization
(C) interest not payable in cash and amortization of unamortized loan fees and
(D) the excess, if any, of Working Investment at the beginning of such period
over Working Investment at the end of such period minus (iii) the sum of (A) the
cash portion of Capital Expenditures (net of (y) any proceeds reinvested in
accordance with Section 2.05(d)(ii), and (z) any proceeds of related financings
(other than Loans) with respect to such expenditures) made by such Person and
its Subsidiaries during such period to the extent permitted to be made under
this Agreement, (B) the excess, if any, of Working Investment at the end of such
period over Working Investment at the beginning of such period and (C) all
principal payments made in respect of Indebtedness (other than the Term Loans
and the Revolving Loans) of such Person or any of its Subsidiaries during such
period, to the extent such Indebtedness is permitted to be incurred, and such
payments are permitted to be made, under this Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

- 11 -



--------------------------------------------------------------------------------



 



     “Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars published in the Wall Street Journal
(Eastern Edition) on the date of determination (which shall be a Business Day on
which the Wall Street Journal (Eastern Edition) is published), expressed as the
number of units of such other currency per one Dollar.
     “Existing ISIS Lenders” means the lenders party to the Existing ISIS Loan
Stock.
     “Existing ISIS Loan Stock” means the ‘A’ loan stock instrument dated 13
August 2003 between Martin and ISIS Equity Partners Plc.
     “Existing Loud Credit Facilities” means that certain Credit Agreement,
dated as of August 29, 2005, among LOUD Technologies Inc., St. Louis Music,
Inc., Merrill Lynch Capital, ING Capital LLC, and additional lenders from time
to time party thereto, and that certain Securities Purchase Agreement, dated as
of August 29, 2005 among LOUD Technologies, Inc., St. Louis Music, Inc., the
other guarantors from time to time thereto, and OCM Mezzanine Fund, L.P.
     “Existing Loud Lenders” means the lenders party to either Existing Loud
Credit Facility.
     “Existing Martin Credit Facility” means a £3,500,000 credit facility dated
13 August 2003 between, among others, Martin and National Westminster Bank Plc.
     “Existing Martin Lenders” means the lenders party to the Existing Martin
Credit Facility.
     “Extraordinary Receipts” means any cash received by the Parent or any of
its Subsidiaries not in the ordinary course of business (and not consisting of
proceeds of Dispositions or Indebtedness), including (i) if an Event of Default
has occurred and is continuing, foreign, United States, state or local tax
refunds, (ii) pension plan reversions, (iii) proceeds of insurance (excluding,
so long as no Event of Default has occurred and is continuing, business
interruption and key man life insurance proceeds), (iv) proceeds of judgments,
proceeds of settlements or other consideration of any kind received in
connection with any cause of action (excluding, so long as no Event of Default
has occurred and is continuing, any portion thereof that represents
out-of-pocket losses by such Person), (v) proceeds of condemnation awards (and
payments in lieu thereof) (excluding, so long as no Event of Default has
occurred and is continuing, any portion thereof that represents out-of-pocket
losses by such Person), (vi) indemnity payments (excluding, so long as no Event
of Default has occurred and is continuing, any portion thereof that represents
the reimbursement of actual out-of-pocket losses by such Person) and (vii) any
purchase price adjustment received in connection with any purchase agreement,
except to the extent such purchase price adjustment is used to pay (within
180 days after the Effective Date unless contested, in which case, until the
resolution of such contest) taxes, Indebtedness or other costs, in each, case
related to the Acquisition.
     “Facility” means each of the parcels of real property identified on
Schedule F-1 attached hereto, including all buildings and other improvements
thereon, all fixtures located at or used in connection with such facility, all
whether now or hereafter existing.

- 12 -



--------------------------------------------------------------------------------



 



     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Fee Letter” means that certain fee letter, dated as of even date herewith,
among the Borrowers and the Collateral Agent.
     “Field Survey and Audit” means a field survey and audit of the Loan Parties
and an appraisal of the Collateral performed by auditors, examiners or
appraisers selected by the Collateral Agent.
     “Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file financing statements in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement.
     “Final Maturity Date” means March 30, 2012, or such earlier date on which
(a) the Total Revolving Credit Commitment is terminated for any reason or
(b) all or any portion of the Obligations shall become due and payable pursuant
to the terms of Section 9.01.
     “Financial Statements” means (a) (i) the audited consolidated balance sheet
of the Parent and its Subsidiaries for the Fiscal Year ended December 31, 2005,
and the related consolidated statement of operations, shareholders’ equity and
cash flows for the Fiscal Year then ended, (ii) the unaudited consolidated
balance sheet of the Parent and its Subsidiaries for the twelve months ended
December 31, 2006 and the related consolidated statement of operations,
shareholder’s equity and cash flows for the twelve months then ended, and
(iii) the unaudited consolidated balance sheet of the Parent and its
Subsidiaries for the two months ended February 28, 2007, and the related
consolidated statement of operations, shareholder’s equity and cash flows for
the two months then ended, and (b) the audited consolidated balance sheet of the
Target and its Subsidiaries for the fiscal year ended June 30, 2006, and the
related consolidated statement of operations, shareholders’ equity and cash
flows for the Fiscal Year then ended, and (ii) the unaudited consolidated
balance sheet of the Target and its Subsidiaries for the seven months ended
January 31, 2007, and the related consolidated statement of operations,
shareholder’s equity and cash flows for the seven months then ended.
     “Fiscal Year” means the fiscal year of the Parent and its Subsidiaries
ending on December 31st of each year.
     “Fixed Charge Coverage Ratio” means, with respect to any Person for any
period, the ratio of (i) the Consolidated EBITDA of such Person and its
Subsidiaries for such period, minus the sum of (A) Capital Expenditures made by
such Person and its Subsidiaries during such period plus (B) all income tax
liabilities (after the application of any refunds or credits) of such Person and
its Subsidiaries that accrued during such period, to the extent that such amount
is

- 13 -



--------------------------------------------------------------------------------



 



greater than zero to (ii) the sum of (A) all principal of Indebtedness of such
Person and its Subsidiaries scheduled to be paid during such period (excluding
the amount of any prepayments of such Indebtedness that were made in prior
periods), plus (B) Consolidated Net Interest Expense of such Person and its
Subsidiaries for such period, plus (C) cash dividends or distributions paid by
such Person and its Subsidiaries (other than, in the case of the Parent,
dividends or distributions paid to the Parent or its wholly-owned Subsidiaries)
during such period.
     “Foreign Guaranteed Obligations” has the meaning specified therefor in
Section 11.01(b).
     “Foreign Guarantor” means each Foreign Loan Party other than UK Borrower.
     “Foreign Loan Party” means (a) prior to the Whitewash Completion Date, each
Loan Party that is not a US Loan Party, other than Martin and Martin
Distribution, and (b) from and after the Whitewash Completion Date, each Loan
Party that is not a US Loan Party (including Martin and Martin Distribution).
     “Funding Losses” has the meaning specified therefor in
Section 2.04(d)(ii)(B).
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States applied on a consistent basis; provided, however,
that for the purpose of Section 7.03 and the definitions used therein, “GAAP”
shall mean generally accepted accounting principles in effect on the date hereof
and consistent with those used in the preparation of the Financial Statements;
provided further, however, that if there occurs after the date of this Agreement
any change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03, the Collateral Agent and the Borrowers shall
negotiate in good faith amendments to the provisions of this Agreement that
relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrowers after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 7.03 shall be calculated as if no such change in GAAP had
occurred.
     “Governmental Authority” means any nation or government, any Federal,
state, city, town, municipality, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
     “Guaranteed Obligations” has the meaning specified therefor in Section
11.01(b).
     “Guarantor” and “Guarantors” (i) include each Person identified as a US
Guarantor or a Foreign Guarantor on the signature pages to this Agreement, and
(ii) include each other Person which guarantees, pursuant to Section 7.01(b) or
otherwise, all or any part of the Obligations.
     “Guaranty” means (i) the guaranty of each Guarantor party hereto contained
in Article XI hereof, and (ii) each other guaranty made by any other Guarantor
in favor of the

- 14 -



--------------------------------------------------------------------------------



 



Collateral Agent for the benefit of the Agents and the Lenders pursuant to the
requirements of Section 7.01(b) or otherwise.
     “Hazardous Materials” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a hazardous material, contaminant,
pollutant, toxic pollutant, toxic or hazardous substance, extremely hazardous
substance or chemical, hazardous waste, special waste, solid waste, or dangerous
good under Environmental Laws or that is likely to cause immediately, or at some
future time, harm to or have an adverse effect on, the environment or risk to
human health or safety, including any hazardous material, contaminant,
pollutant, toxic pollutant, toxic or hazardous substance, extremely hazardous
substance or chemical, hazardous waste, special waste, solid waste, or dangerous
good which is defined or identified in any Environmental Law and which is
present in the environment in such quantity or state that it contravenes any
Environmental Law; (b) petroleum and its refined products; (c) polychlorinated
biphenyls; (d) any substance exhibiting a hazardous waste characteristic,
including corrosivity, ignitability, toxicity or reactivity as well as any
radioactive or explosive materials; and (e) any raw materials, building
components (including asbestos-containing materials) and manufactured products
containing hazardous substances listed or classified as such under Environmental
Laws.
     “Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.
     “Highest Lawful Rate” means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.
     “Holdout Lender” has the meaning specified therefor in Section 10.10.
     “HSR” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976 as in
effect as of the Effective Date.
     “Indebtedness” means, with respect to any Person, without duplication,
(i) all indebtedness of such Person for borrowed money; (ii) all obligations of
such Person for the deferred purchase price of property or services (other than
trade payables or other accounts payable incurred in the ordinary course of such
Person’s business and not past due for more than 90 days after the date such
payable was created (unless being contested in good faith by appropriate
proceedings); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used or

- 15 -



--------------------------------------------------------------------------------



 



acquired by such Person, even though the rights and remedies of the lessor,
seller or lender thereunder may be limited to repossession or sale of such
property; (v) all Capitalized Lease Obligations of such Person; (vi) all unpaid
reimbursement obligations and liabilities of such Person, in respect of letters
of credit, acceptances and similar facilities; (vii) all obligations and
liabilities, calculated on a basis reasonably satisfactory to the Collateral
Agent and in accordance with accepted practice, of such Person under Hedging
Agreements; (viii) all Contingent Obligations; (ix) liabilities incurred under
Title IV of ERISA with respect to any plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained for employees of such Person or any
of its ERISA Affiliates; (x) withdrawal liability incurred under ERISA by such
Person or any of its ERISA Affiliates with respect to any Multiemployer Plan;
(xi) all monetary obligations under any receivables factoring, receivable sales
or similar transactions and all monetary obligations under any synthetic lease,
tax ownership/operating lease, off-balance sheet financing or similar financing;
and (xii) all obligations referred to in clauses (i) through (xi) of this
definition of another Person secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by) a
Lien upon property owned by such Person, even though such Person has not assumed
or become liable for the payment of such Indebtedness. The Indebtedness of any
Person shall include the Indebtedness of any partnership in which such Person is
a general partner.
     “Increased Cost Lender” has the meaning specified therefor in
Section 10.10.
     “Indemnified Matters” has the meaning specified therefor in Section 12.15.
     “Indemnitees” has the meaning specified therefor in Section 12.15.
     “Individual Loan Party Material Adverse Effect” means a material adverse
effect on any of (i) the operations, business, assets, properties, or financial
condition of any Loan Party or the Loan Parties, (ii) the ability of any Loan
Party or the Loan Parties taken as a whole to perform any of their obligations
under the Loan Documents, (iii) the legality, validity or enforceability of this
Agreement or any other material Loan Document, (iv) the rights and remedies of
any Agent or any Lender under any Loan Document taken as a whole, or (v) the
validity, perfection or priority of a Lien in favor of the Collateral Agent for
the benefit of the Agents and the Lenders on any of the Collateral (other than
an item or items of Collateral having an aggregate fair market value of less
than $1,000,000).
     “Insolvency Proceeding” means any proceeding commenced by or against any
Person under any provision of the Bankruptcy Code or under any other bankruptcy
or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.
     “Intercompany Loan Agreement” means that certain intercompany loan
agreement by and among US Borrower, UK Borrower and Martin evidencing the
amounts loaned by US Borrower to UK Borrower and Martin from and after the
Effective Date, and which is on terms and conditions that are satisfactory to
Collateral Agent.

- 16 -



--------------------------------------------------------------------------------



 



     “Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the Effective Date, duly executed by each of the Loan
Parties, substantially in the form of Exhibit I-1.
     “Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, 3,
or 6 months thereafter; provided, however, that (i) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (iii)-(v) below) to the next succeeding Business Day,
(ii) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (iii) any Interest Period that would end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day,
(iv) with respect to an Interest Period that begins on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period), the Interest
Period shall end on the last Business Day of the calendar month that is 1, 2, 3,
or 6 months after the date on which the Interest Period began, as applicable,
and (v) the Administrative Borrower may not elect an Interest Period which will
end after the Final Maturity Date.
     “Inventory” means, with respect to any Person, all of each of such Person’s
now owned or hereafter acquired right, title, and interest with respect to
inventory as defined in the Code.
     “IRC” means the Internal Revenue Code of 1986, as amended (or any successor
statute thereto) and the regulations thereunder.
     “Lease” means any lease of real property to which any Credit Party or any
of its Subsidiaries is a party as lessor or lessee.
     “Lender” and “Lenders” have the meanings specified therefor in the preamble
hereto.
     “Lender Group” means, individually and collectively, each of the Lenders
and each of the Agents.
     “Liabilities” has the meaning specified therefor in Section 2.07.
     “LIBOR Deadline” has the meaning set forth in Section 2.04(d)(ii)(A).
     “LIBOR Notice” means a written notice in the form of Exhibit L-1.
     “LIBOR Option” has the meaning specified therefor in Section 2.04(d)(i).
     “LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the
rate per annum determined by Administrative Agent by dividing (a) the Base LIBOR
Rate for such Interest Period, by (b) 100% minus the Reserve Percentage. The
LIBOR Rate shall be adjusted on and as of the effective day of any change in the
Reserve Percentage.

- 17 -



--------------------------------------------------------------------------------



 



     “LIBOR Rate Loan” means each portion of a Loan that bears interest at a
rate determined by reference to the LIBOR Rate.
     “Lien” means any mortgage, deed of trust, pledge, lien (statutory or
otherwise), security interest, charge or other encumbrance or security or
preferential arrangement of any nature, including any conditional sale or title
retention arrangement, any Capitalized Lease and any assignment, deposit
arrangement or financing lease intended as, or having the effect of, security.
     “Loan” means any US Term Loan or any Revolving Loan made by an Agent or a
Lender to US Borrower or UK Term Loan B made by an Agent or a Lender to UK
Borrower, in each case pursuant to Article II hereof.
     “Loan Account” means an account maintained hereunder by the Administrative
Agent on its books of account at the Payment Office, and with respect to any
Borrower, in which such Borrower will be charged with all Loans made to, and all
other Obligations incurred by, such Borrower.
     “Loan Document” means this Agreement, any Control Agreement, the Fee
Letter, the UK Funds Flow Agreement, the US Funds Flow Agreement, the
Intercompany Subordination Agreement, any Guaranty, any Security Agreement, any
Mortgage, any Filing Authorization Letter, the UK Security Documents, and any
other agreement, instrument, and other document executed and delivered pursuant
hereto or thereto or otherwise evidencing or securing any Loan or any other
Obligation.
     “Loan Party” means any Borrower, any US Guarantor or any Foreign Guarantor.
     “Losses” has the meaning specified therefor in Section 12.15.
     “Management Agreement” means the Management Services Agreement, dated as of
February 21, 2003, by and between Sun and the Parent, as in effect on the
Effective Date.
     “Martin” means Martin Audio Limited, a company incorporated under the laws
of England and Wales with registered number 04824341.
     “Martin Distribution” means Martin Audio Distribution Limited, a company
incorporated under the laws of England and Wales with registered number
01046114.
     “Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties, or financial condition of the Loan
Parties taken as a whole, (ii) the ability of the Loan Parties taken as a whole
to perform any of their obligations under the Loan Documents, (iii) the
legality, validity or enforceability of this Agreement or any other material
Loan Document, (iv) the rights and remedies of any Agent or any Lender under any
Loan Document, or (v) the validity, perfection or priority of a Lien in favor of
the Collateral Agent for the benefit of the Agents and the Lenders on any of the
Collateral (other than an item or items of Collateral having an aggregate fair
market value of less than $1,000,000).

- 18 -



--------------------------------------------------------------------------------



 



     “Material Contract” means, with respect to any Person, (i) each contract or
agreement to which such Person or any of its Subsidiaries is a party involving
aggregate consideration payable to or by such Person or such Subsidiary of
$1,000,000 or more (other than purchase orders in the ordinary course of the
business of such Person or such Subsidiary and other than contracts that by
their terms may be terminated by such Person or Subsidiary in the ordinary
course of its business upon less than 60 days notice without penalty or premium)
and (ii) all other contracts or agreements the loss of which could reasonably be
expected to result in a Material Adverse Effect on such Person (viewed on a
consolidated basis with its parent and subsidiary companies).
     “Maximum Credit Facility Amount” has the meaning specified therefor in the
recitals hereto.
     “Maximum Judgment Amount” has the meaning specified therefor in Section
9.01(k).
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” means a mortgage, deed of trust or deed to secure debt, in form
and substance satisfactory to the Collateral Agent, made by a Loan Party in
favor of the Collateral Agent for the benefit of the Agents and the Lenders,
securing the Obligations and delivered to the Collateral Agent pursuant to the
provisions hereof or otherwise.
     “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding six (6) years.
     “Net Amount of Eligible Accounts Receivable” means the aggregate unpaid
invoice amount of Eligible Accounts Receivable less, without duplication, sales,
excise or similar taxes, returns, discounts, chargebacks, claims, advance
payments, credits and allowances of any nature at any time issued, owing,
granted, outstanding, available or claimed with respect to such Eligible
Accounts Receivable.
     “Net Cash Proceeds” means, (i) with respect to any Disposition by any
Person or any of its Subsidiaries, the amount of cash received (directly or
indirectly) from time to time (whether as initial consideration or through the
payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary, in connection therewith after deducting therefrom only
(A) the amount of any Indebtedness secured by any Permitted Lien on any asset
(other than Indebtedness assumed by the purchaser of such asset) which is
required to be, and is, repaid in connection with such Disposition (other than
Indebtedness under this Agreement), (B) reasonable expenses and transaction or
underwriting fees related thereto incurred by such Person or such Subsidiary in
connection therewith, (C) transfer taxes paid to any taxing authorities by such
Person or such Subsidiary in connection therewith, and (D) net income taxes to
be paid in connection with such Disposition (after taking into account any tax
credits or deductions and any tax sharing arrangements) and (ii) with respect to
the issuance or incurrence of any Indebtedness by any Person or any of its
Subsidiaries, the aggregate amount of cash received (directly or indirectly)
from time to time (whether as initial consideration or through the

- 19 -



--------------------------------------------------------------------------------



 



payment or disposition of deferred consideration) by or on behalf of such Person
or such Subsidiary in connection therewith, after deducting therefrom only
(A) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (B) transfer taxes paid by such Person or
such Subsidiary in connection therewith and (C) net income taxes to be paid in
connection therewith (after taking into account any tax credits or deductions
and any tax sharing arrangements); in each case of clause (i) and (ii) to the
extent, but only to the extent, that the amounts so deducted are (x) actually
paid to a Person that, except in the case of reasonable out-of-pocket expenses,
is not an Affiliate of such Person or any of its Subsidiaries (other than a
portfolio company controlled by Sun or any of its Affiliates), and (y) properly
attributable to such transaction or to the asset that is the subject thereof.
     “New Lending Office” has the meaning specified therefor in Section 2.08(d).
     “New Subsidiary” has the meaning specified therefor in Section 7.02(b).
     “Non-U.S. Lender” has the meaning specified therefor in Section 2.08(d).
     “Notice of Borrowing” has the meaning specified therefor in
Section 2.02(a).
     “Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders, or any of them,
under the Loan Documents, whether or not the right of payment in respect of such
claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, disputed, undisputed, legal, equitable, secured, unsecured, and whether
or not such claim is discharged, stayed or otherwise affected by any proceeding
referred to in Section 9.01. Without limiting the generality of the foregoing,
the Obligations include (a) the UK Obligations, (b) the US Obligations, (c) the
obligation (irrespective of whether a claim therefor is allowed in any
Insolvency Proceeding) to pay principal, interest (including the Term Loan C PIK
Amount), charges, expenses, fees, attorneys fees and disbursements, indemnities
and other amounts payable by such Person under the Loan Documents, and (d) the
obligation of such Person to reimburse any amount in respect of any of the
foregoing that any Agent or any Lender (in its sole discretion) may elect to pay
or advance on behalf of such Person.
     “Operating Lease Obligations” means all obligations for the payment of rent
for any real or personal property under leases or agreements to lease, other
than Capitalized Lease Obligations.
     “Other Taxes” has the meaning specified therefor in Section 2.08(b).
     “Parent” has the meaning specified therefor in the preamble hereto.
     “Participant Register” has the meaning specified therefor in
Section 12.07(g).
     “Payment Office” means the Administrative Agent’s office located at 299
Park Avenue, 23rd Floor, New York, New York or at such other office or offices
of the Administrative Agent as may be designated in writing from time to time by
the Administrative Agent to the Collateral Agent and the Borrowers.

- 20 -



--------------------------------------------------------------------------------



 



          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Permits” has the meaning specified therefor in Section 6.01(n).
          “Permitted Discretion” means a determination made honestly in fact and
in the exercise of its reasonable business judgment.
          “Permitted Dispositions” means (a) sales or other dispositions of
Inventory to buyers in the ordinary course of business, (b) sales or other
dispositions of obsolete or worn-out equipment in the ordinary course of
business, (c) sales or other dispositions of other property or assets for cash
in an aggregate amount not less than the fair market value of such property or
assets, provided that the Net Cash Proceeds of such Dispositions in the case of
clauses (b) and (c) do not exceed $100,000 in the aggregate in any twelve-month
period, (d) sales or other dispositions of surplus equipment in the ordinary
course of business; provided that the Net Cash Proceeds of such Dispositions do
not exceed $500,000, (e) the use or transfer of money or Cash Equivalents by the
Parent and its Subsidiaries in a manner that is not prohibited by the terms of
this Agreement or the other Loan Documents, (f) the licensing by the Parent and
its Subsidiaries, on a non-exclusive basis, of patents, trademarks, copyrights,
and other intellectual property rights in the ordinary course of business,
(g) the granting of leases or subleases to other Persons not materially
interfering with the conduct of business of any Credit Party, and
(h) disposition of property disclosed on Schedule 7.02(c).
          “Permitted Foreign Cash Equivalents” means (i) bonds issued or
unconditionally guaranteed by the United Kingdom Government or issued by any
agency thereof and backed by the full faith and credit of the United Kingdom, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody’s or A-1 by Standard & Poor’s; (iii) certificates of deposit
maturing not more than 270 days after the date of issue, issued by clearing
banks in United Kingdom, Japan, or China, and money market or demand deposit
accounts maintained with clearing banks in United Kingdom, Japan, or China, or
United Kingdom building societies; (iv) repurchase agreements having maturities
of not more than 90 days from the date of acquisition which are entered into
with banks included in the commercial banking institutions described in clause
(iii) above and which are secured by readily marketable direct obligations of
the United Kingdom Government or any agency thereof; and (v) tax exempt
securities rated A or better by Moody’s or A+ or better by Standard & Poor’s.
          “Permitted Holder” means Sun and each of its Affiliates.
          “Permitted Indebtedness” means:
               (a) any Indebtedness owing to any Agent and any Lender under this
Agreement and the other Loan Documents;
               (b) Indebtedness listed on Schedule 7.02(b), and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not less favorable in any material respect to any Credit Party and the
Lenders than the terms of the Indebtedness being

- 21 -



--------------------------------------------------------------------------------



 



extended, refinanced or modified and (ii) after giving effect to such extension,
refinancing or modification, the amount of such Indebtedness is not greater than
the amount of Indebtedness outstanding immediately prior to such extension,
refinancing or modification plus accrued interest thereon and the fees incurred
in connection with the extension, refinancing, or modification;
               (c) Indebtedness evidenced by Capitalized Lease Obligations
entered into in order to finance Capital Expenditures made by the Loan Parties
in accordance with the provisions of Section 7.03(d), which Indebtedness, when
aggregated with the principal amount of all Indebtedness incurred under this
clause (c) and clause (d) of this definition, does not exceed $500,000 at any
time outstanding;
               (d) purchase money Indebtedness incurred to enable a Loan Party
to acquire equipment in the ordinary course of its business, which Indebtedness,
when aggregated with the principal amount of all Indebtedness incurred under
this clause (d) and clause (c) of this definition, does not exceed $500,000 at
any time outstanding;
               (e) Indebtedness in respect of guarantees by a US Loan Party in
respect of Indebtedness of any other US Loan Party permitted hereunder or
Indebtedness in respect of guarantees by a Foreign Loan Party in respect of
Indebtedness of any other Foreign Loan Party permitted hereunder;
               (f) Indebtedness in respect of guarantees by a US Loan Party in
respect of Operating Lease Obligations of any other US Loan Party, Indebtedness
in respect of guarantees by a Foreign Loan Party in respect of Operating Lease
Obligations of any other Foreign Loan Party, and in respect of other contractual
obligations incurred in the ordinary course of business, in each case to the
extent such Operating Lease Obligations or contractual obligations are permitted
hereunder;
               (g) Indebtedness under any Acquisition Document for
indemnification, adjustment of purchase price or similar obligations;
               (h) Indebtedness of the Parent or any of its Subsidiaries
incurred by any Loan Party arising from agreements providing for
indemnification, adjustment of purchase price or similar obligations in
connection with any Disposition (to the extent such Disposition is expressly
permitted by the terms hereof) of any business, assets or Subsidiary of the US
Borrower;
               (i) Indebtedness in respect of netting services, overdraft
protections and otherwise in connection with deposit accounts, to the extent
such arrangement is customary and is entered into in the ordinary course of
business;
               (j) Indebtedness owed by one Loan Party to another Loan Party so
long as the making of the Investment by the Loan Party that is acting as the
lender is permitted hereunder;
               (k) Indebtedness permitted under Section 7.02(e);

- 22 -



--------------------------------------------------------------------------------



 



               (l) Indebtedness of the Parent or any of its Subsidiaries under
any Hedging Agreement in an aggregate amount not to exceed $500,000 in notional
amount so long as such Hedging Agreements are used solely as a part of such
Person’s normal business operations as a risk management strategy or hedge
against changes resulting from market operations and not as a means to speculate
for investment purposes on trends and shifts in financial or commodities
markets;
               (m) Indebtedness of any Loan Party incurred in connection with
the purchase of Capital Stock from employees who have ceased their employment
with such Loan Party so long as such Indebtedness has been expressly
subordinated in right of payment to all Indebtedness of the such Loan Party
under the Loan Documents by documentation that is in form and substance
satisfactory to the Agents and the Required Lenders;
               (n) Indebtedness evidenced by the Intercompany Loan Agreement;
               (o) Subordinated Debt; and
               (p) unsecured Contingent Obligations with respect to
manufacturer’s purchase obligations to the extent such obligations do not exceed
$4,000,000 in the aggregate at any one time.
          “Permitted Investments” means (i) marketable direct obligations issued
or unconditionally guaranteed by the United States Government or issued by any
agency or instrumentality thereof and backed by the full faith and credit of the
United States, in each case, maturing within six months from the date of
acquisition thereof; (ii) commercial paper, maturing not more than 270 days
after the date of issue rated P-1 by Moody’s or A-1 by Standard & Poor’s;
(iii) certificates of deposit maturing not more than 270 days after the date of
issue, issued by commercial banking institutions and money market or demand
deposit accounts maintained at commercial banking institutions, each of which is
a member of the Federal Reserve System and has a combined capital and surplus
and undivided profits of not less than $500,000,000; (iv) repurchase agreements
having maturities of not more than 90 days from the date of acquisition which
are entered into with banks included in the commercial banking institutions
described in clause (iii) above and which are secured by readily marketable
direct obligations of the United States Government or any agency thereof,
(v) money market accounts maintained with mutual funds having assets in excess
of $2,500,000,000; and (vi) tax exempt securities rated A or better by Moody’s
or A+ or better by Standard & Poor’s.
          “Permitted Liens” means:
               (a) Liens securing the Obligations;
               (b) Liens for taxes, assessments, levies, and governmental
charges the payment of which is not required under Section 7.01(c);
               (c) Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s and other similar Liens arising in the ordinary course
of business and securing obligations (other than Indebtedness for borrowed
money) that are not overdue by more than 30 days or are being contested in good
faith and by appropriate proceedings promptly

- 23 -



--------------------------------------------------------------------------------



 



initiated and diligently conducted, and a reserve or other appropriate
provision, if any, as shall be required by GAAP shall have been made therefor;
               (d) Liens described on Schedule 7.02(a), but not the extension of
coverage thereof to other property or assets unless refinanced in accordance
with Section 7.02(b);
               (e) Liens arising under Capitalized Leases or securing purchase
money Indebtedness permitted under the definition of Permitted Indebtedness;
provided, however, that (A) no such Lien shall extend to or cover any other
property of any Loan Party or any of its Subsidiaries, and (B) the principal
amount of the Indebtedness secured by any such Lien shall not exceed the lesser
of 80% of the fair market value or the cost of the property so held or acquired;
               (f) deposits and pledges of cash securing (i) obligations
incurred in respect of workers’ compensation, unemployment insurance or other
forms of governmental insurance or benefits, (ii) the performance of bids,
tenders, leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations on surety or appeal bonds, but only to the
extent such deposits or pledges are made or otherwise arise in the ordinary
course of business and secure obligations not past due;
               (g) easements, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
(i) secure obligations for the payment of money or (ii) materially impair the
value of such property or its use by any Loan Party or any of its Subsidiaries
in the normal conduct of such Person’s business;
               (h) leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Parent or any of its
Subsidiaries;
               (i) precautionary financing statement filings regarding operating
leases;
               (j) Liens arising out of the existence of judgments or awards not
giving rise to an Event of Default under Section 9.01(j);
               (k) statutory and common law landlords’ liens under leases to
which the Parent or any of its Subsidiaries is a party;
               (l) Liens on deposits of Cash and Cash Equivalents in order to
secure obligations arising under Hedging Agreements;
               (m) any interest or title of a licensor, sublicensor, lessor or
sublessor under any license or lease agreement entered into in the ordinary
course of a Loan Party’s business;
               (n) licenses, sublicenses, leases or subleases granted to third
Persons in the ordinary course of a Loan Party’s business not interfering in any
material respect with the business of any Loan Party;

- 24 -



--------------------------------------------------------------------------------



 



               (o) rights of setoff or bankers’ liens in favor of banks or other
depository institutions arising in the ordinary course of business;
               (p) Liens securing refinancing Indebtedness permitted to be
incurred hereunder; provided, that such Liens do not extend to any property or
assets other than the property or assets that served as collateral for the
refinanced Indebtedness; and
               (q) unperfected interests of seller to reclaim goods delivered
under §2-507 of the Code.
          “Permitted Merger” means (i) any dissolution of any Subsidiary that is
not a Borrower or a Guarantor, (ii) dissolution of any US Loan Party other than
US Borrower so long as after giving effect to the dissolution the assets of such
US Loan Party is transferred to another US Loan Party, (iii) any dissolution of
any Foreign Loan Party other than UK Borrower so long as after giving effect to
the dissolution the assets of such Foreign Loan Party is transferred to another
Foreign Loan Party, and (iv) the merger of any Subsidiary of Parent that is not
a Borrower or a Guarantor with and into a Borrower, a Guarantor, or another
Subsidiary of a Borrower, so long as (A) no Default or Event of Default shall
have occurred or be continuing either before or after giving effect to such
merger, (B) the Parent gives Agent at least 15 days prior written notice of such
merger, (C) (x) in the case of a merger involving a Borrower, the continuing or
surviving Person is such Borrower, and (y) in the case of a merger involving a
Guarantor, such Guarantor is the continuing or surviving Person, and (D) the
Agents’ and Lenders’ rights in all or any portion of the Collateral, including
without limitation, the existence, perfection, and priority of any Lien thereon,
are not adversely affected by such merger.
          “Permitted Preferred Stock” means and refers to any Preferred Stock
issued by the Parent (and not by one or more of its Subsidiaries) that is not
Prohibited Preferred Stock.
          “Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.
          “Post-Default Rate” means a rate of interest per annum equal to the
rate of interest otherwise in effect from time to time pursuant to the terms of
this Agreement plus 2.0 percentage points, or, if a rate of interest is not
otherwise in effect, interest at the highest rate specified herein for any Loan
prior to the Event of Default plus 2.0 percentage points.
          “Preferred Stock” means, as applied to the Capital Stock of any
Person, the Capital Stock of any class or classes (however designated) that is
preferred with respect to the payment of dividends, or as to the distribution of
assets upon any voluntary or involuntary liquidation or dissolution of such
Person, over shares of Capital Stock of any other class of such Person.
          “Prohibited Preferred Stock” means any Preferred Stock that by its
terms is mandatorily redeemable or subject to any other payment obligation
(including any obligation to pay dividends, other than dividends of shares of
Preferred Stock of the same class and series payable in kind or dividends of
shares of common stock) on or before a date that is less than 6 months after the
Final Maturity Date, or, on or before the date that is less than 6 months after
the

- 25 -



--------------------------------------------------------------------------------



 




Final Maturity Date, is redeemable at the option of the holder thereof for cash
or assets or securities (other than distributions in kind of shares of Preferred
Stock of the same class and series or of shares of common stock).
          “property” means any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
          “Pro Rata Share” means:
          (a) with respect to a Lender’s obligation to make Revolving Loans and
right to receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s Revolving Credit
Commitment, by (ii) the Total Revolving Credit Commitment, provided, that, if
the Total Revolving Credit Commitment has been reduced to zero, the numerator
shall be the unpaid principal amount of such Lender’s Revolving Loans (including
Collateral Agent Advances) and the denominator shall be the unpaid principal
amount of all Revolving Loans (including Collateral Agent Advances),
          (b) with respect to a Lender’s obligation to make Term Loan A and
right to receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s Term Loan A Commitment, by
(ii) the Total Term Loan A Commitment, provided that if the Total Term Loan A
Commitment has been reduced to zero, the numerator shall be the unpaid principal
amount of such Lender’s portion of Term Loan A and the denominator shall be the
unpaid principal amount of Term Loan A,
          (c) with respect to a Lender’s obligation to make US Term Loan B and
right to receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s US Term Loan B Commitment,
by (ii) the Total US Term Loan B Commitment, provided that if the Total US Term
Loan B Commitment has been reduced to zero, the numerator shall be the unpaid
principal amount of such Lender’s portion of US Term Loan B and the denominator
shall be the unpaid principal amount of US Term Loan B,
          (d) with respect to a Lender’s obligation to make UK Term Loan B and
right to receive payments of interest, fees, and principal with respect thereto,
the percentage obtained by dividing (i) such Lender’s UK Term Loan B Commitment,
by (ii) the Total UK Term Loan B Commitment, provided that if the Total UK Term
Loan B Commitment has been reduced to zero, the numerator shall be the unpaid
principal amount of such Lender’s portion of UK Term Loan B and the denominator
shall be the unpaid principal amount of UK Term Loan B,
          (e) with respect to a Lender’s obligation to make Term Loan C and
right to receive payments of interest (including the Term Loan C PIK Amount),
fees, and principal with respect thereto, the percentage obtained by dividing
(A) such Lender’s Term Loan C Commitment, by (B) the Total Term Loan C
Commitment, provided that if the Total Term Loan C Commitment has been reduced
to zero, the numerator shall be the unpaid principal amount of such Lender’s
portion of the Term Loan C (excluding the Term Loan C PIK Amount) and the
denominator shall be the unpaid principal amount of the Term Loan C (excluding
the Term Loan C PIK Amount), and

- 26 -



--------------------------------------------------------------------------------



 



          (f) with respect to all other matters (including the indemnification
obligations arising under Section 10.05) regarding a Lender, the percentage
obtained by dividing (i) the sum of such Lender’s Revolving Credit Commitment
and the unpaid principal amount of such Lender’s portion of the Term Loans
(excluding the Term Loan C PIK Amount), by (ii) the sum of the Total Revolving
Credit Commitment and the unpaid principal amount of the Term Loans (excluding
the Term Loan C PIK Amount), provided, that, if such Lender’s Revolving Credit
Commitment shall have been reduced to zero, such Lender’s Revolving Credit
Commitment shall be deemed to be the unpaid principal amount of such Lender’s
Revolving Loans (including Collateral Agent Advances) and if the Total Revolving
Credit Commitment shall have been reduced to zero, the Total Revolving Credit
Commitment shall be deemed to be the unpaid principal amount of all Revolving
Loans (including Collateral Agent Advances).
          “Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of US Borrower and its Subsidiaries that
is subject to a Control Agreement in favor of Collateral Agent and that is held
in a deposit account in the United States or United Kingdom, or in securities
accounts with securities intermediaries in the United States or United Kingdom,
or any combination thereof.
          “Rating Agencies” has the meaning specified therefor in Section 2.07.
          “Reference Bank” means JPMorgan Chase Bank, N.A., its successors or
any other commercial bank designated by the Administrative Agent to the Parent
from time to time.
          “Reference Rate” means the greater of (a) 7.50 percent per annum, and
(b) the rate of interest publicly announced by the Reference Bank in New York,
New York from time to time as its reference rate, base rate or prime rate. The
reference rate, base rate or prime rate is determined from time to time by the
Reference Bank as a means of pricing some loans to its borrowers and neither is
tied to any external rate of interest or index nor necessarily reflects the
lowest rate of interest actually charged by the Reference Bank to any particular
class or category of customers. Each change in the Reference Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Reference Rate Loan” means each portion of a Loan that bears interest
at a rate determined by reference to the Reference Rate.
          “Register” has the meaning specified therefor in Section 12.07(d).
          “Registered Loan” has the meaning specified therefor in
Section 12.07(d).
          “Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.
          “Reinvestment Eligible Funds” means (a) Net Cash Proceeds which, but
for the application of Section 2.05(d)(ii), would be required to be used to
prepay the Loans pursuant to Section 2.05(c)(vi) or (b) Extraordinary Receipts
consisting of insurance or condemnation proceeds paid as the result of loss,
destruction, casualty, condemnation or expropriation which,

- 27 -



--------------------------------------------------------------------------------



 




but for the application of Section 2.05(d)(ii), would be required to be used to
prepay the Loans pursuant to Section 2.05(c)(viii).
          “Reinvestment Notice” has the meaning specified therefor in
Section 2.05(d).
          “Related Fund” means a fund, money market account, investment account
or other account managed by a Lender or an Affiliate of such Lender or its
investment manager.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, seeping, migrating,
dumping or disposing of any Hazardous Material (including the abandonment or
discarding of barrels, containers and other closed receptacles containing any
Hazardous Material) into the indoor or outdoor environment, including the
movement of Hazardous Materials through or in the ambient air, soil, surface or
ground water, or property.
          “Remedial Action” means all actions taken to (i) clean up, remove,
remediate, contain, treat, monitor, assess, evaluate or in any other way address
Hazardous Materials in the indoor or outdoor environment; (ii) prevent or
minimize a Release or threatened Release of Hazardous Materials so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; (iii) perform pre-remedial studies and
investigations and post-remedial operation and maintenance activities; or
(iv) any other actions authorized by 42 U.S.C. § 9601.
          “Reportable Event” means an event described in Section 4043 of ERISA
(other than an event not subject to the provision for 30-day notice to the PBGC
under the regulations promulgated under such Section).
          “Required Lenders” means Lenders whose Pro Rata Shares (calculated
under clause (f) of the definition thereof) aggregate more than 50%.
          “Reserve Percentage” means, on any day, for any Lender, the maximum
percentage prescribed by the Board (or any successor Governmental Authority) for
determining the reserve requirements (including any basic, supplemental,
marginal, or emergency reserves) that are in effect on such date with respect to
eurocurrency funding (currently referred to as “eurocurrency liabilities”) of
that Lender, but so long as such Lender is not required or directed under
applicable regulations to maintain such reserves, the Reserve Percentage shall
be zero.
          “Revolver and US Term Loan Lenders” means, collectively, the Revolving
Loan Lenders, the Term Loan A Lenders, the US Term Loan B Lenders, and the Term
Loan C Lenders.
          “Revolving Credit Commitment” means, with respect to each Lender, the
commitment of such Lender to make Revolving Loans to US Borrower in the amount
set forth opposite such Lender’s name in Schedule C-1 hereto, as such amount may
be terminated or reduced from time to time in accordance with the terms of this
Agreement.
          “Revolving Loan” and “Revolving Loans” have the meaning specified
therefor in Section 2.01(a)(i).

- 28 -



--------------------------------------------------------------------------------



 



          “Revolving Loan Lender” means a Lender with a Revolving Credit
Commitment.
          “Revolving Loan Obligations” means any Obligations with respect to the
Revolving Loans (including the principal thereof, the interest thereon, and the
fees and expenses specifically related thereto).
          “SEC” means the Securities and Exchange Commission or any other
similar or successor agency of the Federal government administering the
Securities Act.
          “Securities Act” means the Securities Act of 1933, as amended, or any
similar Federal statute, and the rules and regulations of the SEC thereunder,
all as the same shall be in effect from time to time.
          “Securitization” has the meaning specified therefor in Section 2.07.
          “Securitization Parties” has the meaning specified therefor in
Section 2.07.
          “Security Agreement” means a Security Agreement governed under New
York law, in form and substance reasonably satisfactory to Collateral Agent,
made by the US Loan Parties in favor of the Collateral Agent for the benefit of
the Agents and the Lenders, securing the Obligations and delivered to the
Collateral Agent.
          “Sellers” means the “Vendors” and the “Optionholders” as such terms
are defined in the Acquisition Agreement.
          “Settlement Period” has the meaning specified therefor in
Section 2.02(d)(i).
          “Solvent” means, with respect to any Person on a particular date, that
on such date (i) the fair value of the property of such Person on a going
concern basis is not less than the total amount of the liabilities of such
Person, (ii) the present fair salable value of the assets of such Person on a
going concern basis is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (iii) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, (v) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute unreasonably
small capital, and (vi) in respect of any Person incorporated or organized in
England and Wales, such Person is not deemed, pursuant to Section 123 of the
Insolvency Act of 1986 of the United Kingdom, to be unable to pay its debts.
          “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc. and any successor thereto.
          “Stock Option Plans” means the 2003 Stock Option Plan authorizing
options to purchase 345,600 shares of common stock and the 1995 Stock Option
Plan authorizing 1.3 million shares of common stock for grants.

- 29 -



--------------------------------------------------------------------------------



 




          “Subordinated Debt” means Indebtedness of the Parent that is on terms
and conditions (including payment terms, interest rates, covenants, remedies,
defaults and other material terms) satisfactory to the Collateral Agent and the
Required Lenders and which has been expressly subordinated in right of payment
to all Indebtedness of the Parent under the Loan Documents by the execution and
delivery of a subordination agreement, in form and substance satisfactory to the
Collateral Agent and the Required Lenders.
          “Subsidiary” means, with respect to any Person at any date, any
corporation, limited or general partnership, limited liability company, trust,
estate, association, joint venture or other business entity (i) the accounts of
which would be consolidated with those of such Person in such Person’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP or (ii) of which more than 50% of (A) the outstanding
Capital Stock having (in the absence of contingencies) ordinary voting power to
elect a majority of the board of directors or other managing body of such
Person, (B) in the case of a partnership or limited liability company, the
interest in the capital or profits of such partnership or limited liability
company or (C) in the case of a trust, estate, association, joint venture or
other entity, the beneficial interest in such trust, estate, association or
other entity business is, at the time of determination, owned or controlled
directly or indirectly through one or more intermediaries, by such Person.
          “Sun” means Sun Mackie, LLC, a Delaware limited liability company.
          “Target” means Martin.
          “Taxes” has the meaning specified therefor in Section 2.08(a).
          “Tendered Currency” has the meaning set forth in Section 12.22.
          “Term Loan Commitments” means, collectively, the Term Loan A
Commitment, the US Term Loan B Commitment, the UK Term Loan B Commitment, and
the Term Loan C Commitment.
          “Term Loan Lenders” means, collectively, the Term Loan A Lenders, the
US Term Loan B Lenders, the UK Term Loan B Lenders, and the Term Loan C Lenders.
          “Term Loans” means, collectively, Term Loan A, US Term Loan B, UK Term
Loan B, and Term Loan C.
          “Term Loan Obligations” means, collectively, the Term Loan A
Obligations, the US Term Loan B Obligations, the UK Term Loan B Obligations, and
the Term Loan C Obligations.
          “Term Loan A” means, collectively, the loans made by the Term Loan A
Lenders to the US Borrower on the Effective Date pursuant to
Section 2.01(a)(ii).
          “Term Loan A Commitment” means, with respect to each Term Loan A
Lender, the commitment of such Term Loan A Lender to make its portion of the
Term Loan A to US

- 30 -



--------------------------------------------------------------------------------



 




Borrower in the amount set forth in Schedule C-1 hereto, as the same may be
terminated or reduced from time to time in accordance with the terms of this
Agreement.
          “Term Loan A Lender” means a Lender with a Term Loan A Commitment or a
Term Loan A.
          “Term Loan A Obligations” means any Obligations with respect to the
Term Loan A (including the principal thereof, the interest thereon, and the fees
and expenses specifically related thereto).
          “Term Loans B” means, collectively, the US Term Loan B and UK Term
Loan B.
          “Term Loan C” means, collectively, the loans made by the Term Loan C
Lenders to US Borrower on the Effective Date pursuant to Section 2.01(a)(v)
          “Term Loan C Commitment” means, with respect to each Term Loan C
Lender, the commitment of such Term Loan C Lender to make its portion of the
Term Loan C to US Borrower in the amount set forth in Schedule C-1 hereto, as
the same may be terminated or reduced from time to time in accordance with the
terms of this Agreement.
          “Term Loan C Lender” means a Lender with a Term Loan C Commitment or a
Term Loan C.
          “Term Loan C Obligations” means any Obligations with respect to the
Term Loan C (including the principal thereof, the interest thereon (including
the Term Loan C PIK Amount), and the fees and expenses specifically related
thereto).
          “Term Loan C PIK Amount” means as of any date of determination the
amount of all interest accrued with respect to the Term Loan C that has been
paid-in-kind by being added to the balance thereof in accordance with
Section 2.04(b)(iv).
          “Termination Event” means (i) a Reportable Event with respect to any
Employee Plan, (ii) any event that causes any Credit Party or any of its ERISA
Affiliates to incur liability under Section 409, 502(i), 502(l), 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212(c) of ERISA or Section 4971 or 4975 of the
IRC, (iii) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (iv) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (v) any other event or condition which could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.
          “Title Insurance Policy” means a mortgagee’s loan policy, in form and
substance satisfactory to the Collateral Agent, together with all endorsements
made from time to time thereto, issued by or on behalf of a title insurance
company reasonably satisfactory to the Collateral Agent, insuring the Lien
created by a Mortgage in an amount and on terms reasonably satisfactory to the
Collateral Agent, delivered to the Collateral Agent.

- 31 -



--------------------------------------------------------------------------------



 



          “Total Commitment” means the sum of the Total Revolving Credit
Commitment, the Total Term Loan A Commitment, the Total US Term Loan B
Commitment, the Total UK Term Loan B Commitment, and the Total Term Loan C
Commitment.
          “Total Revolving Credit Commitment” means the sum of the amounts of
the Lenders’ Revolving Credit Commitments, which amount is $10,000,000 as of the
Effective Date.
          “Total Term Loan A Commitment” means the sum of the amounts of the
Lenders’ Term Loan A Commitments, which amount is $20,000,000 as of the
Effective Date.
          “Total Term Loan B Commitment” means the sum of the Total US Term Loan
B Commitment and the Total UK Term Loan B Commitment, which amount is
$70,000,000 as of the Effective Date.
          “Total Term Loan C Commitment” means the sum of the amounts of the
Lenders’ Term Loan C Commitments, which amount is $12,000,000 as of the
Effective Date.
          “Total Term Loan Commitment” means the sum of the amounts of the Total
Term Loan A Commitment, the Total Term Loan B Commitment, and the Total Term
Loan C Commitment, which amount is $102,000,000 as of the Effective Date.
          “Total UK Term Loan B Commitment” means the sum of the amounts of the
Lenders’ UK Term Loan B Commitments, which amount is $30,000,000 as of the
Effective Date.
          “Total US Term Loan B Commitment” means the sum of the amounts of the
Lenders’ US Term Loan B Commitments, which amount is $40,000,000 as of the
Effective Date.
          “Transferee” has the meaning specified therefor in Section 2.08(a).
          “Triggering Event” means either (a) the occurrence and continuation of
an Event of Default, or (b) any date on which US Borrower’s Availability plus
Qualified Cash is less than $1,500,000.
          “TTM EBITDA” means, as of any date of determination and with respect
to a Person, the Consolidated EBITDA of such Person and its Subsidiaries for the
12 month period most recently ended; provided, however, that, notwithstanding
anything herein to the contrary, for purposes of this Agreement, in calculating
TTM EBITDA of Parent and its Subsidiaries for any period that includes any
period set forth below, the Consolidated EBITDA of Parent and its Subsidiaries
for such period shall be deemed to equal the amount set forth next to such
period:

- 32 -



--------------------------------------------------------------------------------



 



          Period   Consolidated EBITDA
three month period ending June 30, 2006
  $ 5,548,000  
three month period ending September 30, 2006
  $ 7,175,000  
three month period ending December 31, 2006
  $ 5,929,000  
one month period ending January 31, 2007
  $ 36,000  
one month period ending February 28, 2007
  $ 2,379,000  

          “UK Debentures” means, collectively, those certain fixed and floating
charge debentures, executed and delivered by each UK Loan Party in favor of
Collateral Agent, governed by the laws of England and Wales and otherwise in
form and substance satisfactory to Collateral Agent.
          “UK Funds Flow Agreement” means that certain Funds Flow Agreement,
dated of the UK Term Loan B Effective Date, by and among Administrative Agent,
UK Term Loan B Lender, and UK Borrower.
          “UK GAAP” means generally accepted accounting principles in effect
from time to time in England and Wales applied on a consistent basis.
          “UK Guaranties” means, collectively, those certain guaranties executed
and delivered by each UK Loan Party in respect of the UK Obligations, governed
by the laws of England and Wales and otherwise in form and substance
satisfactory to Collateral Agent.
          “UK Loan Party” means any Loan Party that is organized under the laws
of England and Wales.
          “UK Obligations” means the UK Term Loan B Obligations.
          “UK Security Documents” means the UK Debentures, the UK Guaranties,
the UK Stock Pledge Agreement, and any other agreements governed under the laws
of England and Wales which are required by the Collateral Agent, and which are
entered into, now or in the future, by Parent or any UK Loan Party in connection
with this Agreement.
          “UK Stock Pledge Agreement” means the certain share mortgage
agreement, governed by the laws of England and Wales and otherwise in form and
substance satisfactory to Collateral Agent, executed and delivered by Parent
with respect to 100% of the Capital Stock of each of its Subsidiaries that is a
UK Loan Party.
          “UK Term Loan B” means, collectively, the loans made by the UK Term
Loan B Lenders to the UK Borrower on the Effective Date pursuant to
Section 2.01(a)(iv).

- 33 -



--------------------------------------------------------------------------------



 



          “UK Term Loan B Commitment” means, with respect to each UK Term Loan B
Lender, the commitment of such UK Term Loan B Lender to make its portion of the
UK Term Loan B to the UK Borrower in the amount set forth in Schedule C-1
hereto, as the same may be terminated or reduced from time to time in accordance
with the terms of this Agreement.
          “UK Term Loan B Commitment Expiry Date” means April 12, 2007.
          “UK Term Loan B Effective Date” means the date, on or before April 12,
2007, on which all of the conditions precedent set forth in Section 5.03 are
first satisfied or waived.
          “UK Term Loan B Lender” means a Lender with a UK Term Loan B
Commitment or a UK Term Loan B.
          “UK Term Loan B Obligations” means any Obligations with respect to the
UK Term Loan B (including the principal thereof, the interest thereon, and the
fees and expenses specifically related thereto).
          “UK Borrower” has the meaning specified therefor in the preamble
hereto.
          “US Borrower” has the meaning specified therefor in the preamble
hereto.
          “US Funds Flow Agreement” means that certain Funds Flow Agreement,
dated of even date herewith, by and among Administrative Agent, Term Loan A
Lenders, US Term Loan B Lenders, Term Loan C Lenders and US Borrower.
          “US Guaranteed Obligations” has the meaning specified therefor in
Section 11.01(a).
          “US Guarantor” means each US Loan Party.
          “US Loan Party” means any Loan Party that is organized under the laws
of a state within the United States or under the laws of the District of
Columbia.
          “US Obligations” means the Revolving Loan Obligations and the US Term
Loan Obligations.
          “US Term Loan B” means, collectively, the loans made by the US Term
Loan B Lenders to the US Borrower on the Effective Date pursuant to
Section 2.01(a)(iii).
          “US Term Loan B Commitment” means, with respect to each US Term Loan B
Lender, the commitment of such US Term Loan B Lender to make its portion of the
US Term Loan B to the US Borrower in the amount set forth in Schedule C-1
hereto, as the same may be terminated or reduced from time to time in accordance
with the terms of this Agreement.
          “US Term Loan B Lender” means a Lender with a US Term Loan B
Commitment or a US Term Loan B.

- 34 -



--------------------------------------------------------------------------------



 



          “US Term Loan B Obligations” means any Obligations with respect to the
US Term Loan B (including the principal thereof, the interest thereon, and the
fees and expenses specifically related thereto).
          “US Term Loan Obligations” means, collectively, the Term Loan A
Obligations, the US Term Loan B Obligations, and the Term Loan C Obligations.
          “US Term Loans” means, Term Loan A, US Term Loan B and Term Loan C.
          “WARN” has the meaning specified therefor in Section 6.01(z).
          “Whitewash Completion Date” means the first date when Martin has
satisfied the requirements set forth in Section 5.03(a) hereof.
          “Working Investment” means, at any date of determination thereof, on a
consolidated basis, (A) current assets (minus Cash and Cash Equivalents) minus
(B) current liabilities (minus the sum of (i) Revolving Loans and (ii) the
current portion of Indebtedness).
          Section 1.02 Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation,” whether or not so
expressly stated in each such instance and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Any reference herein or in any other Loan Document to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash of all Obligations other than unasserted contingent indemnification
Obligations. References in this Agreement to “determination” by any Agent
include estimates honestly made by such Agent (in the case of quantitative
determinations) and beliefs honestly held by such Agent (in the case of
qualitative determinations).
          Section 1.03 Accounting and Other Terms. Unless otherwise expressly
provided herein, each accounting term used herein shall have the meaning given
it under GAAP. All terms used in this Agreement which are defined in Article 8
or Article 9 of the Code and which are not otherwise defined herein shall have
the same meanings herein as set forth therein.

- 35 -



--------------------------------------------------------------------------------



 



          Section 1.04 Time References. Unless otherwise indicated herein, all
references to time of day refer to Eastern Standard Time or Eastern daylight
saving time, as in effect in New York City on such day. For purposes of the
computation of a period of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”; provided, however, that with respect to a computation
of fees or interest payable to any Agent or any Lender , such period shall in
any event consist of at least one full day.
ARTICLE II
THE LOANS
          Section 2.01 Commitments. (a) Subject to the terms and conditions and
relying upon the representations and warranties herein set forth:
                    (i) each Revolving Loan Lender severally agrees to make
loans (each, a “Revolving Loan” and, collectively, the “Revolving Loans”) to the
US Borrower at any time and from time to time from the Effective Date to the
Final Maturity Date, or until the earlier reduction of its Revolving Credit
Commitment to zero in accordance with the terms hereof, in an aggregate
principal amount of Revolving Loans at any time outstanding not to exceed the
lesser of (A) the amount of such Lender’s Revolving Credit Commitment, and
(B) the amount of such Lender’s Pro Rata Share of the then extant Borrowing
Base;
                    (ii) each Term Loan A Lender severally agrees to make a term
loan (collectively, the “Term Loan A”) to the US Borrower on the Effective Date,
in an aggregate principal amount equal to the amount of such Lender’s Term Loan
A Commitment.
                    (iii) each US Term Loan B Lender severally agrees to make a
term loan (collectively, the “US Term Loan B”) to the US Borrower on the
Effective Date, in an aggregate principal amount equal to the amount of such
Lender’s US Term Loan B Commitment.
                    (iv) each UK Term Loan B Lender severally agrees to make a
term loan (collectively, the “UK Term Loan B”) to the UK Borrower on any date
occurring after the Effective Date up to the UK Term Loan B Commitment Expiry
Date, or until the earlier reduction of its UK Term Loan B Commitment to zero in
accordance with the terms hereof, in an aggregate principal amount equal to the
amount of such Lender’s UK Term Loan B Commitment.
                    (v) each Term Loan C Lender severally agrees to make a term
loan (collectively, the “Term Loan C”) to the US Borrower on the Effective Date,
in an aggregate principal amount equal to the amount of such Lender’s Term Loan
C Commitment.
               (b) Notwithstanding the foregoing:
                    (i) the aggregate principal amount of Revolving Loans
outstanding at any time to the US Borrower shall not exceed the lower of (A) the
Total Revolving Credit Commitment and (B) the current Borrowing Base. The
Revolving Credit

- 36 -



--------------------------------------------------------------------------------



 



Commitment of each Lender shall automatically and permanently be reduced to zero
on the Final Maturity Date. Within the foregoing limits, the US Borrower may
borrow, repay and reborrow the Revolving Loans, on or after the Effective Date
and prior to the Final Maturity Date, subject to the terms, provisions and
limitations set forth herein.
                    (ii) The aggregate principal amount of the Term Loan A made
on the Effective Date shall not exceed the Total Term Loan A Commitment. Any
principal amount of the Term Loan A that is repaid or prepaid may not be
reborrowed.
                    (iii) The aggregate principal amount of the US Term Loan B
made on the Effective Date shall not exceed the Total US Term Loan B Commitment.
Any principal amount of the US Term Loan B that is repaid or prepaid may not be
reborrowed.
                    (iv) The aggregate principal amount of the UK Term Loan B
made on the Effective Date shall not exceed the Total UK Term Loan B Commitment.
Any principal amount of the UK Term Loan B that is repaid or prepaid may not be
reborrowed.
                    (v) The aggregate principal amount of the Term Loan C made
on the Effective Date shall not exceed the Total Term Loan C Commitment. Any
principal amount of the Term Loan C that is repaid or prepaid may not be
reborrowed.
          Section 2.02 Making the Loans.
               (a) The Administrative Borrower shall give the Administrative
Agent prior telephonic notice (immediately confirmed in writing, in
substantially the form of Exhibit 2.01(b)(ii) hereto (a “Notice of Borrowing”)),
not later than 12:30 p.m. (New York City time) on the date which is 3 Business
Days (or 1 Business Day in the case of a Reference Rate Loan) prior to the date
of the proposed Loan (or such shorter period as the Administrative Agent is
willing, in its sole discretion, to accommodate from time to time). Such Notice
of Borrowing shall be irrevocable and shall specify (i) the principal amount of
the proposed Loan, (ii) the proposed borrowing date, which must be a Business
Day, and, with respect to each Term Loan, must be the Effective Date,
(iii) whether the proposed Loan is to be a Reference Rate Loan or a LIBOR Rate
Loan, and (iv) in the case of a LIBOR Rate Loan, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”. If no election as to the type of Loan is specified,
then the requested Loan shall be a Reference Rate Loan. If no Interest Period is
specified with respect to any requested LIBOR Rate Loan, then the Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Each Loan shall be made in Dollars. The Administrative Agent and the
Lenders may act without liability upon the basis of written, telecopied or
telephonic notice believed by the Administrative Agent in good faith to be from
the Administrative Borrower (or from any Authorized Officer thereof designated
in writing purportedly from the Administrative Borrower to the Administrative
Agent). Each Borrower hereby waives the right to dispute the Administrative
Agent’s record of the terms of any such telephonic Notice of Borrowing. The
Administrative Agent and each Lender shall be entitled to rely conclusively on
any Authorized Officer’s authority to request a Loan on behalf of the
Administrative Borrower until the Administrative Agent receives written notice
to the contrary. The Administrative Agent and the

- 37 -



--------------------------------------------------------------------------------



 



Lenders shall have no duty to verify the authenticity of the signature appearing
on any written Notice of Borrowing.
               (b) Each Notice of Borrowing pursuant to this Section 2.02 shall
be irrevocable and the US Borrower (in the case of Revolving Loans and US Term
Loans) or UK Borrower (in the case of UK Term Loan B) shall be bound to make a
borrowing in accordance therewith. Each Revolving Loan shall be made in a
minimum amount of $50,000 and shall be in integral multiples of $25,000 in
excess thereof.
               (c) (i) Except as otherwise provided in this Section 2.02(c), all
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares of the Total Revolving Credit
Commitment, the Term Loan A Commitment, the Total US Term Loan B Commitment, the
Total UK Term Loan B Commitment, or the Total Term Loan C Commitment, as
applicable; it being understood that no Lender shall be responsible for any
default by any other Lender in that other Lender’s obligations to make a Loan
requested hereunder, nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder, and each Lender shall be
obligated to make the Loans required to be made by it by the terms of this
Agreement regardless of the failure by any other Lender.
                    (ii) Notwithstanding any other provision of this Agreement,
and in order to reduce the number of fund transfers among the Borrowers, the
Agents and the Lenders, the Borrowers, the Agents and the Lenders agree that the
Administrative Agent may (but shall not be obligated to), and the Borrowers and
the Lenders hereby irrevocably authorize the Administrative Agent to, fund, on
behalf of the Lenders with a Revolving Credit Commitment, Revolving Loans
pursuant to Section 2.01, subject to the procedures for settlement set forth in
Section 2.02(d); provided, however, that (a) the Administrative Agent shall in
no event fund any such Revolving Loans if the Administrative Agent shall have
received written notice from the Collateral Agent or the Required Lenders prior
to the time of the proposed Revolving Loan that one or more of the conditions
precedent contained in Section 5.02 will not be satisfied at the time of the
proposed Revolving Loan (so long as such written notice has been received in
sufficient time to permit the Administrative Agent to avoid completing such
funding), and (b) the Administrative Agent shall not otherwise be required to
determine that, or take notice whether, the conditions precedent in Section 5.02
have been satisfied. If the Administrative Borrower gives a Notice of Borrowing
requesting a Revolving Loan and the Administrative Agent elects not to fund such
Revolving Loan on behalf of the Revolving Loan Lenders, then promptly after
receipt of the Notice of Borrowing requesting such Revolving Loan, the
Administrative Agent shall notify each Revolving Loan Lender of the specifics of
the requested Revolving Loan and that it will not fund the requested Revolving
Loan on behalf of the Revolving Loan Lenders. If the Administrative Agent
notifies the Revolving Loan Lenders that it will not fund a requested Revolving
Loan on behalf of such Revolving Loan Lenders, each Revolving Loan Lender shall
make its Pro Rata Share of the Revolving Loan available to the Administrative
Agent, in immediately available funds, at the Payment Office no later than 3:00
p.m. (New York City time) (provided that the Administrative Agent requests
payment from such Revolving Loan Lender not later than 1:00 p.m. (New York City
time)) on the date of the proposed Revolving Loan. The Administrative Agent will
make the proceeds of such Revolving

- 38 -



--------------------------------------------------------------------------------



 



Loans available to the US Borrower on the day of the proposed Revolving Loan by
causing an amount, in immediately available funds, equal to the proceeds of all
such Revolving Loans received by the Administrative Agent at the Payment Office
or the amount funded by the Administrative Agent on behalf of the Revolving Loan
Lenders to be deposited in an account designated by the Administrative Borrower.
                    (iii) If the Administrative Agent has notified the Revolving
Loan Lenders that the Administrative Agent, on behalf of such Revolving Loan
Lenders, will not fund a particular Revolving Loan pursuant to
Section 2.02(c)(ii), the Administrative Agent may assume that each such
Revolving Loan Lender has made such amount available to the Administrative Agent
on such day and the Administrative Agent, in its sole discretion, may, but shall
not be obligated to, cause a corresponding amount to be made available to the US
Borrower on such day. If the Administrative Agent makes such corresponding
amount available to the US Borrower and such corresponding amount is not in fact
made available to the Administrative Agent by any such Revolving Loan Lender,
the Administrative Agent shall be entitled to recover such corresponding amount
on demand from such Revolving Loan Lender together with interest thereon, for
each day from the date such payment was due until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate for 3 Business Days and
thereafter at the Reference Rate. During the period in which such Revolving Loan
Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to the
US Borrower shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account. Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the US Borrower of such failure and the US Borrower
shall immediately pay such corresponding amount to the Administrative Agent for
its own account.
                    (iv) Nothing in this Section 2.02(c) shall be deemed to
relieve any Revolving Loan Lender from its obligations to fulfill its Revolving
Credit Commitment hereunder or to prejudice any rights that the Administrative
Agent or the US Borrower may have against any Revolving Loan Lender as a result
of any default by such Revolving Loan Lender hereunder.
               (d) (i) With respect to all periods for which the Administrative
Agent has funded Revolving Loans pursuant to Section 2.02(c), on Friday of each
week, or if the applicable Friday is not a Business Day, then on the following
Business Day, or such shorter period as the Administrative Agent may from time
to time select (any such week or shorter period being herein called a
“Settlement Period”), the Administrative Agent shall notify each Revolving Loan
Lender of the unpaid principal amount of the Revolving Loans outstanding as of
the last day of each such Settlement Period. In the event that such amount is
greater than the unpaid principal amount of the Revolving Loans outstanding on
the last day of the Settlement Period immediately preceding such Settlement
Period (or, if there has been no preceding Settlement Period, the amount of the
Revolving Loans made on the date of such Revolving Loan Lender’s initial
funding), each Revolving Loan Lender shall promptly (and in any event not later
than 2:00 p.m. (New York City time) if the Administrative Agent requests payment
from such Lender not later than 12:00 noon (New York City time) on such day)
make available to the Administrative Agent its Pro Rata Share of the difference
in immediately available funds. In the

- 39 -



--------------------------------------------------------------------------------



 



event that such amount is less than such unpaid principal amount, the
Administrative Agent shall promptly pay over to each Revolving Loan Lender its
Pro Rata Share of the difference in immediately available funds. In addition, if
the Administrative Agent shall so request at any time when a Default or an Event
of Default shall have occurred and be continuing, or any other event shall have
occurred as a result of which the Administrative Agent shall determine that it
is desirable to present claims against US Borrower for repayment, each Revolving
Loan Lender shall promptly remit to the Administrative Agent or, as the case may
be, the Administrative Agent shall promptly remit to each Revolving Loan Lender,
sufficient funds to adjust the interests of the Revolving Loan Lenders in the
then outstanding Revolving Loans to such an extent that, immediately after
giving effect to such adjustment, each such Revolving Loan Lender’s interest in
the then outstanding Revolving Loans will be equal to its Pro Rata Share
thereof. The obligations of the Administrative Agent and each Revolving Loan
Lender under this Section 2.02(d) shall be absolute and unconditional. Each
Revolving Loan Lender shall only be entitled to receive interest on its Pro Rata
Share of the Revolving Loans which have been funded by such Revolving Loan
Lender.
                    (ii) In the event that any Revolving Loan Lender fails to
make any payment required to be made by it pursuant to Section 2.02(d)(i), the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Revolving Loan Lender together with interest thereon, for each
day from the date such payment was due until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate for 3 Business Days and
thereafter at the Reference Rate. During the period in which such Revolving Loan
Lender has not paid such corresponding amount to the Administrative Agent,
notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the amount so advanced by the Administrative Agent to US
Borrower shall, for all purposes hereof, be a Revolving Loan made by the
Administrative Agent for its own account. Upon any such failure by a Revolving
Loan Lender to pay the Administrative Agent, the Administrative Agent shall
promptly thereafter notify the US Borrower of such failure and the US Borrower
shall immediately pay such corresponding amount to the Administrative Agent for
its own account. Nothing in this Section 2.02(d)(ii) shall be deemed to relieve
any Revolving Loan Lender from its obligation to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the US Borrower may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.
          Section 2.03 Repayment of Loans; Evidence of Debt. (a) The outstanding
principal of all Revolving Loans shall be due and payable on the Final Maturity
Date.
               (b) The outstanding principal of the Term Loan A shall be
repayable in consecutive quarterly installments, on the first day of each of
Parent’s fiscal quarters, commencing on July 1, 2007 and ending on the Final
Maturity Date. Each such installment shall be in an amount equal to $166,667;
provided, however, that the last such installment shall be in the amount
necessary to repay in full the unpaid principal amount of Term Loan A. The
outstanding principal of the Term Loan A shall be repaid in full on the earlier
of (i) the termination of the Total Revolving Credit Commitment, and (ii) the
Final Maturity Date.
               (c) The outstanding principal of the US Term Loan B shall be
repayable in consecutive quarterly installments, on the first day of each of
Parent’s fiscal

- 40 -



--------------------------------------------------------------------------------



 



quarters, commencing on July 1, 2007 and ending on the Final Maturity Date. Each
such installment shall be in an amount equal to $333,333; provided, however,
that the last such installment shall be in the amount necessary to repay in full
the unpaid principal amount of the US Term Loan B. The outstanding principal of
the US Term Loan B shall be repaid in full on the earlier of (i) the termination
of the Total Revolving Credit Commitment, and (ii) the Final Maturity Date.
          (d) The outstanding principal of the UK Term Loan B shall be repayable
in consecutive quarterly installments, on the first day of each of Parent’s
fiscal quarters, commencing on July 1, 2007 and ending on the Final Maturity
Date. Each such installment shall be in an amount equal to $250,000; provided,
however, that the last such installment shall be in the amount necessary to
repay in full the unpaid principal amount of the UK Term Loan B. The outstanding
principal of the UK Term Loan B shall be repaid in full on the earlier of
(i) the termination of the Total Revolving Credit Commitment, and (ii) the Final
Maturity Date.
          (e) The outstanding principal of the Term Loan C (inclusive of the
Term Loan C PIK Amount) shall be repaid in full on the earlier of (i) the
termination of the Total Revolving Credit Commitment and (ii) the Final Maturity
Date.
          (f) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (g) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
          (h) The entries made in the accounts maintained pursuant to paragraphs
(c) or (d) of this Section 2.03 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
          (i) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall execute and deliver to such
Lender one or more promissory notes payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) in a form
furnished by the Collateral Agent and reasonably satisfactory to the Borrowers.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 12.07) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

- 41 -



--------------------------------------------------------------------------------



 



          Section 2.04 Interest.
                         (a) Revolving Loans. Each Revolving Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date of the making of such Loan until the date on which such principal amount is
repaid in accordance herewith, as follows: (i) if the relevant Revolving Loan is
a LIBOR Rate Loan, at a rate per annum equal to the LIBOR Rate plus 3.0
percentage points, and (ii) otherwise, at a rate per annum equal to the
Reference Rate plus 0.50 percentage points.
                         (b) Term Loans.
                              (i) The Term Loan A shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
making of the Term Loan A until the date on which such principal amount is
repaid in accordance herewith, as follows: (i) if the relevant portion of the
Term Loan A is a LIBOR Rate Loan, at a rate per annum equal to the LIBOR Rate
plus 3.0 percentage points, and (ii) otherwise, at a rate per annum equal to the
Reference Rate plus 0.50 percentage points.
                              (ii) The Term Loan B shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
making of the Term Loan B until the date on which such principal amount is
repaid in accordance herewith, as follows: (i) if the relevant portion of the
Term Loan B is a LIBOR Rate Loan, at a rate per annum equal to the LIBOR Rate
plus 4.85 percentage points, and (ii) otherwise, at a rate per annum equal to
the Reference Rate plus 2.60 percentage points.
                              (iii) The Term Loan C shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
making of the Term Loan C until the date on which such principal amount is
repaid in accordance herewith, as follows: (i) if the relevant portion of the
Term Loan C is a LIBOR Rate Loan, at a rate per annum equal to the LIBOR Rate
plus 7.00 percentage points, and (ii) otherwise, at a rate per annum equal to
the Reference Rate plus 4.50 percentage points.
                              (iv) PIK Interest. In addition to any other
interest provided for in this Agreement, the outstanding principal amount of
Term Loan C (inclusive of any Term Loan C PIK Amount) shall bear additional
interest on the amount thereof outstanding from time to time at a per annum rate
of 3.50% to be paid-in-kind by being added to the principal balance of the Term
Loan C (inclusive of any Term Loan C PIK Amount theretofore so added) on a
monthly basis on the first day of each month after the Effective Date; provided,
however, that US Borrower shall pay in cash all accrued and unpaid interest
under this Section 2.04(b)(iv) on the Final Maturity Date.
                         (c) Default Interest. To the extent permitted by law,
upon the occurrence and during the continuance of an Event of Default, the
principal of, and all accrued and unpaid interest on, all Loans, fees,
indemnities, or any other Obligations of the Loan Parties under this Agreement
and the other Loan Documents, shall bear interest, from the date such Event of
Default occurred until the date such Event of Default is cured or waived in
writing in accordance herewith, at a rate per annum equal at all times to the
Post-Default Rate.

- 42 -



--------------------------------------------------------------------------------



 



                         (d) LIBOR Option.
                              (i) Interest and Interest Payment Dates. In lieu
of having interest charged at the rate based upon the Reference Rate, the
Administrative Borrower shall have the option (the “LIBOR Option”) to have
interest on all or a portion of the Loans be charged at a rate of interest based
upon the LIBOR Rate. Interest on LIBOR Rate Loans shall be payable in the
Applicable Currency on the earliest of (A) the last day of the Interest Period
applicable thereto; provided, however, that, subject to the following clauses
(B) and (C), in the case of any Interest Period greater than 3 months in
duration, interest shall be payable at 3 month intervals after the commencement
of the applicable Interest Period and on the last day of such Interest Period,
(B) the occurrence of an Event of Default in consequence of which the Required
Lenders or Collateral Agent on behalf thereof elect to accelerate the maturity
of all or any portion of the Obligations, or (C) termination of this Agreement
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless the Administrative Borrower properly has exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to
Reference Rate Loans of the same type hereunder. At the direction of the
Required Lenders at any time that an Event of Default has occurred and is
continuing, the Administrative Borrower no longer shall have the option to
request that Loans bear interest at the LIBOR Rate and Administrative Agent
shall have the right to convert the interest rate on all outstanding LIBOR Rate
Loans to the rate then applicable to Reference Rate Loans hereunder.
                              (ii) LIBOR Election.
                            (A) The Administrative Borrower may, at any time and
from time to time, so long as the Required Lenders have not elected to terminate
the LIBOR Option pursuant to Section 2.04(h)(i), elect to exercise the LIBOR
Option by notifying Administrative Agent prior to 11:00 a.m. (New York time) at
least 3 Business Days prior to the commencement of the proposed Interest Period
(the “LIBOR Deadline”). Notice of the Administrative Borrower’s election of the
LIBOR Option for a permitted portion of the Loans and an Interest Period
pursuant to this Section shall be made by delivery to Administrative Agent of a
LIBOR Notice received by Administrative Agent before the LIBOR Deadline.
Promptly upon its receipt of each such LIBOR Notice, Administrative Agent shall
provide a copy thereof to each of the Lenders having a Commitment of the type to
which such LIBOR Notice relates.
                            (B) Each LIBOR Notice delivered by the
Administrative Borrower shall be irrevocable and binding on the Borrowers. In
connection with each LIBOR Rate Loan, the US Borrower (in the case of Revolving
Loans and US Term Loans) and the UK Borrower (in the case of UK Term Loan B)
shall indemnify, defend, and hold Administrative Agent and the Lenders harmless
against any loss, cost, or expense incurred by Administrative Agent or any
Lender as a result of (1) the payment or prepayment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (for any reason whatsoever, including as a result of an Event of
Default), (2) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest

- 43 -



--------------------------------------------------------------------------------



 



Period applicable thereto, or (3) the failure to borrow, convert, continue or
prepay any LIBOR Rate Loan on the date specified in any LIBOR Notice delivered
pursuant hereto (such losses, costs, and expenses, collectively, “Funding
Losses”). Funding Losses shall, with respect to Administrative Agent or any
Lender, be deemed to equal the amount determined by Administrative Agent or such
Lender to be the excess, if any, of (x) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period therefor), minus (y) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which Administrative Agent or such Lender would be offered
were it to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Administrative Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that Administrative Agent or such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error.
                            (C) The Borrowers shall have not more than 7 LIBOR
Rate Loans in effect at any given time. The Administrative Borrower only may
exercise the LIBOR Option for LIBOR Rate Loans of at least $100,000 and integral
multiples of $100,000 in excess thereof.
                              (iii) Conversion. The Administrative Borrower may
convert LIBOR Rate Loans to Reference Rate Loans at any time; provided, however,
that in the event that LIBOR Rate Loans are converted or prepaid on any date
that is not the last day of the Interest Period applicable thereto, including as
a result of any automatic prepayment through the required application by the
Administrative Agent of proceeds of Collateral in accordance with Section 4.04
or for any other reason, including early termination of the term of this
Agreement or acceleration of all or any portion of the Obligations pursuant to
the terms hereof, US Borrower (in the case of Revolving Loans and US Term Loans)
and UK Borrower (in the case of UK Term Loan B) shall indemnify, defend, and
hold Administrative Agent and the Lenders and their participants harmless
against any and all Funding Losses in accordance with subsection (ii) above.
                              (iv) Special Provisions Applicable to LIBOR Rate.
                            (A) The LIBOR Rate may be adjusted by Administrative
Agent with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs due to changes in applicable law
occurring subsequent to the commencement of the then applicable Interest Period,
including changes in tax laws (except changes of general applicability in
corporate income tax laws) and changes in the reserve requirements imposed by
the Board of Governors of the Federal Reserve System (or any successor),
excluding the Reserve Percentage, which additional or increased costs would
increase the cost

- 44 -



--------------------------------------------------------------------------------



 



of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Administrative Borrower and Administrative Agent
notice of such a determination and adjustment and Administrative Agent promptly
shall transmit the notice to each other Lender and, upon its receipt of the
notice from the affected Lender, the Administrative Borrower may, by notice to
such affected Lender (1) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (2) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under subsection (ii)(B) above).
                            (B) In the event that any change after the Effective
Date in market conditions or any law, regulation, treaty, or directive, or any
change therein or in the interpretation of application thereof, shall at any
time after the date hereof, in the reasonable opinion of any Lender, make it
unlawful or impractical for such Lender to fund or maintain LIBOR Rate Loans or
to continue such funding or maintaining, or to determine or charge interest
rates at the LIBOR Rate, such Lender shall give notice of such changed
circumstances to Administrative Agent and the Administrative Borrower and
Administrative Agent promptly shall transmit the notice to each other Lender and
(1) in the case of any LIBOR Rate Loans of such Lender that are outstanding, the
date specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Reference Rate Loans, and (2) the Administrative Borrower shall not be entitled
to elect the LIBOR Option until such Lender determines that it would no longer
be unlawful or impractical to do so.
                              (v) No Requirement of Matched Funding. Anything to
the contrary contained herein notwithstanding, neither Administrative Agent, nor
any Lender, nor any of their participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate. The provisions of this Section shall apply
as if each Lender or its participants had match funded any Obligation as to
which interest is accruing at the LIBOR Rate by acquiring eurodollar deposits
for each Interest Period in the amount of the LIBOR Rate Loans.
                         (e) Interest Payment in respect of Reference Rate
Loans. Interest on each Reference Rate Loan shall be payable quarterly, in
arrears in the Applicable Currency, on the first day of each quarter, commencing
on the first day of the quarter following the quarter in which such Loan is made
and at maturity (whether upon demand, by acceleration or otherwise). The
Borrowers hereby authorize the Administrative Agent to, and the Administrative
Agent may, from time to time, charge the Loan Account pursuant to Section 4.02
with the amount of any interest payment due hereunder.
                         (f) General. All interest shall be computed on the
basis of a year of 360 days for the actual number of days, including the first
day but excluding the last day, elapsed.

- 45 -



--------------------------------------------------------------------------------



 



          Section 2.05 Reduction of Commitments; Prepayment of Loans.
                         (a) Reduction of Commitments.
                              (i) Revolving Credit Commitments. The Total
Revolving Credit Commitment shall terminate on the Final Maturity Date. The US
Borrower may, without premium or penalty, reduce the Total Revolving Credit
Commitment to an amount (which may be zero) not less than the sum of (A) the
aggregate unpaid principal amount of all Revolving Loans then outstanding, and
(B) the aggregate principal amount of all Revolving Loans not yet made as to
which a Notice of Borrowing has been given by the Administrative Borrower under
Section 2.02. Each such reduction shall be in an amount which is an integral
multiple of $500,000 (unless the Total Revolving Credit Commitment in effect
immediately prior to such reduction is less than $500,000), shall be made by
providing not less than 3 Business Days prior written notice to the
Administrative Agent and shall be irrevocable. Once reduced, the Total Revolving
Credit Commitment may not be increased. Each such reduction of the Total
Revolving Credit Commitment shall reduce the Revolving Credit Commitment of each
Lender proportionately in accordance with its Pro Rata Share thereof.
                              (ii) Term Loan A. The Total Term Loan A Commitment
shall terminate upon the making of the Term Loan A on the Effective Date.
                              (iii) US Term Loan B. The Total US Term Loan B
Commitment shall terminate upon the making of the US Term Loan B on the
Effective Date.
                              (iv) UK Term Loan B. The Total UK Term Loan B
Commitment shall terminate upon the earlier to occur of (A) the date when the UK
Term Loan B is made to UK Borrower and (B) the UK Term Loan B Commitment Expiry
Date.
                              (v) Term Loan C. The Total Term Loan C Commitment
shall terminate upon the making of the Term Loan C on the Effective Date.
                         (b) Optional Prepayment.
                              (i) Revolving Loans. The US Borrower may prepay
without penalty or premium the principal of any Revolving Loan, in whole or in
part.
                              (ii) Prepayment of Term Loans by US Borrower. US
Borrower may, upon at least 3 Business Days prior written notice to the
Administrative Agent, prepay without penalty or premium the principal of the
Term Loans, in whole or in part. Each prepayment made pursuant to this
Section 2.05(b)(ii) shall be accompanied by the payment of accrued interest to
the date of such payment on the amount prepaid. Each such prepayment shall be
applied (A) (I) first, to Term Loan A, until paid in full (II) second, to US
Term Loan B, until paid in full, (III) third, to UK Term Loan B, until paid in
full, and (IV) fourth, to Term Loan C, until paid in full, and (B) against the
remaining installments of principal due on the applicable Term Loans on a pro
rata basis (for the avoidance of doubt, any amount that is due and payable on
the Final Maturity Date shall constitute an installment).

- 46 -



--------------------------------------------------------------------------------



 



                              (iii) Prepayment of UK Term Loan B by UK Borrower.
UK Borrower may, upon at least 3 Business Days prior written notice to the
Administrative Agent, prepay without penalty or premium the principal of UK Term
Loan B, in whole or in part. Each prepayment made pursuant to this
Section 2.05(b)(iii) shall be accompanied by the payment of accrued interest to
the date of such payment on the amount prepaid. Each such prepayment shall be
applied against the remaining installments of principal due on UK Term Loan B on
a pro rata basis (for the avoidance of doubt, any amount that is due and payable
on the Final Maturity Date shall constitute an installment).
                              (iv) Prepayment In Full. Borrowers may, upon at
least 3 Business Days prior written notice to the Agents, terminate this
Agreement by paying to the Administrative Agent, in cash, the Obligations in
full (other than unasserted contingent indemnification obligations).
                         (c) Mandatory Prepayment.
                              (i) The US Borrower will immediately prepay the
Revolving Loans at any time when the aggregate principal amount of all Revolving
Loans exceeds the lesser of (A) the Total Revolving Credit Commitment, and
(B) the Borrowing Base, to the full extent of any such excess. On each day that
any Revolving Loans are outstanding, US Borrower shall hereby be deemed to
represent and warrant to the Agents and the Lenders that the Borrowing Base
calculated as of such day equals or exceeds the aggregate principal amount of
all Revolving Loans outstanding on such day.
                              (ii) If UK Borrower has not consummated the
Acquisition before the UK Term Loan B Commitment Expiry Date, then on the UK
Term Loan B Commitment Expiry Date the US Borrower shall prepay the outstanding
principal amount of Term Loan A in an amount equal to $4,000,000.
                              (iii) The US Borrower will immediately prepay the
outstanding principal amount of the Term Loans in the event that the Total
Revolving Credit Commitment is terminated for any reason. The UK Borrower will
immediately prepay the outstanding principal amount of UK Term Loan B in the
event that the Total Revolving Credit Commitment is terminated for any reason.
                              (iv) Immediately upon the receipt of any payments
in respect of the Intercompany Note, US Borrower shall repay the outstanding
balance of the Revolving Loans by an amount equal to 100% of each such payment.
                              (v) Within 10 days of delivery to the Agents and
the Lenders of audited annual financial statements pursuant to
Section 7.01(a)(ii), commencing with the delivery to the Agents and the Lenders
of the financial statements for the Fiscal Year ended December 31, 2007 or, if
such financial statements are not delivered to the Agents and the Lenders on the
date such statements are required to be delivered pursuant to
Section 7.01(a)(ii), 10 days after the date such statements are required to be
delivered to the Agents and the Lenders pursuant to Section 7.01(a)(ii),
Borrowers shall prepay the outstanding principal amount of Term Loan A and Term
Loans B, in an amount equal to (A) 50% of the Excess Cash Flow of the

- 47 -



--------------------------------------------------------------------------------



 



Parent and its Subsidiaries for such Fiscal Year minus (B) the aggregate amount
of voluntary payments made by US Borrower in respect of the Term Loans during
such Fiscal Year; provided, however, that (X) in the case of the Fiscal Year
ended December 31, 2007, Borrowers shall only be obligated to prepay the
outstanding principal amount of the Term Loans in an amount equal to the
foregoing percentage of the Excess Cash Flow of the Parent and its Subsidiaries
for the period commencing with the Effective Date and ending on December 31,
2007, and (Y) the prepayments made pursuant to this Section 2.05(c)(v) shall be
made by US Borrower except to the extent that such prepayment is directly
attributable to Excess Cash Flow of UK Borrower and its Subsidiaries (in which
case such prepayment shall be made by UK Borrower in respect of UK Term Loan B).
                              (vi) Subject to Section 2.05(d)(ii), immediately
upon (A) the receipt of any proceeds of any Disposition by any US Loan Party
(other than (x) a Permitted Disposition of the type described in clauses (a),
(e), (f) and (g) of the definition of Permitted Dispositions or (y) a Permitted
Disposition with respect to the Facility held by US Borrower on the Effective
Date), US Borrower shall prepay the outstanding principal amount of Term Loan A
and Term Loans B, in an amount equal to 100% of the Net Cash Proceeds received
by such Person in connection with such Disposition, to the extent that the
aggregate amount of Net Cash Proceeds received by all US Loan Parties (and not
paid to the Administrative Agent as a prepayment of the Loans) for all such
Dispositions during any Fiscal Year shall exceed (to the extent greater than
zero) the result of (x) $20,000 minus (y) the aggregate amount of Net Cash
Proceeds of Dispositions during such Fiscal Year that is received by all
Subsidiaries of Parent that are not US Loan Parties, or (B) the receipt of any
proceeds of any Disposition by any Subsidiary of Parent that is not a US Loan
Party (other than a Permitted Disposition of the type described in clauses (a),
(e), (f) and (g) of the definition of Permitted Dispositions), UK Borrower shall
prepay the outstanding principal amount of UK Term Loan B, in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
Disposition, to the extent that the aggregate amount of Net Cash Proceeds
received by all Subsidiaries of Parent that are not US Loan Parties (and not
paid to the Administrative Agent as a prepayment of the Loans) for all such
Dispositions during any Fiscal Year shall exceed (to the extent greater than
zero) the result of (1) $20,000 minus (2) the aggregate amount of Net Cash
Proceeds of Dispositions during such Fiscal Year that is received by all US Loan
Parties. Nothing contained in this clause (vi) shall permit any Credit Party or
any of its Subsidiaries to make a Disposition of any property other than a
Permitted Disposition.
                              (vii) Immediately upon (A) the issuance or
incurrence by any US Loan Party of any Indebtedness (other than Indebtedness
referred to in clauses (a) through (k) of the definition of Permitted
Indebtedness), US Borrower shall prepay the outstanding principal amount of Term
Loan A and Term Loans B, in an amount equal to 100% of the Net Cash Proceeds
received by such Person in connection therewith, or (B) the issuance or
incurrence by any Subsidiary of Parent that is not a US Loan Party of any
Indebtedness (other than Indebtedness referred to in clauses (a) through (k) of
the definition of Permitted Indebtedness), UK Borrower shall prepay the
outstanding principal amount of UK Term Loan B, in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection therewith. The
provisions of this subsection (vii) shall not be deemed to be implied consent to
any such issuance, incurrence or sale otherwise prohibited by the terms and
conditions of this Agreement.

- 48 -



--------------------------------------------------------------------------------



 



                              (viii) Subject to Section 2.05(d)(ii), immediately
upon (A) the receipt by any US Loan Party of any Extraordinary Receipts, US
Borrower shall prepay the outstanding principal amount of Term Loan A and Term
Loans B, in an amount equal to 100% of such Extraordinary Receipts, net of any
reasonable expenses incurred in collecting such Extraordinary Receipts, or
(B) the receipt by any Subsidiary of Parent that is not a US Loan Party of any
Extraordinary Receipts, UK Borrower shall prepay the outstanding principal
amount of UK Term Loan B, in an amount equal to 100% of such Extraordinary
Receipts, net of any reasonable expenses incurred in collecting such
Extraordinary Receipts.
                              (ix) Immediately upon the receipt of any proceeds
of the Disposition by US Borrower with respect to the Facility held by US
Borrower on the Effective Date, US Borrower shall prepay the outstanding
principal amount of the Revolving Loans and Term Loan A in an amount equal to
100% of the Net Cash Proceeds received by such Person in connection with such
Disposition. Nothing contained in this clause (ix) shall permit any Credit Party
or any of its Subsidiaries to make a Disposition of any property other than a
Permitted Disposition.
                         (d) Application of Payments.
                              (i) Each prepayment made by US Borrower pursuant
to (A) subsections (c)(ii), (c)(v), (c)(vi), (c)(vii), and (c)(viii) above shall
be applied, (I) first, to Term Loan A, until paid in full, (II) second, to US
Term Loan B, until paid in full, and (III) third, to UK Term Loan B, until paid
in full and (B) subsection (c)(ix) above shall be applied, to the Revolving
Loans and Term Loan A, with 50% of the proceeds of such prepayment being applied
to the outstanding principal balance of the Revolving Loans and 50% of the
proceeds of such prepayment being applied to the outstanding principal balance
of Term Loan A (provided, that to the extent that as of the date of such
prepayment, the portion of such prepayment that otherwise would be required to
be applied to the outstanding principal balance of the Revolving Loans pursuant
to this subsection (d)(i)(B) exceeds the outstanding principal balance of the
Revolving Loans as of such date, such portion of such prepayment shall be held
by Administrative Agent until such time as the outstanding principal balance of
the Revolving Loans is equal to at least 50% of the Net Cash Proceeds of the
Disposition described above in subsection (c)(ix), at which time such remaining
proceeds of such prepayment shall be applied to the then outstanding principal
balance of the Revolving Loans). Each payment made by UK Borrower shall be
applied to UK Term Loan B until paid in full. Each such prepayment of the
applicable Term Loans shall be applied against the remaining installments of
principal of such Term on a pro rata basis (for the avoidance of doubt, any
amount that is due and payable on the Final Maturity Date shall constitute an
installment).
                              (ii) The foregoing to the contrary
notwithstanding, US Borrower shall not be required to make a prepayment
otherwise required pursuant to Section 2.05(c)(vi) or Section 2.05(c)(viii) with
Reinvestment Eligible Funds so long as: (A) no Default or Event of Default has
occurred and is continuing on the date such Person receives such Reinvestment
Eligible Funds or on the date such amounts are to be released to US Borrower
pursuant to this Section 2.05(d)(ii), (B) US Borrower delivers a notice (a
“Reinvestment Notice”) on or prior to the date that the applicable Person
receives the monies constituting such Reinvestment Eligible Funds notifying the
Agents of the intent of the applicable Person to use

- 49 -



--------------------------------------------------------------------------------



 



such Reinvestment Eligible Funds (1) to repair, restore, or replace the assets
that were the subject of the Disposition, casualty or condemnation giving rise
to such amounts with assets of equal or greater fair market value which will be
useful in the conduct of their business in accordance with past practice,
(2) within the period specified in such notice, which period shall not exceed
the earlier of (x) 180 days after the receipt of such Reinvestment Eligible
Funds by the applicable Loan Party or its Subsidiary and (y) the Final Maturity
Date, and (C) pending the reinvestment described in clause (B)(1) above, such
Reinvestment Eligible Amounts are either (1) deposited in a cash collateral
account over which Collateral Agent (on behalf of the Lenders) has a perfected
first-priority Lien or (2) delivered to Administrative Agent for application to
the Revolving Loans and, in connection therewith, Administrative Agent shall
impose a reserve against the Borrowing Base and against the Total Revolving
Credit Commitment (which reserve shall not be released until such date as such
proceeds are either applied to repair, restore or replace the assets in
accordance with this Section 2.05(d)(ii) or are used to prepay the Term Loans as
set forth above in Section 2.05(d)(i)) in an amount equal to the amount of such
funds paid over pursuant to this clause (C)(2). If all or any portion of such
Reinvestment Eligible Funds are not used in accordance with the preceding
sentence within the period specified in the Reinvestment Notice, the remaining
portion shall be applied to the Loans in accordance with Section 2.05(d) on the
last day of such specified period.
                         (e) Interest and Fees. Any prepayment made pursuant to
this Section 2.05 (other than prepayments made pursuant to subsections (c)(i),
(c)(ii), (c)(iv), and (c)(v) of this Section 2.05) shall be accompanied by the
payment of accrued interest on the principal amount being prepaid to the date of
prepayment, and if such prepayment would reduce the amount of the outstanding
Loans to zero at a time when the Total Revolving Credit Commitment has been
terminated, such prepayment shall be accompanied by the payment of all fees
accrued to such date pursuant to Section 2.06. In addition, Borrowers shall pay
any Funding Losses related to any prepayment made pursuant to this Section 2.05.
                         (f) Cumulative Prepayments. Except as otherwise
expressly provided in this Section 2.05, payments with respect to any subsection
of this Section 2.05 are in addition to payments made or required to be made
under any other subsection of this Section 2.05.
          Section 2.06 Fee Letter. In addition to the fees set forth in this
Agreement, US Borrower shall pay to the Collateral Agent the fees set forth in
the Fee Letter in the amounts and on the dates set forth in the Fee Letter.
          Section 2.07 Securitization. Each Borrower hereby acknowledges that
the Lenders and their Affiliates may sell or securitize the Loans (a
“Securitization”) through the pledge of the Loans as collateral security for
loans to the Lenders or their Affiliates or through the sale of the Loans or the
issuance of direct or indirect interests in the Loans, which loans to the
Lenders or their Affiliates or direct or indirect interests will be rated by
Moody’s, Standard & Poor’s or one or more other rating agencies (the “Rating
Agencies”). Each Borrower shall cooperate with the Lenders and their Affiliates
to effect the Securitization including by (a) amending this Agreement and the
other Loan Documents, and executing such additional documents, as reasonably
requested by the Lenders in connection with the Securitization; provided that
(i) any such amendment or additional documentation does not impose material
additional costs on the Borrowers and (ii) any such amendment or additional
documentation does

- 50 -



--------------------------------------------------------------------------------



 



not materially adversely affect the rights, or materially increase the
obligations, of the Borrowers under the Loan Documents or change or affect in a
manner adverse to the Borrowers the financial terms of the Loans, (b) providing
such information as may be reasonably requested by the Lenders in connection
with the rating of the Loans or the Securitization, and (c) providing in
connection with any rating of the Loans a certificate (i) agreeing to indemnify
the Lenders and their Affiliates, any of the Rating Agencies, or any party
providing credit support or otherwise participating in the Securitization
(collectively, the “Securitization Parties”) for any losses, claims, damages or
liabilities (the “Liabilities”) to which the Lenders, their Affiliates or such
Securitization Parties may become subject insofar as the Liabilities arise out
of or are based upon any untrue statement or alleged untrue statement of any
material fact contained in any Loan Document or in any writing delivered by or
on behalf of any Loan Party to any Agent or Lender in connection with any Loan
Document or arise out of or are based upon the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, and such indemnity shall survive any transfer by
the Lenders or their successors or assigns of the Loans and (ii) agreeing to
reimburse the Agents, the Lenders and their Affiliates for any legal or other
expenses reasonably incurred by such Persons in connection with defending the
Liabilities.
          Section 2.08 Taxes.
                         (a) Any and all payments by any Loan Party hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding
taxes imposed on the net income of any Agent or any Lender (or any transferee or
assignee thereof, including a participation holder (any such entity, a
“Transferee”)) by the jurisdiction in which such Person is organized or has its
principal lending office (all such nonexcluded taxes, levies, imposts,
deductions, charges withholdings and liabilities, collectively or individually,
“Taxes”). If any Loan Party shall be required to deduct any Taxes from or in
respect of any sum payable hereunder to any Agent or any Lender (or any
Transferee), (i) the sum payable shall be increased by the amount (an
“additional amount”) necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.08) such Agent or such Lender (or such Transferee) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) such Loan Party shall make such deductions and (iii) such Loan Party shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
                         (b) In addition, each Loan Party agrees to pay to the
relevant Governmental Authority in accordance with applicable law any present or
future stamp or documentary taxes or any other excise or property taxes, charges
or similar levies that arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement or any other Loan Document (“Other Taxes”). Each Loan Party shall
deliver to each Agent and each Lender official receipts in respect of any Taxes
or Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.
                         (c) The Loan Parties hereby jointly and severally
indemnify and agree to hold each Agent and each Lender harmless from and against
Taxes and Other Taxes

- 51 -



--------------------------------------------------------------------------------



 



(including Taxes and Other Taxes imposed on any amounts payable under this
Section 2.08) paid by such Person, whether or not such Taxes or Other Taxes were
correctly or legally asserted. Such indemnification shall be paid within 10 days
from the date on which any such Person makes written demand therefore specifying
in reasonable detail the nature and amount of such Taxes or Other Taxes.
                         (d) Each Revolver and US Term Loan Lender that is
organized under the laws of a jurisdiction outside the United States (a
“Non-U.S. Lender”) agrees that it shall, no later than the Effective Date (or,
in the case of a Revolver and US Term Loan Lender which becomes a party hereto
pursuant to Section 12.07 after the Effective Date, promptly after the date upon
which such Revolver and US Term Loan Lender becomes a party hereto) deliver to
the Agents (or, in the case of a participant, to the Revolver and US Term Loan
Lender granting the participation only) a properly completed and duly executed
copy of either U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or
any subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax and
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the IRC, such Non-U.S. Lender hereby represents to the Agents and the
Borrowers that such Non-U.S. Lender is not a bank for purposes of Section 881(c)
of the IRC, is not a 10-percent shareholder (within the meaning of
Section 871(h)(3)(B) of the IRC) of the Parent and is not a controlled foreign
corporation related to the Parent (within the meaning of Section 864(d)(4) of
the IRC), and such Non-U.S. Lender agrees that it shall promptly notify the
Agents in the event any such representation is no longer accurate. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement and on or before the date, if any, such Non-U.S. Lender
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, such Non-U.S. Lender shall deliver such
forms within 20 days after receipt of a written request therefor from any Agent,
the assigning Lender or the Lender granting a participation, as applicable.
Notwithstanding any other provision of this Section 2.08, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.08(d) that
such Non-U.S. Lender is not legally able to deliver.
                         (e) The Loan Parties shall not be required to indemnify
any Non-U.S. Lender, or pay any additional amounts to any Non-U.S. Lender, in
respect of United States Federal withholding tax pursuant to this Section 2.08
to the extent that (i) the obligation to withhold amounts with respect to United
States Federal withholding tax existed on the date such Non-U.S. Lender became a
party to this Agreement (or, in the case of a Transferee that is a participation
holder, on the date such participation holder became a Transferee hereunder) or,
with respect to payments to a New Lending Office, the date such Non-U.S. Lender
designated such New Lending Office with respect to a Loan; provided, however,
that this clause (i) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Lender (or Transferee) through a New
Lending Office, would be entitled to receive (without regard to this clause (i))
do not exceed the indemnity payment or additional amounts that the Person making
the assignment, participation or transfer to such Transferee, or Lender (or
Transferee) making the designation of such New Lending Office, would have been
entitled to receive in the absence of such assignment, participation, transfer
or designation, or (ii) the obligation to pay such additional amounts would not
have arisen but for a failure by such Non-U.S. Lender to comply with the
provisions of clause (d) above.

- 52 -



--------------------------------------------------------------------------------



 



                         (f) Any Agent or any Lender (or Transferee) claiming
any indemnity payment or additional payment amounts payable pursuant to this
Section 2.08 shall use reasonable efforts (consistent with legal and regulatory
restrictions) to file any certificate or document reasonably requested in
writing by the Loan Party or to change the jurisdiction of its applicable
lending office if the making of such a filing or change would avoid the need for
or reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Agent or such Lender (or Transferee)
to disclose any information such Agent or such Lender (or Transferee) deems
confidential and would not, in the sole determination of such Agent or such
Lender (or Transferee), be otherwise disadvantageous to such Agent or such
Lender (or Transferee).
                         (g) If any Agent or any Lender determines in its sole
discretion that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 2.08, it shall pay to the applicable
Loan Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Loan Party under this
Section 2.08 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses of the such Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant governmental
authority with respect to such refund), provided that the Loan Party, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Administrative Agent or Lender (plus any penalties, interest
or other charges imposed by the relevant governmental authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such governmental authority.
This paragraph shall not be construed to require the Administrative Agent or any
Lender to make available its tax returns (or any other information relating to
its taxes which it deems confidential) to the Loan Party or any other Person.
                         (h) The obligations of the Loan Parties under this
Section 2.08 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.
                         (i) A Loan Party shall not be obliged to pay any
additional amount or make any indemnity payment to a UK Term Loan B Lender under
this Section 2.08 if (A) on the date on which the payment falls due it could
have been made without the deduction of any Taxes if the representation in
Section 2.08(j) (the “Treaty Representation”) had been true, but on that date
the Treaty Representation is not or has ceased to be true other than as a result
of, after the time the Treaty Representation was made, any change in (or any
change in the interpretation, administration or application of) any law
(including any Treaty) or any change in any published practice or concession of
any relevant taxing authority; provided, however, this clause (A) shall not
apply to the extent the additional amounts or indemnity payment any Transferee,
or Lender (or Transferee) designating a New Lending Office, would have been
entitled to receive (without regard to this clause (A)) do not exceed the
additional amounts or indemnity payments that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation or
(B) the obligation to pay such additional amounts would not have arisen but for
a failure by a UK Term Loan B Lender to comply with its obligations under clause
(k) below.

- 53 -



--------------------------------------------------------------------------------



 



                         (j) As of the date any Person becomes a UK Term Loan B
Lender hereunder, such UK Term Loan B Lender represents that such Lender is a
Treaty Lender. The Parties agree that any breach of the foregoing representation
shall only result in the loss of an additional amount or indemnity payment by a
UK Term Loan B Lender to the extent provided in Section 2.08(i) above, and no
Loan Party shall claim any damages or losses as a result of, or arising from,
such breach.
                         (k) A UK Term Loan B Lender shall file, as soon as
practicable after the date it becomes a party to this Agreement, the appropriate
forms pursuant to a Treaty for claiming relief from United Kingdom withholding
taxes on interest payments hereunder. Notwithstanding the foregoing, no UK Term
Loan B Lender shall be required to deliver any form pursuant to this paragraph
(k) that such Lender is not legally able to deliver.
                         (l) If a UK Term Loan B Lender becomes aware that it is
not, or has ceased to be, a Treaty Lender, it shall immediately notify any
relevant Loan Party in respect of which it is a Lender of the UK Term Loan B.
ARTICLE III
[INTENTIONALLY OMITTED]
ARTICLE IV
FEES, PAYMENTS AND OTHER COMPENSATION
          Section 4.01 Audit and Collateral Monitoring Fees. Each Loan Party
acknowledges that pursuant to Section 7.01(f), representatives of the Agents may
visit any Loan Party or conduct audits, inspections or field examinations of any
Loan Party and valuations or appraisals of any or all of the Collateral or
business or enterprise valuations of the Loan Parties at any time and from time
to time during normal business hours and, so long as no Event of Default has
occurred and is continuing, upon reasonable prior notice, in a manner so as to
not unduly disrupt the business of such Loan Party. The Borrowers agree to pay
(i) $750 per day per examiner plus the examiner’s out-of-pocket costs and
reasonable expenses incurred in connection with all such visits, audits,
inspections, valuations, and field examinations and (ii) the cost of all audits,
appraisals and business valuations conducted by third party auditors or
appraisers on behalf of the Agents. The foregoing notwithstanding, so long as no
Event of Default has occurred and is continuing, the Borrowers shall not be
required to pay for more than 2 (in the aggregate) such visits, audits,
inspections, and field examinations during any Fiscal Year.
          Section 4.02 Payments; Computations and Statements.
                         (a) The Borrowers will make each payment under this
Agreement not later than 2:00 p.m. (New York City time) on the day when due, in
lawful money of the United States of America and in immediately available funds,
to the Administrative Agent’s Account. All payments received by the
Administrative Agent after 2:00 p.m. (New York City time) on any

- 54 -



--------------------------------------------------------------------------------



 



Business Day will be credited to the Loan Account on the next succeeding
Business Day; provided that, solely for the purposes of Section 9.01(a),
payments made by 5:00 p.m. (New York City time) on the day when due will be
considered timely made. All payments shall be made by the Borrowers without
set-off, counterclaim, deduction or other defense to the Agents and the Lenders.
Except as provided in Section 2.02, after receipt, the Administrative Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal ratably to the Lenders in accordance with their Pro Rata Shares and
like funds relating to the payment of any other amount payable to any Lender to
such Lender, in each case to be applied in accordance with the terms of this
Agreement, provided that the Administrative Agent will cause to be distributed
all interest and fees received from or for the account of any Borrower not less
than once each month and in any event promptly after receipt thereof. The
Lenders and each Borrower hereby authorize the Administrative Agent to, and the
Administrative Agent shall, from time to time, charge the Loan Account of US
Borrower with any amount due and payable by any Borrower under any Loan
Document. Each of the Lenders and the Borrowers agrees that the Administrative
Agent shall have the right to make such charges whether or not any Default or
Event of Default shall have occurred and be continuing or whether any of the
conditions precedent in Section 5.02 have been satisfied. Any amount charged to
the Loan Account of US Borrower shall be deemed a Revolving Loan hereunder made
by the Revolving Loan Lenders to US Borrower, funded by the Administrative Agent
on behalf of the Revolving Loan Lenders and subject to Section 2.02 of this
Agreement. The Lenders and the Borrowers confirm that any charges which the
Administrative Agent may so make to the Loan Account of US Borrower as herein
provided will be made as an accommodation to the Borrowers and solely at the
Administrative Agent’s discretion, provided that the Administrative Agent shall
from time to time upon the request of the Collateral Agent, charge the Loan
Account of US Borrower with any amount due and payable under any Loan Document.
Whenever any payment to be made under any such Loan Document shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall in such case be
included in the computation of interest or fees, as the case may be. All
computations of fees shall be made by the Administrative Agent on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such fees are payable.
Each determination by the Administrative Agent of an interest rate or fees
hereunder shall be conclusive and binding for all purposes in the absence of
manifest error.
                         (b) The Administrative Agent shall provide
Administrative Borrower, promptly after the end of each calendar month, a
summary statement (in the form from time to time used by the Administrative
Agent) of the opening and closing daily balances in the Loan Account of the
Borrowers during such month, the amounts and dates of all Loans made to the
Borrowers during such month, the amounts and dates of all payments on account of
the Loans to the Borrowers during such month and the Loans to which such
payments were applied, the amount of interest accrued on the Loans to the
Borrowers during such month, the amount of charges to the Loan Account, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations. All entries on any
such statement shall be presumed to be correct and, 45 days after the same is
sent, shall be final and conclusive absent manifest error.

- 55 -



--------------------------------------------------------------------------------



 



          Section 4.03 Sharing of Payments, Etc. Except as provided in
Section 2.02, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of any Obligation in excess of its ratable share of payments on account
of similar obligations obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in such similar obligations
held by them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid by the purchasing Lender in respect of the total amount so
recovered. Each Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 4.03 may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender’s right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of such Borrower in the amount of such participation.
          Section 4.04 Apportionment of Payments. Subject to Section 2.02 and to
any written agreement among the Agents or the Lenders:
                         (a) all payments of principal and interest in respect
of outstanding Loans, all payments of fees (other than the audit and collateral
monitoring fees provided for in Section 4.01) and all other payments in respect
of any other Obligations, shall be allocated by the Administrative Agent among
such of the Lenders as are entitled thereto, in proportion to their respective
Pro Rata Shares or otherwise as provided herein or, in respect of payments not
made on account of Loans as designated by the Person making payment when the
payment is made.
                         (b) After the occurrence and during the continuance of
an Event of Default, the Administrative Agent may, and upon the direction of the
Required Lenders shall:
                              (i) apply all payments by the US Loan Parties in
respect of any Obligations and all proceeds of the Collateral pledged by the US
Loan Parties (A) first, ratably to pay the Obligations in respect of any fees,
expense reimbursements, indemnities and other amounts then due to the Agents
until paid in full; (B) second, to pay interest due in respect of the Collateral
Agent Advances until paid in full; (C) third, to pay principal of the Collateral
Agent Advances until paid in full; (D) fourth, ratably to pay any fees and
indemnities then due to the Revolving Loan Lenders until paid in full; (E)
fifth, ratably to pay interest due in respect of the Revolving Loans until paid
in full; (F) sixth, ratably to pay principal of the Revolving Loans until paid
in full; (G) seventh, ratably to pay any fees and indemnities then due to the
Term Loan A Lenders until paid in full; (H) eighth, ratably to pay interest due
in respect of Term Loan A until paid in full; (I) ninth, ratably to pay
principal of Term Loan A until paid in full, (J) tenth, ratably to pay any fees
and indemnities then due to the US Term Loan B Lenders until paid in full; (K)
eleventh, ratably to pay interest due in respect of the US Term Loan B until
paid in full; (L) twelfth, ratably to pay principal of the US Term Loan B until
paid in full, (M) thirteenth, ratably to pay any fees and indemnities then due
to the UK Term Loan B Lenders until paid in full; (N) fourteenth, ratably to pay
interest due in respect of the UK Term Loan B until paid in

- 56 -



--------------------------------------------------------------------------------



 



full; (O) fifteenth, ratably to pay principal of the UK Term Loan B until paid
in full, (P) sixteenth, ratably to pay any fees and indemnities then due to the
Term Loan C Lenders until paid in full; (Q) seventeenth, ratably to pay interest
due in respect of the Term Loan C until paid in full; (R) eighteenth, ratably to
pay principal of the Term Loan C (inclusive of any Term Loan C PIK Amount) until
paid in full, and (S) nineteenth, to the ratable payment of all other
Obligations then due and payable until paid in full.
                              (ii) apply all payments by the Foreign Loan
Parties in respect of any UK Obligations and all proceeds of the Collateral
pledged by the Foreign Loan Parties (A) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due to the Agents that are fairly attributable to the UK Obligations, until paid
in full; (B) second, to pay interest due in respect of the Collateral Agent
Advances made to or for the benefit of such Foreign Loan Parties, until paid in
full; (C) third, to pay principal of the Collateral Agent Advances made to or
for the benefit of such Foreign Loan Parties, until paid in full; (D) fourth,
ratably to pay any fees and indemnities then due to the UK Term Loan B Lenders
until paid in full; (E) fifth, ratably to pay interest due in respect of the UK
Term Loan B until paid in full; (F) sixth, ratably to pay principal of the UK
Term Loan B until paid in full, and (G) seventh, to the ratable payment of all
other UK Obligations then due and payable until paid in full.
                         (c) In each instance, so long as no Event of Default
has occurred and is continuing, Section 4.04(b) shall not be deemed to apply to
any payment by any Borrower specified by such Borrower to the Administrative
Agent to be for the payment of Term Loan Obligations then due and payable under
any provision of this Agreement or the prepayment of all or part of the
principal of the Term Loan in accordance with the terms and conditions of
Section 2.05.
                         (d) For purposes of Section 4.04(b), (other than
clauses (i)(S) and (ii)(G) thereof) “paid in full” means with respect to any
Obligations, payment of all amounts owing under the Loan Documents in respect of
such Obligations, including fees, interest, default interest, interest on
interest, expense reimbursements and indemnities, specifically including in each
case any of the foregoing which would accrue after the commencement of any
Insolvency Proceeding irrespective of whether a claim is allowable in such
Insolvency Proceeding, except to the extent that default or overdue interest
(but not any other interest) and fees, each arising from or related to a
default, are disallowed in any Insolvency Proceeding; provided, however, that
for purposes of such clauses (i)(S) and (ii)(G), “paid in full” means with
respect to any Obligations, payment of all amounts owing under the Loan
Documents in respect of such Obligations, including fees, interest, default
interest, interest on interest, expense reimbursements and indemnities,
specifically including in each case any of the foregoing which would accrue
after the commencement of any Insolvency Proceeding irrespective of whether a
claim is allowable in such Insolvency Proceeding.
                         (e) In the event of a direct conflict between the
priority provisions of this Section 4.04 and other provisions contained in any
other Loan Document, it is the intention of the parties hereto that both such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other. In the event of
any

- 57 -



--------------------------------------------------------------------------------



 



actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of this Section 4.04 shall control and govern.
          Section 4.05 Increased Costs and Reduced Return.
                         (a) If any member of the Lender Group shall have
determined that the adoption or implementation of, or any change in, any law,
rule, treaty or regulation, or any policy, guideline or directive of, or any
change in, the interpretation or administration thereof by, any court, central
bank or other administrative or Governmental Authority, or compliance by any
member of the Lender Group or any Person controlling any such member of the
Lender Group, with any directive of, or guideline from, any central bank or
other Governmental Authority or the introduction of, or change in, any
accounting principles applicable to any member of the Lender Group or any Person
controlling any such member of the Lender Group (in each case, whether or not
having the force of law, but only if occurring after the Effective Date; each, a
“Change in Law”), shall (i) subject such member of the Lender Group, or any
Person controlling such member of the Lender Group to any tax, duty or other
charge with respect to this Agreement or any Loan made by such member of the
Lender Group, or change the basis of taxation of payments to such member of the
Lender Group or any Person controlling such member of the Lender Group of any
amounts payable hereunder (except for taxes on the overall net income of such
member of the Lender Group or any Person controlling such member of the Lender
Group), (ii) impose, modify or deem applicable any reserve, special deposit or
similar requirement against any Loan or against assets of or held by, or
deposits with or for the account of, or credit extended by, such member of the
Lender Group or any Person controlling such member of the Lender Group or
(iii) impose on such member of the Lender Group or any Person controlling such
member of the Lender Group any other condition regarding this Agreement or any
Loan, and the result of any event referred to in clauses (i), (ii) or
(iii) above shall be to increase the cost to such member of the Lender Group of
making any Loan, or agreeing to make any Loan or to reduce any amount received
or receivable by such member of the Lender Group hereunder, then, upon demand by
such member of the Lender Group, the Borrowers shall pay to such member of the
Lender Group such additional amounts as will compensate such member of the
Lender Group for such increased costs or reductions in amount.
                         (b) If any member of the Lender Group shall have
determined that any Change in Law either (i) affects or would affect the amount
of capital required or expected to be maintained by such member of the Lender
Group or any Person controlling such member of the Lender Group, and such member
of the Lender Group determines that the amount of such capital is increased as a
direct or indirect consequence of any Loans made or maintained or such member of
the Lender Group’s other obligations hereunder, or (ii) has or would have the
effect of reducing the rate of return on such member of the Lender Group’s or
any such other controlling Person’s capital to a level below that which such
member of the Lender Group or such controlling Person could have achieved but
for such circumstances as a consequence of any Loans made or maintained or such
member of the Lender Group’s other obligations hereunder (in each case, taking
into consideration, such member of the Lender Group’s or such other controlling
Person’s policies with respect to capital adequacy), then, upon demand by such
member of the Lender Group, the Borrowers shall pay to such member of the Lender
Group from time to time such additional amounts as will compensate such member
of the Lender Group

- 58 -



--------------------------------------------------------------------------------



 



for such cost of maintaining such increased capital or such reduction in the
rate of return on such member of the Lender Group’s or such other controlling
Person’s capital.
                         (c) All amounts payable under this Section 4.05 shall
bear interest from the date that is 10 days after the date of demand by any
Lender or any Agent until payment in full to such Lender or such Agent at the
Reference Rate. A certificate of such Lender or such Agent claiming compensation
under this Section 4.05, specifying the event herein above described and the
nature of such event shall be submitted by such Lender or such Agent to the
Borrowers, setting forth the additional amount due and an explanation of the
calculation thereof, and such Lender’s or such Agent’s reasons for invoking the
provisions of this Section 4.05, and shall be final and conclusive absent
manifest error.
ARTICLE V
CONDITIONS TO LOANS
          Section 5.01 Conditions Precedent. The obligation of any Lender to
make the initial Loans hereunder is subject to the fulfillment, to the
satisfaction of each Lender (the making of such initial extension of credit by
any Lender being conclusively deemed to be its satisfaction or waiver of the
following), of each of the conditions precedent set forth below:
                         (a) Payment of Fees, Etc. The Borrowers shall have paid
all fees, costs, expenses and taxes then payable pursuant to Sections 2.06 or
12.04.
                         (b) Representations and Warranties; No Event of
Default.
                              (i) The representations and warranties contained
in Article VI and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Effective Date are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the Effective Date as though made on and as of such date
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date), and
                              (ii) No Default or Event of Default shall have
occurred and be continuing on the Effective Date or would result from the making
of the initial Loans under this Agreement.
                         (c) Legality. The making of the initial Loans shall not
contravene any law, rule or regulation applicable to any Agent, any Lender .
                         (d) Delivery of Documents. The Collateral Agent shall
have received on or before the Effective Date the following, each in form and
substance satisfactory to the Collateral Agent and, unless indicated otherwise,
dated the Effective Date:

- 59 -



--------------------------------------------------------------------------------



 



                              (i) a Security Agreement, duly executed by each US
Loan Party;
                              (ii) the US Funds Flow Agreement, duly executed by
US Borrower,
                              (iii) the Fee Letter, duly executed by Borrowers
and Collateral Agent;
                              (iv) the Intercompany Subordination Agreement,
duly executed by each Loan Party;
                              (v) a Filing Authorization Letter, duly executed
by each Loan Party, together with appropriate financing statements duly filed in
such office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement;
                              (vi) certified copies of all effective financing
statements which name as debtor Parent or any of its Subsidiaries and which are
filed in the offices referred to in clause (vii) above, together with copies of
such financing statements, and the results of searches for any tax Lien and
judgment Lien filed against such Person or its property;
                              (vii) satisfactory releases for all Liens (other
than Permitted Liens) encumbering any portion of the Collateral;
                              (viii) termination and release agreements with
respect to the Existing Loud Credit Facilities and all related documents, duly
executed by the applicable Loan Parties and the Existing Loud Lenders, together
with termination statements or Forms 403(a) for all financing statements or
Companies House charges filed by the Existing Loud Lender and covering any
portion of the Collateral;
                              (ix) a copy of the resolutions of each Loan Party,
certified as of the Effective Date by an Authorized Officer, secretary, or
assistant secretary thereof, authorizing (A) the transactions contemplated by
the Loan Documents to which such Loan Party is or will be a party, and (B) the
execution, delivery and performance by such Loan Party of each Loan Document to
which such Loan Party is or will be a party and the execution and delivery of
the other documents to be delivered by such Person in connection herewith and
therewith;
                              (x) a certificate of an Authorized Officer,
secretary, or assistant secretary of each Loan Party, certifying the names and
true signatures of the representatives of such Loan Party authorized to sign
each Loan Document to which such Loan Party is or will be a party and the other
documents to be executed and delivered by such Loan Party in connection herewith
and therewith, together with evidence of the incumbency of such authorized
officers;
                              (xi) a certificate of the appropriate official(s)
of the state of organization and each state of foreign qualification of each
Loan Party that is not a UK Loan Party certifying as to the subsistence in good
standing of, and the payment of taxes by, such Loan Party in such states;

- 60 -



--------------------------------------------------------------------------------



 



                              (xii) a true and complete copy of the charter,
certificate of formation, certificate of limited partnership or other publicly
filed organizational document of each Loan Party that is not a UK Loan Party
certified as of a recent date not more than 30 days prior to the Effective Date
by an appropriate official of the state of organization of such Loan Party which
shall set forth the same complete name of such Loan Party as is set forth herein
and the organizational number of such Loan Party, if an organized number is
issued in such jurisdiction;
                              (xiii) a copy of the charter and by-laws,
certificate of incorporation, memorandum and articles, limited liability company
agreement, operating agreement, agreement of limited partnership or other
organizational document of each Loan Party, together with all amendments
thereto, certified as of the Effective Date by an Authorized Officer, secretary,
or assistant secretary of such Loan Party;
                              (xiv) opinions of Kirkland & Ellis LLP and Davis
Wright Tremaine LLP, counsel to the Loan Parties, substantially in the form of
Exhibit 5.01(d) and as to such other matters as the Collateral Agent may
reasonably request;
                              (xv) a certificate of an Authorized Officer,
secretary, or assistant secretary of each Loan Party, certifying as to the
matters set forth in Section 5.01(b);
                              (xvi) a copy of the Financial Statements, together
with a certificate of an Authorized Officer of the Parent certifying as to the
accuracy and completeness in all material respects of the disclosure schedules
relating to existing Indebtedness, pending or threatened litigation or claims
and other contingent liabilities of the Parent and its Subsidiaries;
                              (xvii) a copy of the financial projections
described in Section 6.01(g)(ii), which projections shall be satisfactory in
form and substance to the Agents;
                              (xviii) a certificate of the chief financial
officer of the Parent, setting forth in reasonable detail the calculations
required to establish that, on a pro forma basis immediately after giving effect
to the consummation of the Acquisition, the ratio of (A) the sum of the
outstanding balance of Term Loan A and Term Loans B to (B) TTM EBITDA of Parent
and its Subsidiaries (it being understood that Target shall be deemed to be a
Subsidiary of Parent for all times during the period covered) as of the Closing
Date does not exceed 4.0:1.00;
                              (xix) a certificate of the chief financial officer
of the Parent, certifying as to the Solvency of Parent and its Subsidiaries
(including Target and its Subsidiaries), taken as a whole, which certificate
shall be reasonably satisfactory in form and substance to the Collateral Agent;
                              (xx) a certificate of an Authorized Officer of the
Administrative Borrower, certifying the names and true signatures of the persons
that are authorized to provide Notices of Borrowing, LIBOR Notices, and all
other notices under this Agreement and the other Loan Documents;
                              (xxi) copies of (a) the Acquisition Documents,
(b) the Management Agreement, and (c) the other Material Contracts as in effect
on the Effective Date,

- 61 -



--------------------------------------------------------------------------------



 



certified as true and correct copies thereof by an Authorized Officer of the
Parent, together with a certificate of an Authorized Officer of the Parent
stating that such agreements remain in full force and effect and that none of
the Loan Parties has breached or defaulted in any material respect with respect
to any of its obligations under such agreements;
                              (xxii) an executed copy of the accountant’s
engagement letter from the accountants that will provide the statutory auditor’s
report for the purposes of section 156(4) of the Companies Act (the “Statutory
Report”) and the auditors non-statutory comfort letter to the Agents relating to
the giving of financial assistance by the Target (the “Non-Statutory Letter”);
and
                              (xxiii) such other agreements, instruments,
approvals, opinions and other documents, each satisfactory to the Collateral
Agent in form and substance, as the Collateral Agent may reasonably request.
                         (e) Material Adverse Effect. The Collateral Agent shall
have determined, in its reasonable judgment, that no event or development shall
have occurred since December 31, 2006 which could reasonably be expected to
result in a Material Adverse Effect.
                         (f) [intentionally omitted]
                         (g) [intentionally omitted].
                         (h) Proceedings; Receipt of Documents. All proceedings
in connection with the making of the initial Loans and the other transactions
contemplated by this Agreement and the other Loan Documents, and all documents
incidental hereto and thereto, shall be satisfactory to the Collateral Agent,
and the Collateral Agent shall have received all such information and such
counterpart originals or certified or other copies of such documents as the
Collateral Agent may reasonably request.
                         (i) [intentionally omitted].
                         (j) Due Diligence. The Agents shall have completed
their business and legal due diligence with respect to each Loan Party and the
results thereof shall be acceptable to the Agents, in their sole and absolute
discretion. Without limiting the foregoing, the Collateral Agent shall have
received a quality of earnings report from a third party accounting firm, the
results of which shall be acceptable to Collateral Agent in its sole and
absolute discretion.
                         (k) Management Agreement. The Management Agreement and
the terms and provisions thereof shall be in form and substance reasonably
satisfactory to the Collateral Agent.
                         (l) Availability. After giving effect to all Loans to
be made on the Effective Date, the Availability (without giving effect to any
reserves) shall not be less than $10,000,000. US Borrower shall deliver to the
Collateral Agent a certificate of the chief financial officer of US Borrower
certifying as to the calculation of Availability.

- 62 -



--------------------------------------------------------------------------------



 



     Section 5.02 Conditions Precedent to All Loans. The obligation of any Agent
or any Lender to make any Loan is subject to the fulfillment of each of the
following conditions precedent:
          (a) Payment of Fees, Etc. The Borrowers shall have paid all fees,
costs, expenses and taxes then payable by the Borrowers pursuant to this
Agreement and the other Loan Documents, including Sections 2.06 and 12.04.
          (b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the applicable Borrower’s acceptance of the proceeds of such
Loan, shall each be deemed to be a representation and warranty by each Loan
Party on the date of such Loan that: (i) the representations and warranties
contained in Article VI and in each other Loan Document, certificate or other
writing delivered any Agent or any Lender pursuant hereto or thereto on or prior
to the date of such Loan are true and correct in all material respects (except
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof) on and as of such date as though made on and as of such date, and
(ii) at the time of and immediately after giving effect to the making of such
Loan and the application of the proceeds thereof, no Default or Event of Default
has occurred and is continuing or would result from the making of the Loan to be
made.
          (c) Legality. The making of such Loan shall not contravene any law,
rule or regulation applicable to any Agent, any Lender.
          (d) Notices. The Administrative Agent shall have received a Notice of
Borrowing pursuant to Section 2.02.
     Section 5.03 Conditions Precedent to UK Term Loan B. The obligation of any
Agent or the UK Term Loan B Lenders to make UK Term Loan B is subject to the
fulfillment of each of the following additional conditions precedent:
          (a) Delivery of Documents. The Collateral Agent shall have received on
or before the UK Term Loan B Effective Date the following, each in form and
substance satisfactory to the Collateral Agent:
               (i) the UK Funds Flow Agreement, duly executed by UK Borrower,
               (ii) the UK Security Documents, duly executed by Parent and each
UK Loan Party (other than Martin and Martin Distribution);
               (iii) the original stock certificates (or, in the case of a UK
company, original share certificates) representing all of the Capital Stock (or,
in the case of a UK company, the entire issued share capital) owned by any Loan
Party and all promissory notes of each such Loan Party, accompanied by undated
stock powers (or, in the case of a UK company, stock transfer forms) executed in
blank and other proper instruments of transfer;

- 63 -



--------------------------------------------------------------------------------



 



               (iv) the Intercompany Loan Agreement, duly executed and delivered
by US Borrower, UK Borrower and Martin;
               (v) the Bank of Montreal Letter Agreement, duly executed and
delivered by each Borrower and by the Bank of Montreal;
               (vi) Collateral Agent shall have received search results from the
public records held at Companies House in England and Wales indicating that no
charges have been registered against Parent or any of its Subsidiaries
(including Target and its Subsidiaries) or, to the extent that a charge is
registered, the necessary termination and release documentation must be
provided;
               (vii) termination and release agreements with respect to the
Existing Martin Credit Facilities and all related documents, duly executed by
Martin and/or Martin Distribution, as applicable, and the Existing Martin
Lenders, together with Forms 403(a) for all financing statements or Companies
House charges filed by the Existing Martin Lender and covering any portion of
the Collateral;
               (viii) a termination and release agreement with respect to the
Existing ISIS Loan Stock and all related documents, duly executed by Martin
and/or Martin Distribution, as applicable, and the Existing ISIS Lenders,
together with Forms 403(a) for all financing statements or Companies House
charges filed by the Existing ISIS Lender and covering any portion of the
Collateral;
               (ix) a legal opinion of Kirkland & Ellis International LLP,
counsel to the UK Loan Parties, as to matters of English law in respect of the
corporate existence and authority of each UK Loan Party and due execution of the
Loan Documents by the UK Loan Parties;
               (x) a legal opinion of Paul Hastings, counsel to the Lender
Group, as to matters of English law as to the enforceability of the Loan
Documents governed by English law;
               (xi) the Loan Parties shall have received all material licenses,
approvals or evidence of other actions required by the German Federal Cartel
office and any Governmental Authority (including under HSR if applicable) in
connection with the execution and delivery by the UK Borrower of the Acquisition
Documents and with the consummation of the transactions contemplated thereby.
          (b) Consummation of Acquisition. Substantially concurrently with the
making of the initial Loans, (i) UK Borrower shall have purchased pursuant to
the Acquisition Agreement (no provision of which shall have been amended or
otherwise modified or waived without the prior written consent of the Agents),
and shall have become the owner, free and clear of all Liens other than
Permitted Liens, of all of the Capital Stock of the Target for a purchase price
not in excess of $34,000,000, (ii) the proceeds of UK Term Loan B shall have
been applied in full to pay the purchase price payable pursuant to the
Acquisition Agreement for the Acquisition Assets and the closing and other costs
relating thereto, (iii) Sellers have fully performed in all material respects
all of the obligations to be performed by it under the

- 64 -



--------------------------------------------------------------------------------



 



Acquisition Agreement, and (iv) UK Borrower has fully performed in all material
respects all of the obligations to be performed by it under the Acquisition
Agreement except to the extent the nonperformance has been waived in writing by
Sellers, or in any case, where such failure to perform does not materially
adversely affect the Lenders.
     Section 5.04 Conditions Subsequent to All Loans. The Loan Parties agree to
fulfill, on or before the date applicable thereto, each of the following
conditions subsequent (the failure by the Loan Parties to so perform or cause to
be performed any of the following shall constitute an immediate Event of Default
hereunder):
          (a) On or before the date that is 30 days after the Effective Date,
Collateral Agent shall have received evidence of the insurance coverage required
by Section 7.01 and the terms of each Security Agreement and such other
insurance coverage with respect to the business and operations of the Loan
Parties as the Collateral Agent may reasonably request, in each case, where
requested by the Collateral Agent, with such endorsements as to the named
insureds or loss payees thereunder as the Collateral Agent may request or, in
the case of the Loan Parties, an assignee of the proceeds of each insurance
policy under the term of the UK Debentures, and providing that such policy may
be terminated or cancelled (by the insurer or the insured thereunder) only upon
30 days prior written notice to the Collateral Agent and each such named insured
or loss payee or endorsements otherwise in form and substance reasonably
satisfactory to the Collateral Agent;
          (b) On or before the date that is 45 days after the UK Term Loan B
Effective Date, Target and UK Borrower shall (i) deliver to the Agents forms
155(6)(a) and forms 155(6)(b) (the “Forms 155”), which have been executed by the
directors of the Target and its Subsidiaries (as necessary), (ii) deliver to the
Agents the Statutory Report, appended to the Forms 155, (iii) deliver to the
Agents the Non-Statutory Letter; (iv) deliver to the Agents a board resolution
from the directors of Target and its Subsidiaries approving the giving of the
financial assistance, and (v) otherwise comply in all respects with Sections 151
to 158 of the Companies Act and any equivalent legislation including in relation
to the execution of the UK Security Documents and payment of amounts due under
this Agreement; and
          (c) If, on or before the date that is 45 days after the Effective
Date, the Facility has not been sold for an amount of Net Cash Proceeds that is
not less than the fair market value of the Facility, US Borrower shall deliver
to Collateral Agent each of the following on or before the date that is 45 days
after the Effective Date:
               (i) a Mortgage, duly executed by US Borrower with respect to the
Facility;
               (ii) evidence of the delivery of the Mortgage to the title
insurance company issuing the Title Insurance Policy for recording of the
Mortgage in such office or offices as may be necessary or, in the opinion of the
Collateral Agent, desirable to perfect the Lien purported to be created thereby
or to otherwise protect the rights of the Collateral Agent and the Lenders
thereunder, together with a Title Insurance Policy (including so-called “gap
coverage”) with respect to the Mortgage dated as of the date of the Mortgage;

- 65 -



--------------------------------------------------------------------------------



 



               (iii) satisfactory environmental reviews of the Facility, in form
and substance and by an independent firm reasonably satisfactory to the
Collateral Agent; and
               (iv) a survey of the Facility, in form and substance reasonably
satisfactory to the Collateral Agent, certified to the Collateral Agent and to
the issuer of the Title Insurance Policy;
          (d) On or before the date that is 45 days after the UK Term Loan B
Effective Date, Target and its Subsidiaries shall be joined as Foreign
Guarantors with respect to the UK Obligations under this Agreement and shall
execute and deliver such UK Security Documents and other Loan Documents and
other agreements, opinions, certificates and other documents as Collateral Agent
shall require, together with such other agreements, opinions and other documents
that would be required pursuant to Section 7.01(b) if the Target and its
Subsidiaries were not Subsidiaries on the Effective Date;
          (e) Within 30 days after the Effective Date, the Loan Parties shall
either (i) deliver to Collateral Agent releases of any notices of Lien filed by
U.S. Bank with respect to the intellectual property of Parent and its
Subsidiaries, each executed and delivered by U.S. Bank and in form and substance
reasonably satisfactory to Collateral Agent, or (ii) move their deposit accounts
and other banking relationships from U.S. Bank to another financial institution
that is reasonably satisfactory to Collateral Agent and close each of their
deposit accounts currently maintained with U.S. Bank; and
          (f) If (i) an Event of Default has occurred and is continuing, or
(ii) US Borrower’s Excess Availability plus Qualified Cash is less than
$3,500,000, the Collateral Agent shall be entitled to require the Credit Parties
to execute and deliver documents requested by Agents to perfect a security
interest in the assets of any Credit Party organized under the laws of Canada or
a province thereof to secure the UK Obligations.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.01 Representations and Warranties. Each Loan Party hereby
represents and warrants to the Agents and the Lenders as follows:
          (a) Organization, Good Standing, Etc. Each Credit Party (i) is a
corporation, limited liability company or limited partnership duly organized,
validly existing and in good standing under the laws of the state or
jurisdiction of its organization, (ii) has all requisite power and authority to
conduct its business as now conducted and as currently contemplated and, in the
case of the Borrowers, to make the borrowings hereunder, and to execute and
deliver each Loan Document to which it is a party, and to consummate the
transactions contemplated thereby, and (iii) is duly qualified to do business
and is in good standing in each jurisdiction in which the character of the
properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except, in the case of jurisdictions of
foreign qualification, where the failure to be so qualified or in good standing,

- 66 -



--------------------------------------------------------------------------------



 



individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          (b) Authorization, Etc. The execution, delivery and performance by
each Loan Party of each Loan Document to which it is or will be a party,
(i) have been duly authorized by all necessary action, (ii) do not and will not
contravene its charter or by-laws, its limited liability company or operating
agreement or its certificate of partnership or partnership agreement, as
applicable, or any applicable law or any contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties, except where any
such default, noncompliance, suspension, revocation, impairment, forfeiture or
nonrenewal could not reasonably be expected to result in a Material Adverse
Effect.
          (c) Governmental Approvals. No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance by any
Loan Party of any Loan Document to which it is or will be a party.
          (d) Enforceability of Loan Documents. This Agreement is, and each
other Loan Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws.
          (e) Subsidiaries. As of the Effective Date, Schedule 6.01(e) is a
complete and correct description of the name, jurisdiction of incorporation and
ownership of the outstanding Capital Stock of each Subsidiary of the Parent. All
of the issued and outstanding shares of Capital Stock of such Subsidiaries have
been validly issued and are fully paid and non-assessable, and the holders
thereof are not entitled to any preemptive, first refusal or other similar
rights. Except as indicated on Schedule 6.01(e), all such Capital Stock is owned
by the Parent or one or more of its wholly-owned Subsidiaries, free and clear of
all Liens. There are no outstanding debt or equity securities of the Parent or
any of its Subsidiaries and no outstanding obligations of the Parent or any of
its Subsidiaries convertible into or exchangeable for, or warrants, options or
other rights for the purchase or acquisition from the Parent or any of its
Subsidiaries, or other obligations of any Subsidiary to issue, directly or
indirectly, any shares of Capital Stock of any Subsidiary of the Parent.
          (f) Litigation; Commercial Tort Claims. Except as set forth in
Schedule 6.01(f), (i) there is no pending or, to the actual knowledge of any
Loan Party, threatened action, suit or proceeding affecting any Credit Party
before any court or other Governmental Authority or any arbitrator that (A) if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or (B) relates to this Agreement or any other Loan Document or
any transaction contemplated hereby or thereby and (ii) as of the Effective
Date, none of the Loan Parties holds any commercial tort claims in respect of
which a claim has

- 67 -



--------------------------------------------------------------------------------



 



been filed in a court of law or a written notice by an attorney has been given
to a potential defendant.
          (g) Financial Condition.
               (i) The Financial Statements, copies of which have been delivered
to each Agent and each Lender, fairly present, in all material respects, the
consolidated financial condition of the Parent and its Subsidiaries as at the
respective dates thereof and the consolidated results of operations of the
Parent and its Subsidiaries for the fiscal periods ended on such respective
dates, have been prepared in accordance with GAAP, consistently applied, are
accurate and complete in all material respects, are consistent with the books
and records of Sellers (which, in turn, are accurate and complete in all
material respects), and since December 31, 2006 no event or development has
occurred that has had or could reasonably be expected to result in a Material
Adverse Effect.
               (ii) The Parent has heretofore furnished to each Agent and each
Lender (A) projected monthly balance sheets, income statements and statements of
cash flows of the Parent and its Subsidiaries for the period from March 31,
2007, through December 31, 2008, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
the Fiscal Years ending in 2007 through 2012, which projected financial
statements shall be updated from time to time pursuant to Section 7.01(a)(vii).
Such projections, as so updated, are believed by the Parent at the time
furnished to be reasonable, have been prepared on a reasonable basis and in good
faith by the Parent, and have been based on assumptions believed by the Parent
to be reasonable at the time made and upon the best information then reasonably
available to the Parent.
          (h) Compliance with Law, Etc. No Credit Party is in violation of
(i) its organizational documents, (ii) any law, rule, regulation, judgment or
order of any Governmental Authority applicable to it, (iii) any of its property
or assets, or (iv) any material term of any agreement or instrument (including
any Material Contract) binding on or otherwise affecting it or any of its
properties, except, in the case of clauses (ii)-(iv), to the extent such
violations could not reasonably be expected to have a Material Adverse Effect,
and no Default or Event of Default has occurred and is continuing.
          (i) ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee
Plan is in compliance with ERISA and the IRC, except as could not reasonably be
expected to result in an Individual Loan Party Material Adverse Effect, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including any required Schedule B (Actuarial
Information) thereto, copies of which have been filed with the Internal Revenue
Service and delivered to the Agents, is complete and correct and fairly presents
the funding status of such Employee Plan, and, to the knowledge of the Loan
Parties, since the date of such report there has been no material adverse change
in such funding status, (iv) copies of each agreement entered into with the
PBGC, the U.S. Department of Labor or the Internal Revenue Service with respect
to any Employee Plan have been delivered to the Agents, (v) no Employee Plan had
an accumulated or waived funding deficiency or permitted decrease which would
create a deficiency in its funding standard account or has applied for an
extension of any

- 68 -



--------------------------------------------------------------------------------



 



amortization period within the meaning of Section 412 of the IRC at any time
during the previous 60 months, and (vi) no Lien imposed under the IRC or ERISA
exists or is likely to arise on account of any Employee Plan within the meaning
of Section 412 of the IRC. Except as set forth on Schedule 6.01(i), no Credit
Party or any of its ERISA Affiliates has incurred any withdrawal liability under
ERISA with respect to any Multiemployer Plan, or is aware of any facts
indicating that it or any of its ERISA Affiliates may in the future incur any
such withdrawal liability, except as could not reasonably be expected to result
in an Individual Loan Party Material Adverse Effect. Except as could not
reasonably be expected to result in an Individual Loan Party Material Adverse
Effect, no Credit Party or any of its ERISA Affiliates nor any fiduciary of any
Employee Plan has (A) engaged in a nonexempt prohibited transaction described in
Sections 406 of ERISA or 4975 of the IRC, (B) failed to pay any required
installment or other payment required under Section 412 of the IRC on or before
the due date for such required installment or payment, (C) engaged in a
transaction within the meaning of Section 4069 of ERISA or (D) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. Except as could not reasonably be expected to result in an Individual
Loan Party Material Adverse Effect, there are no pending or, to the knowledge of
any Loan Party, threatened claims, actions, proceedings or lawsuits (other than
claims for benefits in the normal course) asserted or instituted against (1) any
Employee Plan or its assets, (2) any fiduciary with respect to any Employee
Plan, or (3) any Credit Party or any of its ERISA Affiliates with respect to any
Employee Plan. Except as set forth on Schedule 6.01(i) or except as required by
Section 4980B of the Internal Revenue Code, no Credit Party maintains an
employee welfare benefit plan (as defined in Section 3(1) of ERISA) which
provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of any Credit Party or any of its
ERISA Affiliates or coverage after a participant’s termination of employment.
          (j) Taxes, Etc. All Federal and material state and local tax returns
and other reports required by applicable law to be filed by any Credit Party
have been filed, or extensions have been obtained, and all taxes, assessments
and other governmental charges imposed upon any Credit Party or any property of
any Credit Party and which have become due and payable have been paid (other
than taxes, assessments or governmental charges in an aggregate amount at any
one time not to exceed $100,000), except to the extent contested in good faith
by proper proceedings which stay the imposition of any penalty, fine or Lien
resulting from the non-payment thereof and with respect to which adequate
reserves have been set aside for the payment thereof in accordance with GAAP.
          (k) Regulations T, U and X. No Credit Party is or will be engaged in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation T, U or X), and no proceeds of
any Loan will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock.
          (l) Nature of Business. No Credit Party is engaged in any business
other than as set forth on Schedule 6.01(l) and business activities reasonably
related or incidental thereto.

- 69 -



--------------------------------------------------------------------------------



 



          (m) Adverse Agreements, Etc. No Credit Party is a party to any
agreement or instrument, or subject to any charter, limited liability company
agreement, partnership agreement or other corporate, partnership or limited
liability company restriction or any judgment, order, regulation, ruling or
other requirement of a court or other Governmental Authority, which has, or
could reasonably be expected to result in, a Material Adverse Effect.
          (n) Permits, Etc. Each Credit Party has, and is in compliance with,
all permits, licenses, authorizations, approvals, entitlements and
accreditations required for such Person lawfully to own, lease, manage or
operate, or to acquire, each business currently owned, leased, managed or
operated, or to be acquired, by such Person, except to the extent such failure
to obtain or noncompliance could not reasonably be expected to result in a
Material Adverse Effect. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect, except to
the extent such suspension, revocation, impairment, forfeiture or non-renewal
could not reasonably be expected to result in a Material Adverse Effect.
          (o) Properties.
               (i) Each Credit Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear and casualty (to the extent fully covered by insurance subject to
a deductible) excepted. Schedule 6.01(o) sets forth a complete and accurate
list, as of the Effective Date, of the location, by state and street address, of
all real property owned or leased by each Credit Party. As of the Effective
Date, each Credit Party has valid leasehold interests in the Leases described on
Schedule 6.01(o) to which it is a party.
               (ii) Schedule 6.01(o) sets forth as of the Effective Date with
respect to each such Lease, the commencement date, termination date, renewal
options (if any) and annual base rents. Each such Lease is valid and enforceable
in accordance with its terms in all material respects and is in full force and
effect, except to the extent that the failure of such Lease to be valid and
enforceable or in full force and effect could not reasonably be expected to
result in a Material Adverse Change. No consent or approval of any landlord or
other third party in connection with any such Lease is necessary for any Credit
Party to enter into and execute the Loan Documents to which it is a party,
except as set forth on Schedule 6.01(o). To the knowledge of any Loan Party, no
other party to any such Lease is in default of its obligations thereunder, and
no Credit Party (or any other party to any such Lease) has at any time delivered
or received any notice of default which remains uncured under any such Lease
and, as of the Effective Date, no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
Lease, except to the extent such event could not reasonably be expected to
result in a Material Adverse Effect..
          (p) Full Disclosure. Each Credit Party has disclosed to the Agents all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result

- 70 -



--------------------------------------------------------------------------------



 



in a Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Credit Party
to the Agents in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which it was made, not materially misleading; provided that, with respect
to projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. There is no contingent liability or fact that could
reasonably be expected to result in a Material Adverse Effect which has not been
set forth in a footnote included in the Financial Statements or a Schedule
hereto.
          (q) [Intentionally Omitted].
          (r) Environmental Matters. Except as set forth on Schedule 6.01(r),
(i) the operations of each Credit Party are in compliance with all Environmental
Laws except for any non-compliance that could not reasonably be expected to
result in a Material Adverse Effect; (ii) there has been no Release at any of
the properties owned or operated by any Credit Party or a predecessor in
interest, or at any disposal or treatment facility which received Hazardous
Materials generated by any Credit Party or any predecessor in interest which
could reasonably be expected to result in a Material Adverse Effect; (iii) no
Environmental Action has been asserted against any Credit Party or any
predecessor in interest nor does any Credit Party have knowledge or notice of
any threatened or pending Environmental Action against any Credit Party or any
predecessor in interest which could reasonably be expected to result in a
Material Adverse Effect; (iv) no Environmental Actions have been asserted
against any facilities that may have received Hazardous Materials generated by
any Credit Party or any predecessor in interest which could reasonably be
expected to result in a Material Adverse Effect; (v) no property now or formerly
owned or operated by a Credit Party has been used as a treatment or disposal
site for any Hazardous Material except to the extent that any such use could not
reasonably be expected to result in a Material Adverse Effect; (vi) no Credit
Party has failed to report to the proper Governmental Authority the occurrence
of any Release which is required to be so reported by any Environmental Laws
which could reasonably be expected to result in a Material Adverse Effect;
(vii) each Credit Party holds all licenses, permits and approvals required under
any Environmental Laws in connection with the operation of the business carried
on by it, except for such licenses, permits and approvals as to which a Credit
Party’s failure to maintain or comply with could not reasonably be expected to
result in a Material Adverse Effect; and (viii) no Credit Party has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made in respect of any
of its properties as a condition of continued compliance with any Environmental
Laws, or any license, permit or approval issued pursuant thereto or (B) any
license, permit or approval referred to above is about to be reviewed, made
subject to limitations or conditions, revoked, withdrawn or terminated, in each
case, except as could not reasonably be expected to result in a Material Adverse
Effect.
          (s) Insurance. Each Credit Party keeps its property adequately insured
and maintains (i) insurance to such extent and against such risks, including
fire, as is customary with companies in the same or similar businesses,
(ii) worker’s compensation insurance in the amount required by applicable law,
(iii) public liability insurance, which shall include product

- 71 -



--------------------------------------------------------------------------------



 



liability insurance, in the amount customary with companies in the same or
similar business against claims for personal injury or death on properties
owned, occupied or controlled by it, and (iv) such other insurance as may be
required by law or as may be reasonably required by the Collateral Agent
(including against larceny, embezzlement or other criminal misappropriation).
Schedule 6.01(s) sets forth a list of all insurance maintained by each Credit
Party on the Effective Date.
          (t) Use of Proceeds. The proceeds of the Loans shall be used to
(a) refinance existing Indebtedness of US Borrower owed under the Existing Loud
Credit Facilities, (b) refinance existing Indebtedness of Target owed under the
Existing Martin Credit Facility to the Existing Martin Lenders and owed under
the Existing ISIS Loan Stock to the Existing ISIS Lenders, (c) finance the
payment of a portion of the consideration payable to complete the Acquisition,
(d) pay fees and expenses in connection with the transactions contemplated
hereby, and (e) fund working capital of the Borrowers.
          (u) Solvency. After giving effect to the transactions contemplated by
this Agreement and before and after giving effect to each Loan, the Loan Parties
on a consolidated basis are Solvent.
          (v) Location of Bank Accounts. Schedule 6.01(v) sets forth a complete
and accurate list as of the Effective Date of all deposit, checking and other
bank accounts, all securities and other accounts maintained with any broker
dealer and all other similar accounts maintained by each Credit Party, together
with a description thereof (i.e., the bank or broker dealer at which such
deposit or other account is maintained and the account number and the purpose
thereof).
          (w) Intellectual Property. Except as set forth on Schedule 6.01(w),
each Credit Party owns or licenses or otherwise has the right to use all
licenses, permits, patents, patent applications, trademarks, trademark
applications, service marks, tradenames, copyrights, copyright applications,
franchises, authorizations, non-governmental licenses and permits and other
intellectual property rights that are necessary for the operation of its
business, without infringement upon or conflict with the rights of any other
Person with respect thereto, except for such infringements and conflicts which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Set forth on Schedule 6.01(w) is a complete and
accurate list as of the Effective Date of all such material licenses, patents,
patent applications, trademarks, trademark applications, service marks,
copyrights, and copyright applications of each Credit Party. No slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by any Credit Party infringes
upon or conflicts with any rights owned by any other Person, and no claim or
litigation regarding any of the foregoing is pending or threatened, except for
such infringements and conflicts which could not reasonably be expected to
result in, individually or in the aggregate, a Material Adverse Effect. To the
knowledge of each Credit Party, no patent, invention, device, application, or
principle is pending or proposed, which, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.
          (x) Material Contracts. Set forth on Schedule 6.01(x) is a complete
and accurate list as of the Effective Date of all Material Contracts of each
Credit Party, showing

- 72 -



--------------------------------------------------------------------------------



 



the parties and subject matter thereof and amendments and modifications thereto.
Each such Material Contract (i) is in full force and effect and is binding upon
and enforceable against each Credit Party that is a party thereto and, to the
knowledge of such Credit Party, all other parties thereto in accordance with its
terms, except to the extent that the failure of such Material Contract to be in
full force and effect or binding upon and enforceable against the parties
thereto could not reasonably be expected to result in an Individual Loan Party
Material Adverse Effect, (ii) has not been otherwise amended or modified, except
for amendments or modifications which could not reasonably be expected to result
in an Individual Loan Party Material Adverse Effect, and (iii) is not in default
due to the action of any Credit Party or, to the knowledge of any Credit Party,
any other party thereto, except to the extent that any such default could not
reasonably be expected to result in an Individual Loan Party Material Adverse
Effect.
          (y) Investment Company Act. None of the Credit Parties is an
“investment company” or an “affiliated person” or “promoter” of, or “principal
underwriter” of or for, an “investment company”, as such terms are defined in
the Investment Company Act of 1940, as amended.
          (z) Employee and Labor Matters. Except as set forth on
Schedule 6.01(y), there is (i) no unfair labor practice complaint pending or, to
the knowledge of any Credit Party, threatened against any Credit Party before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Credit Party which arises out of or under any collective
bargaining agreement, in each case that could reasonably be expected to result
in an Individual Loan Party Material Adverse Effect, (ii) no strike, labor
dispute, slowdown, stoppage or similar action against any Credit Party or
(iii) to the knowledge of any Credit Party, no union representation question
existing with respect to the employees of any Credit Party and no union
organizing activity taking place with respect to any of the employees of any
Credit Party. No Credit Party or any of its ERISA Affiliates has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act (“WARN”) or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of any Credit Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements, except to the extent such violations could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
All material payments due from any Credit Party on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of such Credit Party, except where the failure to do so
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
          (aa) Customers and Suppliers. There exists no actual termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (i) any Credit Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Credit Party are
individually or in the aggregate material to the business or operations of such
Credit Party, or (ii) any Credit Party, on the one hand, and any material
supplier thereof, in each case to the extent that such termination, cancellation
or limitation, or modification could reasonably be expected to result in an
Individual Loan Party Material Adverse Effect.

- 73 -



--------------------------------------------------------------------------------



 



          (bb) No Bankruptcy Filing. No Credit Party is contemplating either the
filing of a petition by it under any state, federal or foreign bankruptcy or
insolvency laws or the liquidation of all or a major portion of such Credit
Party’s assets or property, and no Credit Party has any knowledge of any Person
contemplating the filing of any such petition against it.
          (cc) Separate Existence. All customary formalities regarding the
separate existence of each Credit Party have been at all times since the
Effective Date observed.
          (dd) Name; Jurisdiction of Organization; Organizational ID Number;
Chief Place of Business; Chief Executive Office; FEIN. Schedule 6.01(dd) sets
forth a complete and accurate list as of the date hereof of (i) the exact legal
name of each Credit Party, (ii) the jurisdiction of organization of each Credit
Party, (iii) the organizational identification number or registration number of
each Credit Party (or indicates that such Credit Party has no organizational
identification number or registration number), (iv) each place of business of
each Credit Party, (v) the chief executive office of each Credit Party and
(vi) the federal employer identification number of each Credit Party, if any.
          (ee) Tradenames. Schedule 6.01(ee) hereto sets forth a complete and
accurate list as of the Effective Date of all registered tradenames used by each
Credit Party.
          (ff) Locations of Collateral. There is no location at which any Credit
Party has any Collateral (except for Inventory in transit) other than (i) those
locations listed on Schedule 6.01(ff) and (ii) any other locations approved in
writing by the Collateral Agent from time to time or otherwise permitted under
Section 7.01(l). Schedule 6.01(ff) hereto contains a true, correct and complete
list, as of the Effective Date, of the legal names and addresses of each
warehouse at which Collateral of each Credit Party is stored. None of the
receipts received by any Credit Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns.
          (gg) Security Interests. Each Security Agreement creates in favor of
the Collateral Agent, for the benefit of the Agents and the Lenders, a legal,
valid and enforceable security interest in the Collateral covered thereby. Upon
the filing of the financing statements described in Section 5.01(d)(viii), such
security interests in and Liens on the Collateral granted thereby shall be
perfected, to the extent perfection can be accomplished through such filings,
first priority security interests (subject to Permitted Liens), and, except as
contemplated by the Security Agreement and the UK Security Documents, no further
recordings or filings are or will be required in connection with the creation,
perfection or enforcement of such security interests and Liens.
          (hh) [Intentionally Omitted].
          (ii) Representations and Warranties in Documents; No Default. All
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all material respects at the time as of which
such representations were made, on the Effective Date. No Event of Default has
occurred and is continuing and no condition exists which constitutes a Default
or an Event of Default.

- 74 -



--------------------------------------------------------------------------------



 



          (jj) Acquisition Documents and Required Equity Documents. As of the
Effective Date, the UK Borrower has delivered to the Agents a complete and
correct copy of the material Acquisition Documents (including all schedules,
exhibits, amendments, supplements, modifications, and assignments). No Credit
Party that is a party thereto is in default in the performance or compliance
with any provisions thereof. The Acquisition Documents comply in all material
respects with, and the Acquisition has been consummated in accordance with, in
all material respects, all applicable laws (including HSR). The Acquisition
Documents and the Required Equity Documents are in full force and effect as of
the Effective Date and have not been terminated, rescinded or withdrawn as of
such date. The execution, delivery and performance of the Acquisition Documents
and the Required Equity Documents do not and will not require any registration
with, consent, or approval of, or notice to, or other action with or by, any
Governmental Authority, other than (i) consents or approvals that have been
obtained and that are still in full force and effect, or (ii) consents or
approvals that have been waived so long as the terms of such waiver have been
fully disclosed to the Agents. As of the Effective Date, to the best of the
Credit Parties’ knowledge, none of the representations or warranties of any
other Person in any Acquisition Document or Required Equity Document contains
any untrue statement of a material fact or omits any fact necessary to make the
statements therein not materially misleading.
ARTICLE VII
COVENANTS OF THE LOAN PARTIES
     Section 7.01 Affirmative Covenants. So long as any principal of or interest
on any Loan, or any other Obligation (other than unasserted contingent
indemnification Obligations ) shall remain unpaid or any Lender shall have any
Commitment hereunder, each Loan Party will and will cause each of its
Subsidiaries to:
          (a) Reporting Requirements. Furnish to each Agent and each Lender:
               (i) as soon as available and in any event within 45 days after
the end of each fiscal quarter of the Parent, consolidated and consolidating
balance sheets, consolidated and consolidating statements of operations and
retained earnings and consolidated and consolidating statements of cash flows of
the Parent and its Subsidiaries as at the end of such quarter, and for the
period commencing at the end of the immediately preceding Fiscal Year and ending
with the end of such quarter, setting forth in each case in comparative form the
figures for the corresponding date or period of the immediately preceding Fiscal
Year, all in reasonable detail and certified by an Authorized Officer of the
Parent as fairly presenting, in all material respects, the financial position of
the Parent and its Subsidiaries as of the end of such quarter and the results of
operations and cash flows of the Parent and its Subsidiaries for such quarter,
in accordance with GAAP applied in a manner consistent with that of the most
recent audited financial statements of the Parent and its Subsidiaries furnished
to the Agents and the Lenders, subject to normal year-end audit adjustments and
the absence of footnotes, together with a comparison of such financial
statements to the figures set forth in the projections covering such fiscal
quarter and a management discussion of the variances, if any, from such
projections;

- 75 -



--------------------------------------------------------------------------------



 



               (ii) as soon as available, and in any event within 90 days after
the end of each Fiscal Year of the Parent and its Subsidiaries, consolidated and
consolidating balance sheets, consolidated and consolidating statements of
operations and retained earnings and consolidated and consolidating statements
of cash flows of the Parent and its Subsidiaries as at the end of such Fiscal
Year, setting forth in each case in comparative form the corresponding figures
for the immediately preceding Fiscal Year, all in reasonable detail and prepared
in accordance with GAAP, and accompanied by a report and an unqualified opinion,
prepared in accordance with generally accepted auditing standards, of
independent certified public accountants of recognized standing selected by the
Parent and satisfactory to the Collateral Agent (which opinion shall be without
(A) a “going concern” or like qualification or exception, (B) any qualification
or exception as to the scope of such audit, or (C) any qualification which
relates to the treatment or classification of any item and which, as a condition
to the removal of such qualification, would require an adjustment to such item,
the effect of which would be to cause any noncompliance with the provisions of
Section 7.03), together with (I) a written statement of such accountants (1) to
the effect that, in making the examination necessary for their audit of such
financial statements, they have not obtained any knowledge of the existence of
an Event of Default or a Default under Section 7.03 and (2) if such accountants
shall have obtained any knowledge of the existence of an Event of Default or
such Default under Section 7.03, describing the nature thereof, and (II) a
comparison of such financial statements to the figures set forth in the
projections covering such Fiscal Year and a management discussion of the
variances, if any, from such projections;
               (iii) as soon as available, and in any event within 30 days after
the end of each fiscal month of the Parent and its Subsidiaries, internally
prepared consolidated and consolidating balance sheets, consolidated and
consolidating statements of operations and retained earnings and consolidated
and consolidating statements of cash flows as at the end of such fiscal month,
and for the period commencing at the end of the immediately preceding Fiscal
Year and ending with the end of such fiscal month, in each case, all in
reasonable detail and certified by an Authorized Officer of the Parent as fairly
presenting, in all material respects, the financial position of the Parent and
its Subsidiaries as at the end of such fiscal month and the results of
operations, retained earnings and cash flows of the Parent and its Subsidiaries
for such fiscal month, in accordance with GAAP applied in a manner consistent
with that of the most recent audited financial statements furnished to the
Agents and the Lenders, subject to normal year-end audit adjustments and the
absence of footnotes;
               (iv) simultaneously with the delivery of the financial statements
of the Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of
this Section 7.01(a), a certificate of an Authorized Officer of the Parent
(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the existence
during such period of an Event of Default or Default or, if an Event of Default
or Default existed, describing the nature and period of existence thereof and
the action

- 76 -



--------------------------------------------------------------------------------



 



which the Parent and its Subsidiaries propose to take or have taken with respect
thereto and (B) attaching a schedule showing the calculation of the financial
covenants specified in Section 7.03;
               (v) as soon as available and in any event within 15 days after
the end of each fiscal month of the Parent and its Subsidiaries, reports in form
and detail satisfactory to the Agents and certified by an Authorized Officer of
the US Borrower as being accurate and complete (A) listing all Accounts
Receivable of the US Borrower and its Subsidiaries as of such day, which shall
include the amount and age of each Account Receivable, showing separately those
which are more than 30, 60, 90 and 120 days old and a description of all Liens,
set-offs, defenses and counterclaims with respect thereto, together with a
reconciliation of such schedule with the schedule delivered to the Agents
pursuant to this clause (v)(A) for the immediately preceding fiscal month and
such other information as any Agent may request, (B) listing all accounts
payable of the US Borrower and its Subsidiaries as of each such day which shall
include the amount and age of each account payable and such other information as
any Agent may request, and (C) listing all Inventory of the US Borrower and its
Subsidiaries as of each such day, and containing a breakdown of such Inventory
by type and amount, the cost (unless the current market value is lower), by
location, the warehouse and production facility location and such other
information as any Agent may reasonably request, all in detail and in form
reasonably satisfactory to the Agents;
               (vi) as soon as available and in any event within 3 Business Days
after the end of each week commencing with the first week ending after the
Effective Date, a Borrowing Base Certificate, current as of the close of
business on the Friday of the immediately preceding week, supported by schedules
showing the derivation thereof and containing such detail and other information
as any Agent may reasonably request from time to time, provided that (A) the
Borrowing Base set forth in the Borrowing Base Certificate shall be effective
from and including the date such Borrowing Base Certificate is duly received by
the Agents but not including the date on which a subsequent Borrowing Base
Certificate is received by the Agents, unless any Agent in good faith disputes
the eligibility of any property included in the calculation of the Borrowing
Base or the valuation thereof by notice of such dispute to the Administrative
Borrower and (B) in the event of any dispute about the eligibility of any
property included in the calculation of the Borrowing Base or the valuation
thereof, such Agent’s good faith judgment shall control;
               (vii) no later than 45 days after the commencement of each Fiscal
Year, financial projections, supplementing and superseding the financial
projections for the period referred to in Section 6.01(g)(ii)(A), displayed on a
month by month basis and otherwise in form and substance reasonably satisfactory
to the Agents for such Fiscal Year for the Parent and its Subsidiaries, all such
financial projections to be prepared on a reasonable basis and in good faith,
and to be based on assumptions believed by the Parent to be reasonable at the
time made and from the best information then available to the Parent;
               (viii) promptly after any Credit Party knows that any
Governmental Authority is commencing a material non-routine investigation
against it, notice of such investigation and, thereafter, prompt reporting of
any information relative to such investigation requested by either of the
Agents;

- 77 -



--------------------------------------------------------------------------------



 



               (ix) as soon as possible, and in any event within 3 Business Days
of an Authorized Officer’s knowledge of an Event of Default or Default or the
occurrence of any event or development that could reasonably be expected to
result in a Material Adverse Effect, the written statement of an Authorized
Officer of the Parent setting forth the details of such Event of Default or
Default or other event or development having a Material Adverse Effect and the
action which the affected Credit Party proposes to take with respect thereto;
               (x) (A) as soon as possible and in any event within 10 days after
any Credit Party or any ERISA Affiliate thereof knows or has reason to know that
(1) any Reportable Event with respect to any Employee Plan has occurred that
could reasonably be expected to result in any liability to a Credit Party,
(2) any other Termination Event with respect to any Employee Plan has occurred
that could reasonably be expected to result in any liability to a Credit Party,
or (3) an accumulated funding deficiency has been incurred or an application has
been made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the IRC with respect to an Employee
Plan, a statement of an Authorized Officer of the US Borrower setting forth the
details of such occurrence and the action, if any, which such Credit Party or
such ERISA Affiliate proposes to take with respect thereto, (B) promptly and in
any event within 10 days after receipt thereof by any Credit Party or any ERISA
Affiliate thereof from the PBGC, copies of each notice received by any Credit
Party or any ERISA Affiliate thereof of the PBGC’s intention to terminate any
Employee Plan or to have a trustee appointed to administer any Employee Plan,
(C) promptly and in any event within 10 days after the filing thereof with the
Internal Revenue Service if requested by any Agent, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Employee Plan, (D) promptly and in any event within 10 days after any
Credit Party or any ERISA Affiliate thereof knows or has reason to know that a
required installment within the meaning of Section 412 of the IRC has not been
made when due with respect to an Employee Plan, (E) promptly and in any event
within 10 days after receipt thereof by any Credit Party or any ERISA Affiliate
thereof from a sponsor of a Multiemployer Plan or from the PBGC, a copy of each
notice received by any Credit Party or any ERISA Affiliate thereof concerning
the imposition or amount of withdrawal liability under Section 4202 of ERISA
which could reasonably be expected to result in a Material Adverse Effect or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, and (F) promptly and in any event within 10 days after
any Credit Party or any ERISA Affiliate thereof sends notice of a plant closing
or mass layoff (as defined in WARN) to employees, copies of each such notice
sent by such Credit Party or such ERISA Affiliate thereof;
               (xi) promptly after the commencement thereof but in any event not
later than 5 Business Days after service of process with respect thereto on, or
the obtaining of knowledge thereof by, any Credit Party, notice of each action,
suit or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
               (xii) copies of any material notices that any Credit Party
executes or receives in connection with any Material Contract if the notice
concerns a materially adverse development regarding such Material Contract;

- 78 -



--------------------------------------------------------------------------------



 



               (xiii) promptly after the sending or filing thereof, copies of
all statements, reports and other information any Credit Party sends to any
holders of its Indebtedness or its securities or files with the SEC or any
national (domestic or foreign) securities exchange;
               (xiv) promptly upon receipt thereof, copies of all financial
reports (including management letters), if any, submitted to any Credit Party by
its auditors in connection with any annual or interim audit of the books
thereof;
               (xv) promptly upon request, such other information concerning the
condition or operations, financial or otherwise, of any Credit Party as any
Agent may from time to time may reasonably request.
          (b) Additional Guaranties and Collateral Security. Cause:
               (i) each Subsidiary of any Loan Party created or acquired after
the Effective Date (the “New Subsidiary”) to execute and deliver to the
Collateral Agent promptly and in any event within 10 days after the formation or
acquisition thereof (A) a Guaranty (B) a Security Agreement (in the case of a
Domestic Subsidiary) or UK Security Documents (in the case of a Subsidiary that
is incorporated or organized under the laws of England and Wales), together with
(I) certificates (if any) evidencing all of the Capital Stock of such Domestic
Subsidiaries owned by such New Subsidiary, (II) undated stock powers executed in
blank, and (III) such opinions of counsel and such approving certificate of such
Subsidiaries as the Collateral Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such shares, (C) if such New Subsidiary has a fee interest in any real
property that would constitute After Acquired Property if it were acquired by a
Loan Party, one or more Mortgages creating on such real property a perfected,
first priority Lien on such real property, a Title Insurance Policy covering
such real property, a current ALTA survey of such real property and a surveyor’s
certificate, a Phase I Environmental Site Assessment with respect to such real
property, certified to the Collateral Agent by a company reasonably satisfactory
to the Collateral Agent, each in form and substance reasonably satisfactory to
the Collateral Agent, together with such other agreements, instruments, and
documents as the Collateral Agent may reasonably require whether comparable to
the documents required under Section 7.01(o) or otherwise, and (D) such other
agreements, instruments, approvals, legal opinions, or other documents
reasonably requested by the Collateral Agent in order to create, perfect,
establish the first priority of or otherwise protect any Lien purported to be
covered by any such Security Agreement or Mortgage, or otherwise to effect the
intent that such New Subsidiary shall become bound by all of the terms,
covenants, and agreements contained in the Loan Documents and that all property
and assets of such New Subsidiary shall become Collateral for the Obligations;
provided that (X) any Guaranty, Security Agreement, or Mortgage that is executed
and delivered by any New Subsidiary of a Loan Party that is a CFC pursuant to
the requirements set forth above in this clause (b)(i) shall be limited to the
UK Obligations, and (Y) if such New Subsidiary has any first-tier Subsidiaries
that are CFCs, and pledging or hypothecating more than 65% of the total
outstanding voting Capital Stock shall only secure the UK Obligations and shall
not secure the US Obligations; and

- 79 -



--------------------------------------------------------------------------------



 



               (ii) each Loan Party that is the owner of the Capital Stock of
such New Subsidiary to execute and deliver promptly and in any event within
10 days after the formation or acquisition of such New Subsidiary
(A) certificates (if any) evidencing all of the Capital Stock of such New
Subsidiary, (B) undated stock powers or other appropriate instruments or
assignment executed in blank, (C) such opinions of counsel and such approving
certificate of such New Subsidiary as the Collateral Agent may reasonably
request in respect of complying with any legend on any such certificate or any
other matter relating to such shares, and (D) such other agreements,
instruments, approvals, legal opinions, or other documents reasonably requested
by the Collateral Agent.
          (c) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects with all applicable laws,
rules, regulations, orders (excluding Environmental Laws, which are the subject
of Section 7.01(j) below), judgments and awards (including any settlement of any
claim that, if breached, could give rise to any of the foregoing), such
compliance to include (i) paying before the same become delinquent all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any of its properties (other than taxes, assessments
and governmental charges or levies or any other such lawful claims of a
Governmental Authority in an aggregate amount at any one time not to exceed
$100,000), and (ii) paying all other lawful claims of a Governmental Authority
which if unpaid might become a Lien or charge upon any of its properties,
except, in each case, to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP.
          (d) Preservation of Existence, Etc. Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, its good standing in the
jurisdiction of its organization, rights and privileges, and become or remain,
and cause each of its Subsidiaries to become or remain, duly qualified and in
good standing in each jurisdiction in which the character of the properties
owned or leased by it or in which the transaction of its business makes such
qualification necessary except where the failure to maintain and preserve such
rights and privileges or to become or remain duly qualified and in good standing
in a foreign jurisdiction could not reasonably be expected to have a Material
Adverse Effect.
          (e) Keeping of Records and Books of Account. Keep, and cause each of
its Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.
          (f) Inspection Rights. Permit, and cause each of its Subsidiaries to
permit, the Agents and representatives of any Agent at any time and from time to
time during normal business hours and upon reasonable notice, at the expense of
the Borrowers (subject to the limitations set forth in Section 4.01), to examine
and make copies of and abstracts from its records and books of account, to visit
and inspect its properties, to verify leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, Phase I Environmental Site Assessments or examinations
and to discuss its affairs, finances and accounts with any of its directors,
officers, managerial employees, independent accountants or any of its other
representatives.

- 80 -



--------------------------------------------------------------------------------



 



          (g) Maintenance of Properties, Etc. (i) Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which are necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear and casualty excepted,
except to the extent any such failure to preserve could not reasonably be
expected to result in an Individual Loan Party Material Adverse Effect, and
(ii) comply, and cause each of its Subsidiaries to comply, at all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder, except to the extent any such noncompliance could not reasonably be
expected to result in an Individual Loan Party Material Adverse Effect.
          (h) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations (including comprehensive general liability, hazard,
rent and business interruption insurance) with respect to its properties
(including all real properties leased or owned by it) and business, in such
amounts and covering such risks as is required by any Governmental Authority
having jurisdiction with respect thereto or as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and located and in any event in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent. All policies covering the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Agents and the Lenders, as its interests may appear, in case of loss, under a
standard non-contributory “lender” or “secured party” clause and are to contain
such other provisions as the Collateral Agent may require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All certificates of insurance are to be delivered to the Collateral
Agent and the policies are to be premium prepaid, with the loss payable and
additional insured endorsement in favor of the Collateral Agent and such other
Persons as the Collateral Agent may designate from time to time, and shall
provide for not less than 30 days prior written notice to the Collateral Agent
of the exercise of any right of cancellation. If any Credit Party or any of its
Subsidiaries fails to maintain such insurance, the Collateral Agent may arrange
for such insurance, but at the Borrowers’ expense and without any responsibility
on the Collateral Agent’s part for obtaining the insurance, the solvency of the
insurance companies, the adequacy of the coverage, or the collection of claims.
Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent shall have the sole right, in the name of the Lenders, any
Credit Party and its Subsidiaries, to file claims under any insurance policies,
to receive, receipt and give acquittance for any payments that may be payable
thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.
          (i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and
cause each of its Subsidiaries to obtain, maintain and preserve, and take all
necessary action to timely renew, all permits, licenses, authorizations,
approvals, entitlements and accreditations which are necessary or useful in the
proper conduct of its business except where the failure to obtain, maintain and
preserve could not reasonably be expected to have a Material Adverse Effect.
          (j) Environmental. (i) Keep any property either owned or operated by
it or any of its Subsidiaries free of any Environmental Liens except for deed
restrictions and

- 81 -



--------------------------------------------------------------------------------



 



other institutional controls that are utilized in connection with any mandatory
remedial actions at such property; (ii) comply, and cause each of its
Subsidiaries to comply, in all material respects with Environmental Laws and
provide to the Collateral Agent any documentation of such compliance which the
Collateral Agent may reasonably request, except where failure to comply could
not reasonably be expected to result in a Material Adverse Effect; (iii) provide
the Agents written notice within 5 days of any Release of a Hazardous Material
in excess of any reportable quantity from or onto property owned or operated by
it or any of its Subsidiaries and take any Remedial Actions required to abate
said Release, except for such Releases or Remedial Actions that could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; (iv) promptly provide the Agents with written notice within
10 days of the receipt of any of the following: (A) notice that an Environmental
Lien has been filed against any property of any Credit Party or any of its
Subsidiaries, except for deed restrictions and other institutional controls that
are utilized in connection with any mandatory remedial actions at such property;
(B) commencement of any Environmental Action or notice that an Environmental
Action will be filed against any Credit Party or any of its Subsidiaries, except
for Environmental Actions that could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect; and (C) notice of
a violation, citation or other administrative order, except for violations,
citations, or other administrative orders that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect and
(v) defend, indemnify and hold harmless the Agents and the Lenders and their
transferees, and their respective employees, agents, officers and directors,
from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs or expenses (including attorney and consultant fees,
investigation and laboratory fees, court costs and litigation expenses) arising
out of (A) the presence, disposal, release or threatened release of any
Hazardous Materials on any property at any time owned or occupied by any Credit
Party or any of its Subsidiaries (or its predecessors in interest or title),
(B) any personal injury (including wrongful death) or property damage (real or
personal) arising out of or related to such Hazardous Materials, (C) any
investigation, lawsuit brought or threatened, settlement reached or government
order relating to such Hazardous Materials, (D) any violation of any
Environmental Law or (E) any Environmental Action filed against any Agent or any
Lender; provided, that none of the Parent or its Subsidiaries shall have any
obligations to indemnify any Agent or any Lender to the extent that any of the
above results directly from the gross negligence or willful misconduct of such
Agent or Lender as determined in a final judgment by a court of competent
jurisdiction.
          (k) Further Assurances. Take such action and execute, acknowledge and
deliver, and cause each of its Subsidiaries to take such action and execute,
acknowledge, and deliver, at its sole cost and expense, such agreements,
instruments, or other documents as any Agent may require from time to time in
order (i) to carry out more effectively the purposes of this Agreement and the
other Loan Documents, (ii) to subject to valid and perfected first priority
Liens (subject to Permitted Liens) any of the Collateral or any other property
of any Credit Party and its Subsidiaries, (iii) to establish and maintain the
validity and effectiveness of any of the Loan Documents and the validity,
perfection and priority of the Liens intended to be created thereby, and (iv) to
better assure, convey, grant, assign, transfer and confirm unto each Agent, each
Lender the rights now or hereafter intended to be granted to it under this
Agreement or any other Loan Document. In furtherance of the foregoing, to the
maximum extent permitted by applicable law, each Loan Party (A) if a Loan Party
has failed to comply with its undertakings in this Section after a written
request therefore, authorizes each Agent to execute any such

- 82 -



--------------------------------------------------------------------------------



 



agreements, instruments, or other documents in such Loan Party’s name and to
file such agreements, instruments or other documents in any appropriate filing
office, (B) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (C) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.
          (l) Change in Collateral; Collateral Records. (i) Give the Collateral
Agent not less than 30 days prior written notice of any change in the location
(other than equipment out for repair, samples, Equipment at employee’s homes) of
any Collateral, other than to (or in-transit between) locations set forth on
Schedule 6.01(ff) and any new locations acquired after the Closing and added to
such Schedule by written notice to the Agents, and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon, (ii) advise the Collateral Agent promptly, in sufficient
detail, of any material adverse change relating to the type, quantity or quality
of the Collateral or the Lien granted thereon, and (iii) execute and deliver,
and cause each of its Subsidiaries to execute and deliver, to the Collateral
Agent for the benefit of the Agents and the Lenders from time to time, solely
for the Collateral Agent’s convenience in maintaining a record of Collateral,
such written statements and schedules as the Collateral Agent may reasonably
require, designating, identifying or describing the Collateral.
          (m) Landlord Waivers; Collateral Access Agreements.
               (i) At any time any Collateral with a book value in excess of
$150,000 is stored on any real property of any Borrower or any other Loan Party
(whether such real property is now existing or acquired after the Effective
Date) which is not owned by such Borrower or any other Loan Party, use
commercially reasonable efforts to obtain written subordinations or waivers, in
form and substance reasonably satisfactory to the Collateral Agent, of all
present and future Liens to which the owner or lessor of such premises may be
entitled to assert against the Collateral; provided, that in the event the Loan
Parties are unable to obtain any such written subordination or waiver the
Administrative Agent may, in its reasonable discretion, establish such reserves
as it deems necessary with respect to any such Collateral; and
               (ii) Use commercially reasonable efforts to obtain written access
agreements, in form and substance reasonably satisfactory to the Collateral
Agent, providing access to Collateral with a book value in excess of $150,000
stored on any premises not owned by any Borrower or any other Loan Party in
order to remove such Collateral from such premises during an Event of Default;
provided, that in the event the Loan Parties are unable to obtain any such
written access agreements, the Administrative Agent may, in its reasonable
discretion, establish such reserves as it deems necessary with respect to any
such Collateral; provided that with respect to locations in Canada, the
Netherlands, and China, the Loan Parties shall only be required to perform the
actions in clauses (i) and (ii) upon the request of Collateral Agent.
          (n) Subordination. Cause all Indebtedness and other obligations now or
hereafter owed by it to any of its Subsidiaries, to be subordinated in right of
payment and

- 83 -



--------------------------------------------------------------------------------



 



security to the Obligations pursuant to a subordination agreement in form and
substance reasonably satisfactory to the Collateral Agent if requested.
          (o) After Acquired Property. Upon the acquisition by it or any of its
Subsidiaries of any After Acquired Property, immediately so notify the
Collateral Agent, setting forth with specificity a description of the interest
acquired, the location of the real property, any structures or improvements
thereon and either an appraisal or such Loan Party’s good-faith estimate of the
current estimated fair market value of such real property (for purposes of this
Section, the “Current Value”). The Collateral Agent shall notify such Loan Party
whether it intends to require a Mortgage and the other documents referred to
below. Upon receipt of such notice requesting a Mortgage, the Person which has
acquired such After Acquired Property shall promptly furnish to the Collateral
Agent the following, each in form and substance satisfactory to the Collateral
Agent: (i) a Mortgage with respect to such real property and related assets
located at the After Acquired Property, each duly executed by such Person and in
recordable form; (ii) evidence of the recording of the Mortgage referred to in
clause (i) above in such office or offices as may be necessary or, in the
opinion of the Collateral Agent, desirable to create and perfect a valid and
enforceable first priority Lien on the property purported to be covered thereby
or to otherwise protect the rights of the Agents and the Lenders thereunder,
(iii) a Title Insurance Policy, (iv) a survey of such real property, certified
to the Collateral Agent and to the issuer of the Title Insurance Policy by a
licensed professional surveyor reasonably satisfactory to the Collateral Agent,
(v) Phase I Environmental Site Assessments with respect to such real property,
certified to the Collateral Agent by a company reasonably satisfactory to the
Collateral Agent, and (vi) such other documents or instruments (including
opinions of counsel) as the Collateral Agent may reasonably require. The
Borrowers shall pay all fees and expenses, including reasonable attorneys fees
and expenses, and all title insurance charges and premiums, in connection with
each Loan Party’s obligations under this Section 7.01(o).
          (p) Fiscal Year. Cause the Fiscal Year of the Parent and its
Subsidiaries to end on December 31st of each calendar year unless the Agents
consent to a change in such fiscal year of Parent and its Subsidiaries (and
appropriate related changes to this Agreement).
          (q) Borrowing Base. Maintain all Revolving Loans in compliance with
the then current Borrowing Base.
     Section 7.02 Negative Covenants. So long as any principal of or interest on
any Loan, or any other Obligation (other than unasserted contingent
indemnification Obligations ) shall remain unpaid or any Lender shall have any
Commitment hereunder, each Loan Party shall not and shall not permit any of its
Subsidiaries to:
          (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit
any of its Subsidiaries to create, incur, assume or suffer to exist, any Lien
upon or with respect to any of its properties, whether now owned or hereafter
acquired; file or suffer to exist under the Uniform Commercial Code or any
similar law or statute of any jurisdiction, a financing statement (or the
equivalent thereof) that names it or any of its Subsidiaries as debtor; sign or
suffer to exist any security agreement authorizing any secured party thereunder
to file such financing statement (or the equivalent thereof); sell any of its
property or assets subject to an

- 84 -



--------------------------------------------------------------------------------



 



understanding or agreement, contingent or otherwise, to repurchase such property
or assets (including sales of accounts receivable) with recourse to it or any of
its Subsidiaries or assign or otherwise transfer, or permit any of its
Subsidiaries to assign or otherwise transfer, any account or other right to
receive income; other than, as to all of the above, Permitted Liens; provided,
that, no Liens shall be permitted on any assets included in the Borrowing Base
other than (i) the Liens of the Collateral Agent for the benefit of the Agents
and the Lenders, and (ii) Permitted Liens that have priority over the Collateral
Agent’s Liens under applicable law so long the Administrative Agent has imposed
a reserve against the Borrowing Base in an amount equal to the Indebtedness
secured by such Liens.
          (b) Indebtedness. Create, incur, assume, guarantee or suffer to exist,
or otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.
          (c) Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve,
or merge, consolidate or amalgamate with any Person, or convey, sell, lease or
sublease, transfer or otherwise dispose of, whether in one transaction or a
series of related transactions, all or any part of its business, property or
assets, whether now owned or hereafter acquired (or agree to do any of the
foregoing), or purchase or otherwise acquire, whether in one transaction or a
series of related transactions, all or substantially all of the assets of any
Person (or any division thereof) (or agree to do any of the foregoing), or
permit any of its Subsidiaries to do any of the foregoing; provided, however,
that
               (i) Parent and its Subsidiaries may enter into Permitted Mergers;
and
               (ii) any Loan Party and its Subsidiaries may make Permitted
Dispositions.
          (d) Change in Nature of Business; Change in Independent Certified
Public Accountant. Make, or permit any of its Subsidiaries to make, any change
in the nature of its business as described in Section 6.01(l), or acquire any
material properties or assets that are not reasonably related to the conduct of
such business activities. Make any change in its independent certified public
accountant without the prior written consent of the Collateral Agent.
          (e) Loans, Advances, Investments, Etc. Make or commit or agree to make
any loan, advance guarantee of obligations, other extension of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or purchase all or substantially all of the
assets of any other Person, or permit any of its Subsidiaries to do any of the
foregoing, except for: (i) investments existing on the date hereof, as set forth
on Schedule 7.02(e) hereto, but not any increase in the amount

- 85 -



--------------------------------------------------------------------------------



 



thereof as set forth in such Schedule or any other modification of the terms
thereof, (except for an increase in value thereof) (ii) loans and advances by US
Borrower to Target pursuant to the Intercompany Loan Agreement, and loans from
US Loan Parties to any other US Loan Party and Foreign Loan Parties to any other
Foreign Loan Party (iii) Permitted Investments, (iv) loans to employees of the
Loan Parties to enable them to purchase Capital Stock of the Parent, so long as
the transaction is consummated on a non-cash basis, investments in direct and
indirect Subsidiaries of Parent in existence on the Closing Date in the form of
Capital Stock issued by Parent’s Subsidiaries, to the extent that such Capital
Stock is described on Schedule 6.01(e).
          (f) Lease Obligations. Create, incur or suffer to exist, or permit any
of its Subsidiaries to create, incur or suffer to exist, any obligations as
lessee for the payment of rent for any real or personal property in connection
with any sale and leaseback transaction.
          (g) Financial Assistance. Use any of the proceeds of any Loan under
this Agreement or act in any way that infringes with Section 151 of the
Companies Act or other statutory obligation whether in England and Wales or
elsewhere.
          (h) Restricted Payments. (i) Declare or pay any dividend or other
distribution, direct or indirect, on account of any Capital Stock of any Credit
Party or any of its Subsidiaries, now or hereafter outstanding, (ii) make any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock of any Credit Party or any direct or indirect parent of any Credit Party,
now or hereafter outstanding, (iii) make any payment to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights for the purchase
or acquisition of shares of any class of Capital Stock of any Credit Party, now
or hereafter outstanding, or (iv) pay any management fees or any other fees or
expenses (including the reimbursement thereof by any Credit Party or any of its
Subsidiaries) pursuant to any management, consulting or other services agreement
to any of the shareholders or other equityholders of any Credit Party or any of
its Subsidiaries or other Affiliates, or to any other Subsidiaries or Affiliates
of any Credit Party; provided, however, that so long as no Default or Event of
Default has occurred and is continuing or would result therefrom (A) any
Subsidiary of US Borrower may pay dividends or make advances to the US Borrower,
(B) so long as Availability plus Qualified Cash both before and after giving
effect thereto is not less than $3,500,000, the Parent may pay the management
fees payable pursuant to the Management Agreement and make payments in respect
of reasonable out-of-pocket expense reimbursements required to be made pursuant
to the terms of the Management Agreement, provided, that such reasonable
out-of-pocket expense reimbursements may be paid regardless of the existence of
any Default or Event of Default, and regardless of the amount of Availability
maintained by US Borrower, (C) so long as Availability plus Qualified Cash both
before and after giving effect thereto is not less than $3,500,000, the Parent
may repurchase or redeem Capital Stock issued to employees of US Borrower in an
aggregate amount not to exceed $250,000 pursuant to any employee stock ownership
play upon the termination, retirement or death of any such employee in
accordance with the provision of such plan; and (D) the Parent may pay dividends
in the form of common Capital Stock.
          (i) Federal Reserve Regulations. Permit any Loan or the proceeds of
any Loan under this Agreement to be used for any purpose that would cause such
Loan to be a margin loan under the provisions of Regulation T, U or X of the
Board.

- 86 -



--------------------------------------------------------------------------------



 



          (j) Transactions with Affiliates. Enter into, renew, extend or be a
party to, or permit any of its Subsidiaries to enter into, renew, extend or be a
party to, any transaction or series of related transactions (including the
purchase, sale, lease, transfer or exchange of property or assets of any kind or
the rendering of services of any kind) with any Affiliate, except (i) in the
ordinary course of business for fair consideration and on terms and conditions
at least as favorable as would be obtained by such Loan Party at that time in a
comparable arm’s length transaction with a Person that is not an Affiliate
thereof, (ii) transactions with another Loan Party and (iii) transactions
permitted by Section 7.02(e) or (h).
          (k) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Credit Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Credit Party or any of its Subsidiaries, (ii) to pay or prepay or
to subordinate any Indebtedness owed to any Credit Party or any of its
Subsidiaries, (iii) to make loans or advances to any Credit Party or any of its
Subsidiaries or (iv) to transfer any of its property or assets to any Credit
Party or any of its Subsidiaries, or permit any of its Subsidiaries to do any of
the foregoing; provided, however, that nothing in any of clauses (i) through
(iv) of this Section 7.02(k) shall prohibit or restrict compliance with:
          (A) this Agreement and the other Loan Documents;
          (B) any agreements in effect on the date of this Agreement and
described on Schedule 7.02(k);
          (C) any applicable law, rule or regulation (including applicable
currency control laws and applicable state corporate statutes restricting the
payment of dividends in certain circumstances);
          (D) in the case of clause (iv), any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is leased or licensed; or
          (E) in the case of clause (iv), any agreement, instrument or other
document evidencing a Permitted Lien that restricts, on customary terms, the
transfer of any property or assets subject thereto.
          (l) Limitation on Issuance of Capital Stock. Except for the issuance
or sale of common stock or Permitted Preferred Stock by the Parent, issue or
sell or enter into any agreement or arrangement for the issuance and sale of, or
permit any of its Subsidiaries to issue or sell or enter into any agreement or
arrangement for the issuance and sale of, any shares of its Capital Stock, any
securities convertible into or exchangeable for its Capital Stock or any
warrants.
          (m) Modifications of Indebtedness, Organizational Documents and
Certain Other Agreements; Etc. (i) Amend, modify or otherwise change (or permit
the amendment, modification or other change in any manner of) any of the
provisions of any of its or

- 87 -



--------------------------------------------------------------------------------



 



its Subsidiaries’ Indebtedness or of any instrument or agreement (including the
Intercompany Note and any other purchase agreement, indenture, loan agreement,
or security agreement) relating to any such Indebtedness if such amendment,
modification or change would shorten the final maturity or average life to
maturity of, or require any payment to be made earlier than the date originally
scheduled on, such Indebtedness, would increase the interest rate applicable to
such Indebtedness, would change the subordination provisions, if any, of such
Indebtedness, or would otherwise be adverse to the Lenders or the issuer of such
Indebtedness in any respect, (ii) make any voluntary or optional payment,
prepayment, redemption, defeasance, sinking fund payment or other acquisition
for value of any of its or its Subsidiaries’ Indebtedness (including by way of
depositing money or securities with the trustee therefor before the date
required for the purpose of paying any portion of such Indebtedness when due),
or refund, refinance, replace or exchange any other Indebtedness for any such
Indebtedness other than (A) the Obligations, (B) to the extent such Indebtedness
is otherwise expressly permitted by the definition of “Permitted Indebtedness”,
or (C) prepayments of Indebtedness permitted under (I) clause (c) or clause
(d) of the definition of “Permitted Indebtedness” with the proceeds of a
Disposition of the assets securing such Indebtedness so long as the Liens on
such assets, and such Disposition, are expressly permitted hereunder, and (II)
clause (k) of the definition of “Permitted Indebtedness”, (iii) make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any outstanding Indebtedness as a result of any asset sale, change of
control, issuance and sale of debt or equity securities or similar event, or
give any notice with respect to any of the foregoing except as permitted by the
foregoing Section 7.02(m)(ii)(C), (iv) except as permitted by Section 7.02(c),
amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN, (v) amend, modify or otherwise
change its certificate of incorporation or bylaws (or other similar
organizational documents), including by the filing or modification of any
certificate of designation, or any agreement or arrangement entered into by it,
with respect to any of its Capital Stock (including any shareholders’
agreement), or enter into any new agreement with respect to any of its Capital
Stock, except any such amendments, modifications or changes or any such new
agreements or arrangements pursuant to this clause (v) that either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, or (vi) amend, modify or otherwise change (or permit the
amendment, modification or other change in any manner of) any of the provisions
of the Management Agreement in a manner adverse to the Lenders or the Credit
Parties.
          (n) Investment Company Act of 1940. Engage in any business, enter into
any transaction, use any securities or take any other action or permit any of
its Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.
          (o) [Intentionally Omitted].
          (p) ERISA. Except where any failure to comply could not reasonably be
expected to result in an Individual Loan Party Material Adverse Effect,
(i) engage, or permit any ERISA Affiliate to engage, in any transaction
described in Section 4069 of ERISA; (ii) engage, or permit any ERISA Affiliate
to engage, in any prohibited transaction described in

- 88 -



--------------------------------------------------------------------------------



 



Section 406 of ERISA or 4975 of the IRC for which a statutory or class exemption
is not available or a private exemption has not previously been obtained from
the U.S. Department of Labor; (iii) adopt or permit any ERISA Affiliate to adopt
any employee welfare benefit plan within the meaning of Section 3(1) of ERISA
which provides benefits to employees after termination of employment other than
as required by Section 601 of ERISA or applicable law (other than those plans
already adopted and set forth on Schedule 7.02(p)); (iv) fail to make any
contribution or payment to any Multiemployer Plan which it or any ERISA
Affiliate may be required to make under any agreement relating to such
Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit any
ERISA Affiliate to fail, to pay any required installment or any other payment
required under Section 412 of the IRC on or before the due date for such
installment or other payment.
          (q) Environmental. Permit the use, handling, generation, storage,
treatment, release or disposal of Hazardous Materials at any property owned or
leased by it or any of its Subsidiaries, except in compliance with Environmental
Laws and so long as such handling, generation, storage, treatment, release or
disposal of Hazardous Materials does not result in a Material Adverse Effect.
          (r) Certain Agreements. Agree to any material amendment or other
material change to or material waiver of any of its rights under any Material
Contract, in each case that could reasonably be expected to result in an
Individual Loan Party Material Adverse Effect.
     Section 7.03 Financial Covenants. So long as any principal of or interest
on any Loan, or any other Obligation (other than unasserted contingent
indemnification Obligations) shall remain unpaid or any Lender shall have any
Commitment hereunder, each Loan Party shall not:
          (a) Consolidated Leverage Ratio. Permit the ratio of Consolidated
Funded Indebtedness (net of Qualified Cash) of Parent and its Subsidiaries as of
the last day of any fiscal quarter set forth below to TTM EBITDA of Parent and
its Subsidiaries for the period ended as of the last day of such fiscal quarter
to be greater than the applicable ratio set forth below:

          Fiscal Quarter End   Consolidated Leverage Ratio
June 30, 2007
    4.62:1.00  
September 30, 2007
    4.58:1.00  
December 31, 2007
    4.50:1.00  
March 31, 2008
    4.16:1.00  
June 30, 2008
    3.97:1.00  
September 30, 2008
    3.83:1.00  
December 31, 2008
    3.72:1.00  
March 31, 2009
    3.48:1.00  
June 30, 2009
    3.41:1.00  
September 30, 2009
    3.21:1.00  
December 31, 2009 and the last day of each fiscal quarter of Parent thereafter
    3.03:1.00  

- 89 -



--------------------------------------------------------------------------------



 



          (b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage
Ratio of the Parent and its Subsidiaries for the period of 4 consecutive fiscal
quarters ended as of the last day of any fiscal quarter set forth below to be
less than the applicable ratio set forth opposite such date:

          Fiscal Quarter End   Fixed Charge Coverage Ratio
June 30, 2007
    1.22:1.00  
September 30, 2007
    1.20:1.00  
December 31, 2007
    1.18:1.00  
March 31, 2008
    1.25:1.00  
June 30, 2008
    1.27:1.00  
September 30, 2008
    1.24:1.00  
December 31, 2008
    1.19:1.00  
March 31, 2009
    1.28:1.00  
June 30, 2009
    1.35:1.00  
September 30, 2009
    1.41:1.00  
December 31, 2009 and the last day of each fiscal quarter of Parent thereafter
    1.48:1.00  

          (c) TTM EBITDA. Permit TTM EBITDA of the Parent and its Subsidiaries
as the last day of any fiscal quarter set forth below to be less than the
applicable amount set forth opposite such date:

          Fiscal Quarter End   TTM EBITDA
June 30, 2007
  $ 21,000,000  
September 30, 2007
  $ 20,300,000  
December 31, 2007
  $ 20,000,000  
March 31, 2008
  $ 21,000,000  
June 30, 2008
  $ 21,700,000  
September 30, 2008
  $ 21,900,000  
December 31, 2008
  $ 21,900,000  
March 31, 2009
  $ 22,800,000  
June 30, 2009
  $ 23,000,000  
September 30, 2009
  $ 23,300,000  
December 31, 2009 and the last day of each fiscal quarter of Parent thereafter
  $ 23,500,000  

          (d) Capital Expenditures. Make Capital Expenditures in any Fiscal Year
in excess of the amount set forth in the following table for the applicable
period:

- 90 -



--------------------------------------------------------------------------------



 



         
Fiscal Year 2007
  $ 3,700,000  
Fiscal Year 2008
  $ 4,300,000  
Fiscal Year 2009
  $ 4,300,000  
Fiscal Year 2010
  $ 4,300,000  
Fiscal Year 2011
  $ 4,300,000  

provided that if the amount of the Capital Expenditures permitted to be made in
any calendar year as set forth in the above table is greater than the actual
amount of the Capital Expenditures actually made in such calendar year (such
amount, the “Excess Amount”), then 100% of such Excess Amount (the “Carry-Over
Amount”) may be carried forward to the next succeeding calendar year; provided
further that the Carry-Over Amount applicable to one calendar year may not be
carried forward to another calendar year.
ARTICLE VIII
MANAGEMENT, COLLECTION AND STATUS OF
ACCOUNTS RECEIVABLE AND OTHER COLLATERAL
     Section 8.01 Collection of Accounts Receivable; Management of Collateral.
          (a) On or prior to the date that is (i) 30 days after the Effective
Date with respect to the US Loan Parties and (ii) 45 days after the Effective
Date with respect to Foreign Loan Parties, the Loan Parties shall assist the
Administrative Agent in establishing, and, during the term of this Agreement,
maintaining blocked accounts (the “Blocked Accounts”) with respect to the Loan
Parties’ and their respective Subsidiaries’ principal concentration accounts
with the financial institution set forth on Schedule 8.01 hereto (the “Blocked
Account Bank”), and entering into a control agreement relating to the Blocked
Account with the applicable Loan Party, Collateral Agent, and the Blocked
Account Bank. Each Loan Party and each of their respective Subsidiaries shall
irrevocably instruct its Account Debtors, with respect to their Accounts
Receivable, to remit all payments to be made by them, whether by means of checks
or other drafts or by wire transfer or by Automated Clearing House, Inc.
payment, to a Blocked Account and shall instruct the Blocked Account Bank to
deposit all amounts received by it to a Blocked Account at such Blocked Account
Bank on the day received or, if such day is not a Business Day, on the next
succeeding Business Day. Each Loan Party and each of their respective
Subsidiaries will enforce, collect and receive all amounts owing on their
Accounts Receivable for the Agents’ benefit and on the Administrative Agent’s
behalf, but at such Loan Party’s expense; such privilege shall terminate, at the
election of any Agent, upon the occurrence and during the continuation of a
Triggering Event. All checks, drafts, notes, money orders, acceptances, cash and
other evidences of Indebtedness received directly by any Loan Party or any of
their respective Subsidiaries from any Account Debtor, as proceeds from their
Accounts Receivable, or as proceeds of any other Collateral, shall be held by
such Loan Party or such Subsidiaries in trust for the Agents and the Lenders and
upon receipt be deposited by such Loan Party or such Subsidiaries in original
form and no later than the next Business Day after receipt thereof into a
Blocked Account. The Loan Parties and such Subsidiaries shall not commingle such
collections with their own funds or with the proceeds of any assets not included
in the

- 91 -



--------------------------------------------------------------------------------



 



Collateral. All funds received in the Blocked Accounts (i) after the occurrence
and during the continuance of a Triggering Event, upon request by Collateral
Agent, shall be sent by wire transfer or Automated Clearing House, Inc. payment
to the Payment Office to be credited to the Administrative Agent’s Account for
application at the end of each Business Day when such funds are received in
Administrative Agent’s Account to reduce the then principal balance of the Loans
in accordance with Section 4.04, conditional upon final payment to the
Administrative Agent, and (ii) at all other times, may be transferred to an
operating account of US Borrower. No checks, drafts or other instruments
received by the Administrative Agent shall constitute final payment to the
Administrative Agent unless and until such checks, drafts or instruments have
actually been collected.
          (b) So long as no Event of Default has occurred and is continuing, the
Loan Parties and their respective Subsidiaries may enforce, collect and receive
all amounts owing on the Accounts Receivable. After the occurrence and during
the continuance of an Event of Default, the Collateral Agent may send a notice
of assignment or notice of the Lenders’ security interest to any and all Account
Debtors and, thereafter, the Collateral Agent shall have the sole right to
collect the Accounts Receivable and payment intangibles of the Loan Parties and
their respective Subsidiaries or take possession of the Collateral and the books
and records relating thereto. After the occurrence and during the continuation
of an Event of Default, the Loan Parties and their Subsidiaries shall not,
without prior written consent of the Collateral Agent, grant any extension of
time of payment of any Account Receivable or payment intangible, compromise or
settle any Account Receivable or payment intangible for less than the full
amount thereof, release, in whole or in part, any Person or property liable for
the payment thereof, or allow any credit or discount whatsoever thereon.
          (c) Each Loan Party hereby appoints each Agent or its designee on
behalf of such Agent as such Loan Party’s attorney-in-fact with power
exercisable during the continuance of an Event of Default to (i) endorse such
Loan Party’s name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Accounts Receivable or payment
intangibles of such Loan Party, (ii) sign such Loan Party’s name on any invoice
or bill of lading relating to any of the Accounts Receivable or payment
intangibles of such Loan Party, drafts against Account Debtors with respect to
Accounts Receivable or payment intangibles of such Loan Party, assignments and
verifications of Accounts Receivable or payment intangibles and notices to
Account Debtors with respect to Accounts Receivable or payment intangibles of
such Loan Party, (iii) send verification of Accounts Receivable of such Loan
Party, and (iv) notify the Postal Service authorities to change the address for
delivery of mail addressed to such Loan Party to such address as such Agent may
designate and to do all other acts and things necessary to carry out this
Agreement. All acts of said attorney or designee are hereby ratified and
approved, and said attorney or designee shall not be liable for any acts of
omission or commission (other than acts of omission or commission constituting
gross negligence, bad faith, or willful misconduct as determined by a final
judgment of a court of competent jurisdiction), or for any error of judgment or
mistake of fact or law; this power being coupled with an interest is irrevocable
until all of the Loans and other Obligations under the Loan Documents are paid
in full and all of the Commitments are terminated.
          (d) Nothing herein contained shall be construed to constitute any
Agent as agent of any Loan Party for any purpose whatsoever, and the Agents
shall not be

- 92 -



--------------------------------------------------------------------------------



 



responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence, bad faith, or willful misconduct as determined by a final
judgment of a court of competent jurisdiction). The Agents shall not, under any
circumstance or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Accounts Receivable of any Loan Party or any instrument received
in payment thereof or for any damage resulting therefrom (other than acts of
omission or commission constituting gross negligence or willful misconduct as
determined by a final judgment of a court of competent jurisdiction). The
Agents, by anything herein or in any assignment or otherwise, do not assume any
of the obligations under any contract or agreement assigned to any Agent and
shall not be responsible in any way for the performance by the Borrower of any
of the terms and conditions thereof.
          (e) If any Account Receivable of any Loan Party includes a charge for
any tax payable to any Governmental Authority, each Agent is hereby authorized
(but in no event obligated) in its discretion to pay the amount thereof to the
proper taxing authority for such Loan Party’s account and to charge the
Borrowers therefor. The Borrowers shall notify the Agents if any Account
Receivable of any Loan Party includes any taxes due to any such Governmental
Authority and, in the absence of such notice, the Agents shall have the right to
retain the full proceeds of such Account Receivable and shall not be liable for
any taxes that may be due by reason of the sale and delivery creating such
Account Receivable.
          (f) Notwithstanding any other terms set forth in the Loan Documents,
the rights and remedies of the Agents and the Lenders herein provided, and the
obligations of the Loan Parties set forth herein, are cumulative of, may be
exercised singly or concurrently with, and are not exclusive of, any other
rights, remedies or obligations set forth in any other Loan Document or as
provided by law.
     Section 8.02 Accounts Receivable Documentation. The Loan Parties will at
such intervals as the Agents may require, execute and deliver confirmatory
written assignments of the Accounts Receivable to the Agents and furnish such
further schedules or information as any such Agent may require relating to the
Accounts Receivable, including sales invoices or the equivalent, credit memos
issued, remittance advices, reports and copies of deposit slips and copies of
original shipping or delivery receipts for all merchandise sold. In addition,
the Loan Parties shall notify the Agents of any non-compliance in respect of the
representations, warranties and covenants contained in Section 8.03. The items
to be provided under this Section 8.02 are to be in form reasonably satisfactory
to the Agents and are to be executed and delivered to the Agents from time to
time solely for their convenience in maintaining records of the Collateral. The
Loan Parties’ failure to give any of such items to the Agents shall not affect,
terminate, modify or otherwise limit the Collateral Agent’s Lien on the
Collateral. The Borrowers shall not re-date any invoice or sale or make sales on
extended dating beyond that customary in the Borrowers’ industry, and shall not
re-bill any Accounts Receivable without promptly disclosing the same to the
Agents and providing the Agents with a copy of such re-billing, identifying the
same as such. If any Borrower becomes aware of anything materially detrimental
to any of the Borrowers’ customers’ credit, the Borrowers will promptly advise
the Agents thereof.

- 93 -



--------------------------------------------------------------------------------



 



     Section 8.03 Status of Accounts Receivable and Other Collateral. With
respect to Collateral of any Loan Party at the time the Collateral becomes
subject to the Collateral Agent’s Lien, each Loan Party covenants, represents
and warrants: (a) such Loan Party shall be the sole owner, free and clear of all
Liens (except for the Liens granted in the favor of the Collateral Agent for the
benefit of the Agents and the Lenders and Permitted Liens), and shall be fully
authorized to sell, transfer, pledge or grant a security interest in each and
every item of said Collateral; (b) as of the date of the Borrowing Base report
most recently delivered to either Agent, each Account Receivable identified by
any Borrower as an Eligible Account Receivable in such Borrowing Base report
submitted to the Agents shall be a good and valid account representing a bona
fide indebtedness incurred by the Account Debtor therein named, for a fixed sum
as set forth in the invoice relating thereto; (c) it will give the Agents prompt
notice if any Eligible Account Receivable in excess of $250,000 and identified
by any Borrower as an Eligible Account Receivable in a Borrowing Base report
submitted to the Agents shall become subject to any defense, offset,
counterclaim, discount or allowance except as may be stated in the invoice
relating thereto, discounts and allowances as may be customary in such Loan
Party’s business and as otherwise disclosed to the Agents; (d) none of the
transactions underlying or giving rise to any Account Receivable identified by
any Borrower as an Eligible Account Receivable in a Borrowing Base report
submitted to either Agent shall violate any applicable state or federal laws or
regulations, and all documents relating thereto shall be legally sufficient
under such laws or regulations and shall be legally enforceable in accordance
with their terms; (e) as of the date of the Borrowing Base report most recently
delivered to either Agent, no agreement under which any deduction or offset of
any kind, other than normal trade discounts, may be granted or shall have been
made by such Loan Party at or before the time any Account Receivable identified
by any Borrower as an Eligible Account Receivable in such Borrowing Base report
submitted to either Agent is created; (f) as of the date of the Borrowing Base
report most recently delivered to either Agent, all agreements, instruments and
other documents relating to any Account Receivable identified by any Borrower as
an Eligible Account Receivable in such Borrowing Base report submitted to either
Agent shall be true and correct and in all material respects what they purport
to be; (g) as of the date of the Borrowing Base report most recently delivered
to either Agent, all signatures and endorsements that appear on all material
agreements, instruments and other documents relating to any Account Receivable
identified by any Borrower as an Eligible Account Receivable in such Borrowing
Base report submitted to either Agent shall be genuine and all signatories and
endorsers shall have full capacity to contract; (h) such Loan Party shall
maintain books and records pertaining to said Collateral in such detail, form
and scope as the Agents shall reasonably require; (i) such Loan Party shall
immediately notify the Agents if any Account Receivable identified by any
Borrower as an Eligible Account Receivable in a Borrowing Base report submitted
to either Agent arises out of contracts with any Governmental Authority, and
will execute any instruments and take any steps required by the Agents in order
that all monies due or to become due under any such contract shall be assigned
to the Collateral Agent and notice thereof given to such Governmental Authority
under the Federal Assignment of Claims Act or any similar state or local law;
(j) such Loan Party will, immediately upon learning thereof, report to the
Agents any material loss or destruction of, or substantial damage to, any of the
Collateral, and any other matters affecting the value, enforceability or
collectability of any of the Collateral; (k) if any amount payable under or in
connection with any Account Receivable is evidenced by a promissory note or
other instrument, such promissory note or instrument shall be immediately
pledged, endorsed, assigned and delivered to the Collateral Agent for the
benefit of

- 94 -



--------------------------------------------------------------------------------



 



the Agents and the Lenders as additional Collateral; (l) such Loan Party shall
not re-date any invoice or sale or make sales on extended dating beyond that
which is customary in the ordinary course of its business and in the industry;
(m) such Loan Party shall conduct a physical count of its Inventory not less
frequently than (i) once per Fiscal Year if no Default or Event of Default shall
have occurred and be continuing, and (ii) from time to time as requested by any
Agent if a Default or Event of Default shall have occurred and be continuing,
and in each case, upon request of an Agent such Loan Party shall promptly supply
the Agents with a copy of such count accompanied by a report of the value (based
on the lower of cost (on a first in first out basis) and market value) of such
Inventory; and (n) such Loan Party is not and shall not be entitled to pledge
any Agent’s or any Lender’s credit on any purchases or for any purpose
whatsoever.
     Section 8.04 Collateral Custodian. Upon the occurrence and during the
continuance of any Event of Default, the Collateral Agent may at any time and
from time to time employ and maintain on the premises of any Loan Party a
custodian selected by the Collateral Agent who shall have full authority to do
all acts necessary to protect the Agents’ and the Lenders’ interests. Each Loan
Party hereby agrees to, and to cause its Subsidiaries to, cooperate with any
such custodian and to do whatever the Collateral Agent may reasonably request to
preserve the Collateral. All costs and expenses incurred by the Collateral Agent
by reason of the employment of the custodian shall be the responsibility of the
Borrowers and charged to the Loan Account.
ARTICLE IX
EVENTS OF DEFAULT
     Section 9.01 Events of Default. If any of the following Events of Default
shall occur and be continuing:
          (a) any Borrower shall fail to pay any principal of or interest,
within 2 Business Days of the date when due, on any Loan, any Collateral Agent
Advance, or any fee, indemnity or other amount payable under this Agreement or
any other Loan Document within 2 Business Days of the date when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise);
          (b) any representation, warranty, or certification made or deemed made
by or on behalf of any Loan Party or by any officer of the foregoing under or in
connection with any Loan Document or under or in connection with any report,
certificate, or other document delivered to any Agent, any Lender pursuant to
any Loan Document shall have been incorrect in any material respect when made or
deemed made;
          (c) any Loan Party shall fail to perform or comply with any covenant
or agreement contained in Section 5.03, Article VII or Article VIII;
          (d) any Loan Party shall fail to perform or comply with any other
term, covenant or agreement contained in any Loan Document to be performed or
observed by it and, except as set forth in subsections (a), (b) and (c) of this
Section 9.01, such failure, if capable of being remedied, shall remain
unremedied for 20 days after the earlier of the date an

- 95 -



--------------------------------------------------------------------------------



 



Authorized Officer of any Loan Party becomes aware of such failure and the date
written notice of such default shall have been given by any Agent to such Loan
Party;
          (e) the Parent or any of its Subsidiaries shall fail to pay any
principal of or interest or premium on any of its Indebtedness (excluding the
Obligations) to the extent that the aggregate principal amount of all such
Indebtedness exceeds $1,000,000 when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Indebtedness, or any other default under any
agreement or instrument relating to any such Indebtedness, or any other event,
shall occur and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such default or
event is to accelerate, or to permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid (other than by a regularly scheduled required
prepayment), redeemed, purchased or defeased or an offer to prepay, redeem,
purchase or defease such Indebtedness shall be required to be made, in each
case, prior to the stated maturity thereof;
          (f) the Parent or any of its Subsidiaries (i) shall institute any
proceeding or voluntary case seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for any such Person or for any
substantial part of its property, (ii) shall be generally not paying its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally, (iii) shall make a general assignment for the benefit of
creditors, or (iv) shall take any action to authorize or effect any of the
actions set forth above in this subsection (f);
          (g) any proceeding shall be instituted against the Parent or any of
its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or seeking
dissolution, liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief of debtors, or seeking the entry of an order for relief or
the appointment of a receiver, trustee, custodian or other similar official for
any such Person or for any substantial part of its property, and either such
proceeding shall remain undismissed or unstayed for a period of 30 days or any
of the actions sought in such proceeding (including the entry of an order for
relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;
          (h) any material provision of any Loan Document shall at any time for
any reason (other than pursuant to the express terms thereof) cease to be valid
and binding on or enforceable against any Loan Party intended to be a party
thereto, or the validity or enforceability thereof shall be contested by any
party thereto, or a proceeding shall be commenced by any Loan Party or any
Governmental Authority having jurisdiction over any of them, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny in writing that it has any liability or obligation purported to be created
under any Loan Document;

- 96 -



--------------------------------------------------------------------------------



 



          (i) any Security Agreement, any Mortgage or any other security
document, after delivery thereof pursuant hereto, shall for any reason fail or
cease to create a valid and perfected and, except to the extent permitted by the
terms hereof or thereof, first priority Lien in favor of the Collateral Agent
for the benefit of the Agents and the Lenders on any Collateral purported to be
covered thereby;
          (j) [Intentionally Omitted];
          (k) one or more judgments, awards, or orders (or any settlement of any
claim that, if breached, could result in a judgment, order, or award) for the
payment of money exceeding $1,000,000 in the aggregate (the “Maximum Judgment
Amount”) shall be rendered against Parent or any of its Subsidiaries and remain
unsatisfied, or the Parent or any of its Subsidiaries shall agree to the
settlement of any one or more pending or threatened actions, suits, or
proceedings affecting any Credit Party before any court or other Governmental
Authority or any arbitrator or mediator, providing for the payment of money
exceeding $1,000,000 in the aggregate, and in the case of any such judgment or
order either (i) enforcement proceedings shall have been commenced by any
creditor upon any such judgment, order, award or settlement, or (ii) there shall
be a period of 10 consecutive days after entry thereof during which a stay of
enforcement of any such judgment, order, award or settlement, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment, order, award or settlement shall not give rise to an Event of
Default under this subsection if and for so long as (A) the amount of such
judgment, order, award or settlement in excess of the Maximum Judgment Amount is
covered by a valid and binding policy of insurance between the applicable Credit
Party and the insurer covering full payment thereof (other than any deductible)
or an amount sufficient to lower the exposure below the Maximum Judgment Amount,
and (B) such insurer has been notified, and has not disputed the claim made for
payment, of the amount of such judgment, order, award or settlement;
          (l) the Parent or any of its Subsidiaries is enjoined, restrained or
in any way prevented by the order of any court or any Governmental Authority
from conducting all or any material part of the business of the Credit Parties,
taken as a whole, for more than 15 days if such enjoinment or restraint could
reasonably be expected to result in an Individual Loan Party Material Adverse
Effect;
          (m) any damage to, or loss, theft or destruction of, any material
portion of the Collateral, whether or not insured, or any strike, lockout, labor
dispute, embargo, condemnation, act of God or public enemy, or other casualty
which causes, for more than 15 days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Credit Party, if any such
event or circumstance could reasonably be expected to result in a Material
Adverse Effect;
          (n) any cessation of a substantial part of the business of a Credit
Party if such cessation could reasonably be expected to result in an Individual
Loan Party Material Adverse Effect;
          (o) the loss, suspension or revocation of, or failure to renew, any
license or permit now held or hereafter acquired by the Parent or any of its
Subsidiaries, if such

- 97 -



--------------------------------------------------------------------------------



 



loss, suspension, revocation or failure to renew could reasonably be expected to
result in a Material Adverse Effect;
          (p) the indictment of the Parent or any of its Subsidiaries under any
criminal statute, or commencement of criminal or civil proceedings against any
Credit Party, pursuant to which statute or proceedings the penalties or remedies
sought include forfeiture to any Governmental Authority of any material portion
of the property of such Person;
          (q) any Credit Party or any of its ERISA Affiliates shall have made a
complete or partial withdrawal from a Multiemployer Plan, and, as a result of
such complete or partial withdrawal, any Credit Party or any of its ERISA
Affiliates incurs a withdrawal liability in an annual amount exceeding
$1,000,000; or a Multiemployer Plan enters reorganization status under
Section 4241 of ERISA, and, as a result thereof any Credit Party’s or any of its
ERISA Affiliates’ annual contribution requirements with respect to such
Multiemployer Plan increases in an annual amount exceeding $1,000,000;
          (r) any Termination Event with respect to any Employee Plan shall have
occurred, and, 30 days after notice thereof shall have been given to any Credit
Party by any Agent, (i) such Termination Event (if correctable) shall not have
been corrected, and (ii) the then current value of such Employee Plan’s vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $1,000,000 (or, in the case of a Termination
Event involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063,
4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the IRC, the
liability is in excess of such amount);
          (s) the Parent or any of its Subsidiaries shall incur any
Environmental Liabilities and Costs the payment of which could reasonably be
expected to result in a Material Adverse Effect; or
          (t) a Change of Control shall have occurred;
     then, and in any such event, the Collateral Agent may, and shall at the
request of the Required Lenders, by notice to the Borrowers, (i) terminate or
reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Loan Party and (iii) exercise any and all of its other rights and
remedies under applicable law, hereunder and under the other Loan Documents;
provided, however, that upon the occurrence of any Event of Default described in
subsection (f) or (g) of this Section 9.01, without any notice to any Loan Party
or any other Person or any act by any Agent or any Lender, all Commitments shall
automatically terminate and all Loans then outstanding, together with all
accrued and unpaid interest thereon, all fees and all other amounts due under
this Agreement and the other Loan Documents shall become due and payable
automatically and immediately, without presentment, demand, protest or notice of
any kind, all of which are expressly waived by each Loan Party.

- 98 -



--------------------------------------------------------------------------------



 



ARTICLE X
AGENTS
     Section 10.01 Appointment. Each Lender (and each subsequent maker of any
Loan by its making thereof) hereby irrevocably appoints and authorizes the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement including: (i) to receive on behalf of each
Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent’s inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary business practices, ledgers and records
reflecting the status of the Collateral and related matters; (iv) to execute or
file any and all financing or similar statements or notices, amendments,
renewals, supplements, documents, instruments, proofs of claim, notices and
other written agreements with respect to this Agreement or any other Loan
Document; (v) to make the Loans and Collateral Agent Advances, for such Agent or
on behalf of the applicable Lenders as provided in this Agreement or any other
Loan Document; (vi) to perform, exercise, and enforce any and all other rights
and remedies of the Lenders with respect to the Loan Parties, the Obligations,
or otherwise related to any of same to the extent reasonably incidental to the
exercise by such Agent of the rights and remedies specifically authorized to be
exercised by such Agent by the terms of this Agreement or any other Loan
Document; (vii) to incur and pay such fees necessary or appropriate for the
performance and fulfillment of its functions and powers pursuant to this
Agreement or any other Loan Document; and (viii) subject to Section 10.03 of
this Agreement, to take such action as such Agent deems appropriate on its
behalf to administer the Loans and the Loan Documents and to exercise such other
powers delegated to such Agent by the terms hereof or the other Loan Documents
(including the power to give or to refuse to give notices, waivers, consents,
approvals and instructions and the power to make or to refuse to make
determinations and calculations) together with such powers as are reasonably
incidental thereto to carry out the purposes hereof and thereof. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including enforcement or collection of the Loans), the Agents shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions of the Required Lenders shall be binding upon all Lenders
and all makers of Loans.
     Section 10.02 Nature of Duties. The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any

- 99 -



--------------------------------------------------------------------------------



 



obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document. If any Agent seeks the consent or approval of the Required Lenders to
the taking or refraining from taking any action hereunder, such Agent shall send
notice thereof to each Lender. Each Agent shall promptly notify each Lender any
time that the Required Lenders have instructed such Agent to act or refrain from
acting pursuant hereto.
     Section 10.03 Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for matters arising directly from their own gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the
Collateral Agent receives written notice of the assignment or transfer thereof,
pursuant to Section 12.07, signed by such payee and in form satisfactory to the
Collateral Agent; (ii) may consult with legal counsel (including counsel to any
Agent or counsel to the Loan Parties), independent public accountants, and other
experts selected by any of them and shall not be liable for any action taken or
omitted to be taken in good faith by any of them in accordance with the advice
of such counsel or experts; (iii) make no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements,
certificates, warranties or representations made in or in connection with this
Agreement or the other Loan Documents; (iv) shall not have any duty to ascertain
or to inquire as to the performance or observance of any of the terms, covenants
or conditions of this Agreement or the other Loan Documents on the part of any
Person, the existence or possible existence of any Default or Event of Default,
or to inspect the Collateral or other property (including the books and records)
of any Person; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; and (vi) shall not be deemed to have made
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Collateral
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
The provisions of this Section 10.03 are subject to, and shall not limit in any
respect, the provisions of Section 12.07. The Agents shall not be liable for any
apportionment or distribution of payments made in good faith pursuant to Section
4.04, and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover from other Lenders any payment in excess
of the amount which they are determined to be entitled. The Agents may at any
time request instructions from the Lenders with respect to any actions or
approvals which by

- 100 -



--------------------------------------------------------------------------------



 



the terms of this Agreement or of any of the other Loan Documents the Agents are
permitted or required to take or to grant, and if such instructions are promptly
requested, the Agents shall be absolutely entitled to refrain from taking any
action or to withhold any approval under any of the Loan Documents until they
shall have received such instructions from the Required Lenders. Without
limiting the foregoing, no Lender shall have any right of action whatsoever
against any Agent as a result of such Agent acting or refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of the Required Lenders.
     Section 10.04 Reliance. Each Agent shall be entitled to rely upon any
written notices, statements, certificates, orders or other documents or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the other Loan Documents and its
duties hereunder or thereunder, upon advice of counsel selected by it.
     Section 10.05 Indemnification. To the extent that any Agent is not
reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify such Agent from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements of any kind or nature whatsoever (including attorneys fees and
disbursements) which may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of this Agreement or any of the
other Loan Documents or any action taken or omitted by such Agent under this
Agreement or any of the other Loan Documents, in proportion to each Lender’s Pro
Rata Share, including advances and disbursements made pursuant to Section 10.08;
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses, advances or disbursements for which there has been a final
judicial determination that such liability resulted from such Agent’s gross
negligence or willful misconduct. The obligations of the Lenders under this
Section 10.05 shall survive the payment in full of the Loans and the termination
of this Agreement.
     Section 10.06 Agents Individually. With respect to its Pro Rata Share of
the Total Commitment hereunder and the Loans made by it, each Agent shall have
and may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with the
Loan Parties as if it were not acting as an Agent pursuant hereto without any
duty to account to the other Lenders.
     Section 10.07 Successor Agent.
          (a) Each Agent may resign from the performance of all its functions
and duties hereunder and under the other Loan Documents at any time by giving at
least 30 Business Days prior written notice to Administrative Borrower and each
Lender. Such resignation shall take effect upon the acceptance by a successor
Agent of appointment pursuant to clauses (b) and (c) below or as otherwise
provided below.

- 101 -



--------------------------------------------------------------------------------



 



          (b) Upon any such notice of resignation, the Required Lenders (with
the consent of the Parent, which consent shall not be unreasonably withheld,
delayed, or conditioned and which consent shall not be required if an Event of
Default has occurred and is continuing) shall appoint a successor Agent. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. After any Agent’s resignation hereunder as an
Agent, the provisions of this Article X shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was an Agent under this
Agreement and the other Loan Documents.
          (c) If a successor Agent shall not have been so appointed within said
thirty (30) Business Day period, the retiring Agent, with the consent of the
other Agent (and with the consent of the Parent, which consent shall not be
unreasonably withheld, delayed, or conditioned and which consent shall not be
required if an Event of Default has occurred and is continuing) shall then
appoint a successor Agent who shall serve as an Agent until such time, if any,
as a successor Agent is appointed as provided above.
     Section 10.08 Collateral Matters.
          (a) The Collateral Agent may (but shall not be obligated) from time to
time make such disbursements and advances (“Collateral Agent Advances”) which
the Collateral Agent, in its sole discretion, deems necessary or desirable to
preserve, protect, prepare for sale or lease or dispose of the Collateral or any
portion thereof, to enhance the likelihood or maximize the amount of repayment
by the Borrowers of the Loans and other Obligations or to pay any other amount
chargeable to the Borrowers pursuant to the terms of this Agreement, including
costs, fees and expenses as described in Section 12.04. The Collateral Agent
Advances shall be repayable on demand and be secured by the Collateral. The
Collateral Agent Advances shall constitute Obligations hereunder which may be
charged to the Loan Account in accordance with Section 4.02. The Collateral
Agent shall notify each Lender and Administrative Borrower in writing of each
such Collateral Agent Advance, which notice shall include a description of the
purpose of such Collateral Agent Advance. Without limitation to its obligations
pursuant to Section 10.05, each Lender agrees that it shall make available to
the Collateral Agent, upon the Collateral Agent’s demand, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Collateral Agent Advance. If such funds are not made available to the
Collateral Agent by such Lender, the Collateral Agent shall be entitled to
recover such funds on demand from such Lender, together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to the Collateral Agent, at the Federal Funds Rate for 3 Business Days and
thereafter at the Reference Rate.
          (b) The Lenders hereby irrevocably authorize the Collateral Agent, at
its option and in its discretion, to release any Lien granted to or held by the
Collateral Agent upon any Collateral upon termination of the Total Commitment
and payment in full in cash of all Obligations (other than unasserted contingent
indemnification Obligations); or constituting property being sold or disposed of
in compliance with the terms of this Agreement and the other Loan Documents; or
constituting property in which the Loan Parties owned no interest at the time
the Lien was granted or at any time thereafter; or if approved, authorized or
ratified in

- 102 -



--------------------------------------------------------------------------------



 



writing by the Lenders. Upon request by the Collateral Agent at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release
particular types or items of Collateral pursuant to this Section 10.08(b).
          (c) Without in any manner limiting the Collateral Agent’s authority to
act without any specific or further authorization or consent by the Lenders (as
set forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral conferred
upon the Collateral Agent under Section 10.08(b). Either without such
confirmation (if the Collateral Agent has not requested such confirmation) or
upon receipt by the Collateral Agent of such confirmation (if Collateral Agent
has requested such confirmation), and upon prior written request by any Loan
Party, the Collateral Agent shall (and is hereby irrevocably authorized by the
Lenders to) execute such documents as may be necessary to evidence the release
of the Liens granted to the Collateral Agent to the extent permitted by
Section 10.08; provided, however, that (i) the Collateral Agent shall not be
required to execute any such document on terms which, in the Collateral Agent’s
opinion, would expose the Collateral Agent to liability or create any
obligations or entail any consequence other than the release of such Liens
without recourse or warranty, and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Lien upon (or obligations of
any Loan Party in respect of) all interests in the Collateral retained by any
Loan Party.
          (d) The Collateral Agent shall have no obligation whatsoever to any
Lender to assure that the Collateral exists or is owned by the Loan Parties or
is cared for, protected or insured or has been encumbered or that the Lien
granted to the Collateral Agent pursuant to this Agreement or any other Loan
Document has been properly or sufficiently or lawfully created, perfected,
protected or enforced or is entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Collateral Agent in this Section 10.08 or in any
other Loan Document, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Collateral Agent
may act in any manner it may deem appropriate, in its sole discretion, given the
Collateral Agent’s own interest in the Collateral as one of the Lenders and that
the Collateral Agent shall have no duty or liability whatsoever to any other
Lender, except as otherwise provided herein.
     Section 10.09 Agency for Perfection. Each Lender hereby appoints each Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral in assets which, in
accordance with Article 9 of the Code, can be perfected only by possession or
control (or where the security interest of a secured party with possession or
control has priority over the security interest of another secured party) and
each Agent and each Lender hereby acknowledges that it holds possession or
control of any such Collateral for the benefit of the Collateral Agent as
secured party. Should any Lender obtain possession or control of any such
Collateral, such Lender shall notify the Collateral Agent thereof, and, promptly
upon the Collateral Agent’s request therefor shall deliver possession or control
of such Collateral to the Collateral Agent or in accordance with the Collateral
Agent’s instructions. Each Loan Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

- 103 -



--------------------------------------------------------------------------------



 



     Section 10.10 Replacement of Lender
          (a) If (i) any action to be taken by the Agents or Lenders hereunder
requires the unanimous consent, authorization, or agreement of all Lenders, and
a Lender (“Holdout Lender”) fails to give its consent, authorization or
agreement, then the Collateral Agent, upon at least 5 Business Days prior
irrevocable notice to the Holdout Lender, or (ii) any Lender (an “Increased Cost
Lender”) shall give notice to Administrative Borrower that such Lender is an
affected Lender or that such Lender is entitled to receive payments under either
Section 2.08 or Section 4.05, Administrative Borrower may permanently replace
such Holdout Lender or Increased Cost Lender with one or more substitute Lenders
(each, a “Replacement Lender”), and such Holdout Lender or Increased Cost Lender
shall have no right to refuse to be replaced hereunder. Such notice to replace
the Holdout Lender or Increased Cost Lender shall specify an effective date for
such replacement, which date shall not be later than 10 Business Days after the
date such notice is given.
          (b) Prior to the effective date of such replacement, the Holdout
Lender or Increased Cost Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to the Holdout Lender being
repaid its share of the outstanding Obligations. If the Holdout Lender or
Increased Cost Lender or shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of such replacement, the
Holdout Lender or Increased Cost Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout Lender
or Increased Cost Lender shall be made in accordance with the terms of
Section 12.07. Until such time as the Replacement Lenders or Increased Cost
Lenders shall have acquired all of the Obligations, the Commitments, and the
other rights and obligations of the Holdout Lender or Increased Cost Lender
hereunder and under the other Loan Documents, the Holdout Lender or Increased
Cost Lender shall remain obligated to make the Holdout Lender’s or Increased
Cost Lender’s Pro Rate Share of Revolving Loans.
ARTICLE XI
GUARANTY
     Section 11.01 Guaranty.
          (a) Each US Guarantor hereby jointly and severally unconditionally and
irrevocably guarantees the punctual payment when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations now or hereafter
existing under any Loan Document, whether for principal, interest (including all
interest that accrues after the commencement of any Insolvency Proceeding
irrespective of whether a claim therefor is allowed in such case or proceeding),
fees, expenses or otherwise (such obligations, to the extent not paid by any
Borrower, being the “US Guaranteed Obligations”), and agrees to pay any and all
expenses (including reasonable counsel fees and expenses) incurred by the Agents
or the Lenders (or any of them) in enforcing any rights under the guaranty set
forth in this Article. Without limiting the generality of the foregoing, the
liability of each US Guarantor shall extend to all amounts that constitute part
of the US Guaranteed Obligations and would be owed by any Borrower to the Agents
or the Lenders under any Loan Document but for the fact that they are

- 104 -



--------------------------------------------------------------------------------



 



unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving any Loan Party or for any other
reason even if all or any portion of such amounts are unenforceable against each
or any of the Borrowers.
          (b) Each Foreign Guarantor hereby jointly and severally
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all UK Obligations
now or hereafter existing under any Loan Document, whether for principal,
interest (including all interest that accrues after the commencement of any
Insolvency Proceeding irrespective of whether a claim therefor is allowed in
such case or proceeding), fees, expenses or otherwise (such obligations, to the
extent not paid by UK Borrower, being the “UK Guaranteed Obligations”; and
together with the US Guaranteed Obligations, the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including reasonable counsel fees and
expenses) incurred by the Agents or the Lenders (or any of them) in enforcing
any rights under the guaranty set forth in this Article. Without limiting the
generality of the foregoing, the liability of each Foreign Guarantor shall
extend to all amounts that constitute part of the UK Guaranteed Obligations and
would be owed by UK Borrower to the Agents or the Lenders under any Loan
Document but for the fact that they are unenforceable or not allowable due to
the existence of a bankruptcy, reorganization or similar proceeding involving
any Loan Party or for any other reason even if all or any portion of such
amounts are unenforceable against UK Borrower.
     Section 11.02 Guaranty Absolute. Each US Guarantor jointly and severally
guarantees that the US Guaranteed Obligations will be paid strictly in
accordance with the terms of the Loan Documents, and each Foreign Guarantor
jointly and severally guarantees that the UK Guaranteed Obligations will be paid
strictly in accordance with the terms of the Loan Documents, in each case
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agents, the
Lenders with respect thereto. Each Guarantor agrees that this Article
constitutes a guaranty of payment when due and not of collection and waives any
right to require that any resort be made by any Agent or any Lender to any
Collateral. The obligations of each Guarantor under this Article are independent
of the applicable Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against each Guarantor to enforce such obligations,
irrespective of whether any action is brought against any Loan Party or whether
any Loan Party is joined in any such action or actions. The liability of each
Guarantor under this Article shall be irrevocable, absolute and unconditional
irrespective of, and each Guarantor hereby irrevocably waives any defenses it
may now or hereafter have in any way relating to, any or all of the following:
          (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations, or any other amendment
or waiver of or any consent to departure from any Loan Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit to any Loan Party or otherwise;

- 105 -



--------------------------------------------------------------------------------



 



          (c) any taking, exchange, release or non-perfection of any Collateral,
or any taking, release or amendment or waiver of or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;
          (d) the existence of any claim, set-off, defense or other right that
any Guarantor may have at any time against any Person, including, without
limitation, any Agent or any Lender;
          (e) any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of any Loan Party; or
          (f) any other circumstance (including any statute of limitations) or
any existence of or reliance on any representation by the Agents, the Lenders
that might otherwise constitute a defense available to, or a discharge of, any
Loan Party or any other guarantor or surety.
This Article shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agents, the Lenders, or any other Person
upon the insolvency, bankruptcy or reorganization of any Borrower or otherwise,
all as though such payment had not been made.
     Section 11.03 Waiver. Each Guarantor hereby waives (i) promptness and
diligence, (ii) notice of acceptance and any other notice with respect to any of
the applicable Guaranteed Obligations and this Article and any requirement that
the Agents or the Lenders exhaust any right or take any action against any Loan
Party or any other Person or any Collateral, (iii) any right to compel or direct
any Agent or any Lender to seek payment or recovery of any amounts owed under
this Article from any one particular fund or source or to exhaust any right or
take any action against any other Loan Party, any other Person or any
Collateral, (iv) any requirement that any Agent or any Lender protect, secure,
perfect or insure any security interest or Lien on any property subject thereto
or exhaust any right to take any action against any Loan Party, any other Person
or any Collateral, and (v) any other defense available to any Guarantor. Each
Guarantor agrees that the Agents and the Lenders shall have no obligation to
marshal any assets in favor of any Guarantor or against, or in payment of, any
or all of the Obligations. Each Guarantor acknowledges that it will receive
direct and indirect benefits from the financing arrangements contemplated herein
and that the waiver set forth in this Section 11.03 is knowingly made in
contemplation of such benefits. Each Guarantor hereby waives any right to revoke
this Article, and acknowledges that this Article is continuing in nature and
applies to all Guaranteed Obligations, whether existing now or in the future.
     Section 11.04 Continuing Guaranty; Assignments. This Article is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the cash payment in full of the Guaranteed Obligations (other than
indemnification obligations as to which no claim has been made) and all other
amounts payable under this Article and (ii) the Final Maturity Date, (b) be
binding upon each Guarantor, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agents and the Lenders and their
successors, pledgees, transferees and assigns. Without limiting the generality
of the foregoing clause (c), any Lender may pledge, assign or otherwise transfer
all or any portion of its rights and obligations under this Agreement

- 106 -



--------------------------------------------------------------------------------



 



(including all or any portion of its Commitments or its Loans) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted such Lender herein or otherwise, in each
case as provided in Section 12.07.
     Section 11.05 Subrogation. No Guarantor will exercise any rights that it
may now or hereafter acquire against any Loan Party or any other guarantor that
arise from the existence, payment, performance or enforcement of such
Guarantor’s obligations under this Article, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Agents and the Lenders against any
Loan Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including the right to take or receive from any Loan Party or any other
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right. If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the later of the payment in
full in cash of the Guaranteed Obligations and all other amounts payable under
this Article and the Final Maturity Date, such amount shall be held in trust for
the benefit of the Agents and the Lenders and shall forthwith be paid to the
Agents and the Lenders to be credited and applied to the Guaranteed Obligations
and all other amounts payable under this Article, whether matured or unmatured,
in accordance with the terms of this Agreement, or to be held as Collateral for
any Guaranteed Obligations or other amounts payable under this Article
thereafter arising. If (i) any Guarantor shall make payment to the Agents and
the Lenders of all or any part of the Guaranteed Obligations, (ii) all of the
Guaranteed Obligations and all other amounts payable under this Article shall be
paid in full in cash and (iii) all Commitments have been terminated, the Agents
and the Lenders will, at such Guarantor’s request and expense, execute and
deliver to such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

- 107 -



--------------------------------------------------------------------------------



 



ARTICLE XII
MISCELLANEOUS
     Section 12.01 Notices, Etc. All notices and other communications provided
for hereunder shall be in writing and shall be mailed, telecopied or delivered,
if to any Loan Party, at the following address:
LOUD TECHNOLOGIES INC.
16220 Wood-Red Road NE
Woodinville, Washington 98072
Attention: Tim O’Neil, Chief Financial Officer
Telephone: 425-402-6111
Telecopier: 425-483-1801
with a copy to:
SUN CAPITAL PARTNERS, INC.
5200 Town Center Circle, Suite 4700
Boca Raton, Florida 33486
Attention: Jason Neimark and C. Deryl Couch
Telephone: 561-962-3409
Telephone: 561-962-3422
with a copy to:
KIRKLAND & ELLIS LLP
200 East Randolph Drive
Chicago, Illinois 60601
Attention: Douglas C. Gessner and Sean O’Brien, Esq.
Telephone: 312-861-2458
Telecopier: 312-861-2200
if to either Agent, to it at the following address:
ABLECO FINANCE LLC
299 Park Avenue, 23rd Floor
New York, New York 10171
Attention: Daniel Wolf
Telephone: 212-891-2121
Telecopier: 212-891-1541

- 108 -



--------------------------------------------------------------------------------



 



in each case, with a copy to:
PAUL, HASTINGS, JANOFSKY & WALKER LLP
515 South Flower Street
Los Angeles, CA 90071
Attention: John Francis Hilson, Esq.
Telephone: 213-683-6300
Telecopier: 213-996-3300
     or, as to each party, at such other address as shall be designated by such
party in a written notice to the other parties complying as to delivery with the
terms of this Section 12.01. All such notices and other communications shall be
effective, (i) if mailed, when received or 3 days after deposited in the mails,
whichever occurs first, (ii) if telecopied, when transmitted and confirmation
received, or (iii) if delivered, upon delivery, except that notices to any Agent
pursuant to Articles II and III shall not be effective until received by such
Agent , as the case may be.
     Section 12.02 Amendments, Etc. No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders or by the Collateral Agent with
the consent of the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given, provided, however, that no amendment, waiver or consent shall
(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender, reduce the amount of any fee payable for
the account of any Lender, or postpone or extend any date fixed for any payment
of principal of, or interest or fees on, the Loans payable to any Lender, in
each case without the written consent of any Lender affected thereby,
(ii) increase the Total Commitment without the written consent of each Lender,
(iii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder, (iv) amend the definition of “Required Lenders” or
“Pro Rata Share”, (v) release all or a substantial portion of the Collateral
(except as otherwise provided in this Agreement and the other Loan Documents),
subordinate any Lien granted in favor of the Collateral Agent for the benefit of
the Agents and the Lenders, or release any Borrower or any Guarantor,
(vi) amend, modify or waive Section 4.04 or this Section 12.02 of this
Agreement, or (vii) amend the definition of “Book Value”, “Borrowing Base”,
“Eligible Accounts Receivable”, “Eligible Inventory”, or “Net Amount of Eligible
Accounts Receivable”, in each case, without the written consent of each Lender.
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by an Agent, affect the rights or duties of such Agent (but
not in its capacity as a Lender) under this Agreement or the other Loan
Documents.
     Section 12.03 No Waiver; Remedies, Etc. No failure on the part of any Agent
or any Lender to exercise, and no delay in exercising, any right hereunder or
under any other Loan Document shall operate as a waiver thereof; nor shall any
single or partial exercise of any right under any Loan Document preclude any
other or further exercise thereof or the exercise of any other right. The rights
and remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or

- 109 -



--------------------------------------------------------------------------------



 



remedies provided by law. The rights of the Agents and the Lenders under any
Loan Document against any party thereto are not conditional or contingent on any
attempt by the Agents and the Lenders to exercise any of their rights under any
other Loan Document against such party or against any other Person.
     Section 12.04 Expenses; Taxes; Attorneys Fees. The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (c) through (n) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including reasonable fees,
costs, client charges and expenses of counsel for each Agent (and, in the case
of clauses (c) through (n) below, each Lender), accounting, due diligence,
periodic field audits, physical counts, valuations, investigations, searches and
filings, monitoring of assets, appraisals of Collateral, title searches and
reviewing environmental assessments, miscellaneous disbursements, examination,
travel, lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including the preparation of any
additional Loan Documents pursuant to Section 7.01(b) or the review of any of
the agreements, instruments and documents referred to in Section 7.01(f)),
(b) any syndication of the Loans or the Commitments, (c) any requested
amendments, waivers or consents to this Agreement or the other Loan Documents
whether or not such documents become effective or are given, (d) the
preservation and protection of any of the Lenders’ rights under this Agreement
or the other Loan Documents, (e) the defense of any claim or action asserted or
brought against any Agent or any Lender by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’ or the Lenders’
claims against any Loan Party, or any and all matters in connection therewith,
(f) the commencement or defense of, or intervention in, any court proceeding
arising from or related to this Agreement or any other Loan Document, (g) the
filing of any petition, complaint, answer, motion or other pleading by any Agent
or any Lender, or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (h) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (j) any attempt to collect from any Loan Party, (k) all liabilities
and costs of any Agent or Lender arising from or in connection with the past,
present or future operations of any Loan Party involving any damage to real or
personal property or natural resources or any harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(l) any Environmental Liabilities and Costs of any Agent or Lender incurred in
connection with the investigation, removal, cleanup or remediation of any
Hazardous Materials present at or arising out of the operations of any facility
owned or operated by any Loan Party, or (m) any Environmental Liabilities and
Costs of any Agent or Lender incurred in connection with any Environmental Lien
upon any property owned or operated by any Loan Party, or (n) the receipt by any
Agent or any Lender of any advice from professionals with respect to any of the
foregoing. Without limitation of the foregoing or any other provision of any
Loan Document: (x) the Borrowers agree to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by any Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document, and the Borrowers agree to save each Agent
and each Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any

- 110 -



--------------------------------------------------------------------------------



 



such taxes, fees or impositions, (y) the Borrowers agree to pay all broker fees
that may become due in connection with the transactions contemplated by this
Agreement and the other Loan Documents, and (z) if the Borrowers fail to perform
any covenant or agreement contained herein or in any other Loan Document, any
Agent may itself perform or cause performance of such covenant or agreement, and
the expenses of such Agent incurred in connection therewith shall be reimbursed
on demand by the Borrowers.
     Section 12.05 Right of Set-off.
          (a) Each of the Lenders agrees that it shall not, without the express
written consent of the Collateral Agent, and that it shall, to the extent it is
lawfully entitled to do so, upon the written request of the Collateral Agent,
set off against the Obligations, any amounts owing by such Lender to any
Borrower or any deposit accounts of any Borrower now or hereafter maintained
with such Lender. Each of the Lenders further agrees that it shall not, unless
specifically requested to do so in writing by the Collateral Agent, take or
cause to be taken any action, including, the commencement of any legal or
equitable proceedings to enforce any Loan Document against any Loan Party or to
foreclose any Lien on, or otherwise enforce any security interest in, any of the
Collateral.
          (b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Administrative Agent pursuant to the terms of this
Agreement, or (ii) payments from Administrative Agent in excess of such Lender’s
ratable portion of all such distributions by Administrative Agent, such Lender
promptly shall (1) turn the same over to Administrative Agent, in kind, and with
such endorsements as may be required to negotiate the same to Administrative
Agent, or in immediately available funds, as applicable, for the account of all
of the Lenders and for application to the Obligations in accordance with the
applicable provisions of this Agreement, or (2) purchase, without recourse or
warranty, an undivided interest and participation in the Obligations owed to the
other Lenders so that such excess payment received shall be applied ratably as
among the Lenders in accordance with their Pro Rata Shares; provided, however,
that to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.
     Section 12.06 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
     Section 12.07 Assignments and Participations.
          (a) This Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of each Loan Party and each Agent and each Lender and
their respective successors and assigns; provided, however, that none of the
Loan Parties may assign

- 111 -



--------------------------------------------------------------------------------



 



or transfer any of its rights hereunder or under the other Loan Documents
without the prior written consent of each Lender and any such assignment without
the Lenders’ prior written consent shall be null and void.
          (b) Each Lender may with the written consent of the Collateral Agent,
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to all or a portion of
its Commitment and Loans made by it; provided, however, that (i) such assignment
is in an amount which is at least $5,000,000 or a multiple of $1,000,000 in
excess thereof (or the remainder of such Lender’s Commitment) (except such
minimum amount shall not apply to an assignment by a Lender to (x) a Lender, an
Affiliate of such Lender or a Related Fund of such Lender or (y) a group of new
Lenders, each of whom is an Affiliate or Related Fund of each other to the
extent the aggregate amount to be assigned to all such new Lenders is at least
$5,000,000 or a multiple of $1,000,000 in excess thereof), and (ii) the parties
to each such assignment shall execute and deliver to the Collateral Agent, for
its acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required (y) in
connection with an assignment by a Lender to a Lender, an Affiliate of such
Lender or to a Related Fund of such Lender or (z) if Collateral Agent, in its
sole discretion, waives payment of such fee). Upon such execution, delivery and
acceptance, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least 3 Business Days after the
delivery thereof to the Collateral Agent (or such shorter period as shall be
agreed to by the Collateral Agent and the parties to such assignment), (A) the
assignee thereunder shall become a “Lender” hereunder and, in addition to the
rights and obligations hereunder held by it immediately prior to such effective
date, have the rights and obligations hereunder that have been assigned to it
pursuant to such Assignment and Acceptance and (B) the assigning Lender
thereunder shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement (and, in the case of
an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
any other Loan Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document
furnished pursuant hereto; (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or any of its Subsidiaries or the performance or observance by
any Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such

- 112 -



--------------------------------------------------------------------------------



 



documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents; (v) such assignee appoints and
authorizes the Agents to take such action as agents on its behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
delegated to the Agents by the terms hereof and thereof, together with such
powers as are reasonably incidental hereto and thereto; and (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Loan Documents
are required to be performed by it as a Lender.
          (d) The Collateral Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the “Registered Loans”). The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrowers, the Agents and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Upon receipt by the Collateral Agent of an Assignment and
Acceptance, and subject to any consent required from the Collateral Agent
pursuant to Section 12.07(b) (which consent of the Collateral Agent must be
evidenced by the Collateral Agent’s execution of an acceptance to such
Assignment and Acceptance), the Collateral Agent shall accept the Assignment and
Acceptance and record the information contained therein in the Register.
          (f) A Registered Loan (and the registered note, if any, evidencing the
same) may be assigned or sold in whole or in part only by registration of such
assignment or sale on the Register (and each registered note shall expressly so
provide). Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon, notwithstanding notice to the contrary.
          (g) In the event that any Lender sells participations in a Registered
Loan, such Lender shall maintain a register for this purpose as a non-fiduciary
agent of the Borrowers on which it enters the name of all participants in the
Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the “Participant Register”). A Registered Loan (and the
registered

- 113 -



--------------------------------------------------------------------------------



 



note, if any, evidencing the same) may be participated in whole or in part only
by registration of such participation on the Participant Register (and each
registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. Any such Participant Register shall be available for inspection by the
Borrowers, any Agent and any Lender at any reasonable time and from time to time
upon reasonable prior notice.
          (h) Any Non-U.S. Lender who is assigned an interest in any portion of
such Registered Loan pursuant to an Assignment and Acceptance shall comply with
Section 2.08(d).
          (i) Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including, all or a portion of its
Commitments or the Loans made by it); provided, that (i) such Lender’s
obligations under this Agreement (including without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 10.08 of this Agreement or any other Loan Document). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.08
and Section 4.05 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.
     Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.
     Section 12.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED IN THE STATE OF NEW YORK.

- 114 -



--------------------------------------------------------------------------------



 



     Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. EACH
OF THE PARTIES HERETO AGREE THAT ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES, AND DOCUMENTS IN ANY SUIT, ACTION, OR PROCEEDING BROUGHT IN
THE UNITED STATES OF AMERICA ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS BY THE MAILING (BY REGISTERED MAIL OR
CERTIFIED MAIL, POSTAGE PREPAID) OR DELIVERING OF A COPY OF SUCH PROCESS TO SUCH
LOAN PARTY, C/O THE ADMINISTRATIVE BORROWER, AT THE ADMINISTRATIVE BORROWER’S
ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01. THE LOAN PARTIES AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH LOAN PARTY
HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW,
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE JURISDICTION OR LAYING
OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND
ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO
THE EXTENT THAT ANY LOAN PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, EACH LOAN PARTY HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS.
     Section 12.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT

- 115 -



--------------------------------------------------------------------------------



 



OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN
CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.
     Section 12.12 Consent by the Agents and Lenders. Except as otherwise
expressly set forth herein to the contrary, if the consent, approval,
satisfaction, determination, judgment, acceptance or similar action (an
“Action”) of any Agent or any Lender shall be permitted or required pursuant to
any provision hereof or any provision of any other agreement to which any Loan
Party is a party and to which any Agent or any Lender has succeeded thereto,
such Action shall be required to be in writing and may be withheld or denied by
such Agent or such Lender, in its sole discretion, with or without any reason,
and without being subject to question or challenge on the grounds that such
Action was not taken in good faith.
     Section 12.13 No Party Deemed Drafter. Each of the parties hereto agrees
that no party hereto shall be deemed to be the drafter of this Agreement.
     Section 12.14 Reinstatement; Certain Payments. If any claim is ever made
upon any Agent or any Lender for repayment or recovery of any amount or amounts
received by such Agent or such Lender in payment or on account of any of the
Obligations, such Agent or such Lender shall give prompt notice of such claim to
each other Agent and Lender and the Borrowers, and if such Agent or such Lender
repays all or part of such amount by reason of (i) any judgment, decree or order
of any court or administrative body having jurisdiction over such Agent or such
Lender or any of its property, or (ii) any good faith settlement or compromise
of any such claim effected by such Agent, such Lender with any such claimant,
then and in such event each Loan Party agrees that (A) any such judgment,
decree, order, settlement or compromise shall be binding upon it notwithstanding
the cancellation of any Indebtedness hereunder or under the other Loan Documents
or the termination of this Agreement or the other Loan Documents, and (B) it
shall be and remain liable to such Agent or such Lender hereunder for the amount
so repaid or recovered to the same extent as if such amount had never originally
been received by such Agent or such Lender. The provisions of this Section shall
survive the repayment of the Obligations and release of the Liens granted under
the Loan Documents.
     Section 12.15 Indemnification. In addition to each Loan Party’s other
Obligations under this Agreement, each Loan Party agrees to, jointly and
severally, defend, protect, indemnify and hold harmless each member of the
Lender Group and all of their respective officers, directors, employees,
attorneys, consultants and agents (collectively called the “Indemnitees”) from
and against any and all losses, damages, liabilities, obligations, penalties,
fees, reasonable costs and expenses (including reasonable attorneys fees, costs
and

- 116 -



--------------------------------------------------------------------------------



 



expenses) (“Losses”) incurred by such Indemnitees, whether prior to or from and
after the Effective Date, whether direct, indirect or consequential, as a result
of or arising from or relating to or in connection with any of the following:
(i) any Losses arising out of the negotiation, preparation, execution or
performance or enforcement of this Agreement, any other Loan Document or of any
other document executed in connection with the transactions contemplated by this
Agreement, (ii) any Losses arising out of any Agent’s or any Lender’s furnishing
of funds to the Borrowers under this Agreement or any other Loan Document,
including the management of any such Loans, (iii) any Losses any matter relating
to the financing transactions contemplated by this Agreement or the other Loan
Documents or by any document executed in connection with the transactions
contemplated by this Agreement or the other Loan Documents, or (iv) any Losses
arising out of any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto
(collectively, the “Indemnified Matters”); provided, however, that the Loan
Parties shall not have any obligation to any Indemnitee under this Section 12.15
for any Indemnified Matter caused by the gross negligence, bad faith, or willful
misconduct of such Indemnitee or any of its Related Parties, as determined by a
final judgment of a court of competent jurisdiction. For purposes of this
Section 12.15, “Related Parties” shall mean, with respect to any Indemnified
Party, such Indemnified Party and each of its officers, directors and employees.
Such indemnification for all of the foregoing losses, damages, fees, costs and
expenses of the Indemnitees are chargeable against the Loan Account. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 12.15 may be unenforceable because it is violative of any law or
public policy, each Loan Party shall, jointly and severally, contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees. This Indemnity shall survive the repayment of the Obligations and
the discharge of the Liens granted under the Loan Documents.
     Section 12.16 Records. The unpaid principal of and interest on the Loans,
the interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 or the Fee Letter, shall at all times be
ascertained from the records of the Agents, which shall be conclusive and
binding absent manifest error.
     Section 12.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and
thereafter shall be binding upon and inure to the benefit of each Loan Party,
each Agent and each Lender, and their respective successors and assigns, except
that the Loan Parties shall not have the right to assign their rights hereunder
or any interest herein without the prior written consent of each Lender, and any
assignment by any Lender shall be governed by Section 12.07.
     Section 12.18 Interest. It is the intention of the parties hereto that each
Agent and each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as

- 117 -



--------------------------------------------------------------------------------



 



follows: (i) the aggregate of all consideration which constitutes interest under
law applicable to any Agent or any Lender that is contracted for, taken,
reserved, charged or received by such Agent or such Lender under this Agreement
or any other Loan Document or agreements or otherwise in connection with the
Obligations shall under no circumstances exceed the maximum amount allowed by
such applicable law, any excess shall be canceled automatically and if
theretofore paid shall be credited by such Agent or such Lender on the principal
amount of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Agent or such Lender, as applicable, to the US Borrower); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Agent or any Lender may never include more than the
maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the US
Borrower). All sums paid or agreed to be paid to any Agent or any Lender for the
use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (i) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and
(ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Agent or such Lender would be less than the
amount of interest payable to such Agent or such Lender computed at the Highest
Lawful Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.
     For purposes of this Section 12.18, the term “applicable law” shall mean
that law in effect from time to time and applicable to the loan transaction
between the Borrowers, on the one hand, and the Agents and the Lenders, on the
other, that lawfully permits the charging and collection of the highest
permissible, lawful non-usurious rate of interest on such loan transaction and
this Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.
     The right to accelerate the maturity of the Obligations does not include
the right to accelerate any interest that has not accrued as of the date of
acceleration.
     Section 12.19 Confidentiality. Each Agent and each Lender agrees (on behalf
of itself and each of its affiliates, directors, officers, employees and
representatives) to use

- 118 -



--------------------------------------------------------------------------------



 



reasonable precautions to keep confidential, in accordance with its customary
procedures for handling confidential information of this nature and in
accordance with safe and sound practices of comparable companies, any material
non-public information supplied to it by the Loan Parties pursuant to this
Agreement or the other Loan Documents which is identified in writing by the Loan
Parties as being confidential at the time the same is delivered to such Person
(and which at the time is not, and does not thereafter become, publicly
available or available to such Person from another source not known to be
subject to a confidentiality obligation to such Person not to disclose such
information), provided that nothing herein shall limit the disclosure of any
such information (i) to the extent required by statute, rule, regulation or
judicial process, (ii) to counsel for any Agent or any Lender, (iii) to
examiners, auditors, accountants or Securitization Parties, (iv) in connection
with any litigation relating hereto or to the other Loan Documents and the
transactions contemplated hereby and thereby to which any Agent or any Lender is
a party or (v) to any permitted assignee or participant (or prospective
permitted assignee or participant) so long as such permitted assignee or
participant (or prospective permitted assignee or participant) first agrees, in
writing, to be bound by confidentiality provisions similar in substance to this
Section 12.19. Each Agent and each Lender agrees that, upon receipt of a request
or identification of the requirement for disclosure pursuant to clause
(iv) hereof, it will make reasonable efforts to keep the Loan Parties informed
of such request or identification; provided that each Loan Party acknowledges
that each Agent and each Lender may make disclosure as required or requested by
any Governmental Authority or representative thereof and that each Agent and
each Lender may be subject to review by Securitization Parties or other
regulatory agencies and may be required to provide to, or otherwise make
available for review by, the representatives of such parties or agencies any
such non-public information.
     Section 12.20 Parent as Agent for Each Borrower. Each Borrower hereby
irrevocably appoints Parent as the borrowing agent and attorney-in-fact for the
Borrowers (the “Administrative Borrower”) which appointment shall remain in full
force and effect unless and until the Administrative Agent shall have received
prior written notice signed by all of the Borrowers that such appointment has
been revoked and that another Borrower has been appointed Administrative
Borrower. Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide to the Administrative Agent and receive
from the Administrative Agent all notices with respect to Loans obtained for the
benefit of any Borrower and all other notices and instructions under this
Agreement and (ii) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Loans and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement.
It is understood that the foregoing is done solely as an accommodation to the
Borrowers at their request, and that neither the Administrative Agent nor the
Lenders shall incur liability to the Borrowers as a result hereof. To induce the
Administrative Agent and the Lenders to do so, and in consideration thereof,
each of the Borrowers hereby jointly and severally agrees to indemnify the
Indemnitees and hold the Indemnitees harmless against any and all liability,
expense, loss or claim of damage or injury, made against such Indemnitee by any
of the Borrowers or by any third party whosoever, arising from or incurred by
reason of any Agent or any Lender relying on any instructions of the
Administrative Borrower.
     Section 12.21 Debtor-Creditor Relationship. The relationship between the
Lenders and Agents, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor. Neither any Lender or any Agent has (or
shall be deemed to have) any

- 119 -



--------------------------------------------------------------------------------



 



fiduciary relationship or duty to any Loan Party arising out of or in connection
with, and there is no agency or joint venture relationship between the Agents
and the Lenders, on the one hand, and the Loan Parties, on the other hand, by
virtue of any Loan Document or any transaction contemplated therein.
     Section 12.22 Applicable Currency. Each payment in respect of any
Obligation shall be made in Dollars with respect to such Obligation. The
specification under this Agreement of Dollars is of the essence. Each Loan
Party’s obligations hereunder and under the other Loan Documents to make
payments in Dollars shall not be discharged or satisfied by any tender or
recovery in any currency other than Dollars (including any tender pursuant to
any judgment expressed in or converted into any currency other than Dollars),
except to the extent that such tender or recovery results in the effective
receipt by the Agents and Lenders of the full amount of Dollars expressed to be
payable to the Agents and the Lenders under this Agreement or the other Loan
Documents. If for any reason it is necessary to convert into or from any
currency other than Dollars (such other currency being hereinafter referred to
as the “Tendered Currency”) an amount due in Dollars, the rate of exchange used
shall be the Exchange Rate on the Business Day preceding that on which such
other currency is tendered to the Agents. The obligation of each Loan Party in
respect of any such sum due from it to any Agent or any Lender hereunder shall,
notwithstanding any tender or any judgment in such Tendered Currency, be
discharged only to the extent that Collateral Agent, in accordance with its
customary or other reasonable procedures, purchases Dollars with the Tendered
Currency so received. If the Dollars so purchased is less than the sum
originally due to such Agent or such Lender, as applicable, in Dollars, each
Loan Party agrees, as a separate obligation and notwithstanding any judgment, to
indemnify the Agents and the Lenders against such loss, and if the Dollars so
purchased exceed the sum originally due to any Lender in Dollars, such Agent or
such Lender, as applicable, agrees to remit to such Loan Party such excess.
     Section 12.23 Section Headings. Headings and numbers have been set forth
herein for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.
     Section 12.24 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

- 120 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            LOAN PARTIES:


LOUD TECHNOLOGIES INC.,
a Washington corporation, as US Borrower and as a US Guarantor
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Vice President, Secretary, and Treasurer        GRACE ACQUISITIONCO
LIMITED,
a company organized under the laws of England and Wales, as UK Borrower
      By:   /s/ Scott William Edwards         Name:   Scott William Edwards     
  Title:   Secretary        LOUD TECHNOLOGIES EUROPE PLC,
a company organized under the laws of England and Wales, as a Foreign Guarantor
      By:   /s/ Anthony Peter Williams         Name:   Anthony Peter Williams   
    Title:   Secretary        MACKIE DESIGN INC.,
a Washington corporation, as a US Guarantor
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Vice President, Secretary, and Treasurer   

- 121 -



--------------------------------------------------------------------------------



 



            SIA SOFTWARE COMPANY INC.,
a New York corporation, as a US Guarantor
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Vice President, Secretary, Treasurer and Clerk        SLM HOLDING
CORP.,
a Delaware corporation, as a US Guarantor
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Secretary and Treasurer        ST. LOUIS MUSIC, INC.,
a Missouri corporation, as a US Guarantor
      By:   /s/ Timothy P. O’Neil         Name:   Timothy P. O’Neil       
Title:   Secretary and Treasurer   

- 122 -



--------------------------------------------------------------------------------



 



         

            COLLATERAL AGENT AND ADMINISTRATIVE AGENT:           ABLECO FINANCE
LLC     By:   /s/ Dan Wolf       Name:   Dan Wolf       Title:   SVP      
LENDERS:           ABLECO FINANCE LLC     By:   /s/ Dan Wolf       Name:   Dan
Wolf       Title:   SVP       SABERASU JAPAN INVESTMENTS II B.V.
      By:           Name:           Title:      

- 123 -



--------------------------------------------------------------------------------



 



         

                 
EXECUTED as a DEED by:
    )          
For and on behalf of
    )          
SABERASU JAPAN INVESTMENT II B.V.
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ Jill Schmiehtlewreht    
 
               
 
    )     Jill Schmiehtlewreht    
 
    )          
 
               
EXECUTED as a DEED by:
    )          
For and on behalf of
    )          
SABERASU JAPAN INVESTMENT II B.V.
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )          
 
    )     /s/ J. C. A. van Beek    
 
               
 
    )     J. C. A. van Beek    
 
    )     Managing Director    
 
    )          

[SIGNATURE PAGE TO FINANCING AGREEMENT]

